Exhibit 10.2

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

dated as of May 13, 2014

 

by and among

 

GAMING AND LEISURE PROPERTIES, INC.,

as Parent,

 

GLP CAPITAL, L.P.
as Buyer,

 

PA MEADOWS, LLC,

as the Company,

 

and

 

PA MEZZCO, LLC,
CANNERY CASINO RESORTS, LLC,

together, as Sellers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I. PURCHASE AND SALE OF MEMBERSHIP INTERESTS

1

 

 

 

Section 1.01

Purchase and Sale of Membership Interests

1

 

Section 1.02

Structure of Transaction

1

 

Section 1.03

Retention of Assets

1

 

 

ARTICLE II. PURCHASE PRICE

2

 

 

 

Section 2.01

Purchase Price

2

 

Section 2.02

Consulting Agreement

2

 

Section 2.03

Tax Withholding

3

 

Section 2.04

Allocation

3

 

 

ARTICLE III. WORKING CAPITAL ADJUSTMENT AND OTHER ADJUSTMENTS

4

 

 

 

Section 3.01

Estimated Closing Statement

4

 

Section 3.02

Estimated Cage Cash Statement

4

 

Section 3.03

Final Adjustments

4

 

Section 3.04

Accounts Receivable; Accounts Payable; Deposits

6

 

 

ARTICLE IV. CLOSING

7

 

 

 

Section 4.01

Time and Place

7

 

Section 4.02

Deliveries and Actions by the Company and Sellers at Closing

7

 

Section 4.03

Deliveries and Actions by Buyer at Closing

8

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLERS

9

 

 

 

Section 5.01

Organization of Sellers

9

 

Section 5.02

Authority; No Conflict; Required Filings and Consents

9

 

Section 5.03

Title to Membership Interests

10

 

Section 5.04

Litigation

10

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

11

 

 

 

Section 6.01

Organization of the Company; Capitalization

11

 

Section 6.02

Authority; No Conflict; Required Filings and Consents

11

 

Section 6.03

Financial Statements

12

 

Section 6.04

Taxes

13

 

Section 6.05

Real Property

14

 

Section 6.06

Intellectual Property

16

 

Section 6.07

Agreements, Contracts and Commitments

17

 

Section 6.08

Litigation

18

 

Section 6.09

Environmental Matters

18

 

Section 6.10

Permits; Compliance with Laws

18

 

Section 6.11

Labor Matters

19

 

i

--------------------------------------------------------------------------------


 

 

Section 6.12

Employee Benefits

20

 

Section 6.13

Brokers

21

 

Section 6.14

Title to Purchased Assets; Sufficiency of Purchased Assets

21

 

Section 6.15

Absence of Changes

21

 

Section 6.16

Insurance

22

 

Section 6.17

Certain Transactions

22

 

Section 6.18

No Other Representations and Warranties

23

 

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES OF BUYER

23

 

 

 

Section 7.01

Organization

23

 

Section 7.02

Authority; No Conflict; Required Filings and Consents

24

 

Section 7.03

Brokers

24

 

Section 7.04

Financing

25

 

Section 7.05

Licensability of Principals

25

 

Section 7.06

Permits; Compliance with Gaming Laws

25

 

Section 7.07

Litigation

26

 

Section 7.08

Solvency

26

 

Section 7.09

Due Diligence Investigation

27

 

 

ARTICLE VIII. COVENANTS

27

 

 

 

Section 8.01

Conduct of Business Prior to the Closing

27

 

Section 8.02

Employee Matters

30

 

Section 8.03

Access to Information and the Real Property; Furnishing of Financial Statements

32

 

Section 8.04

Governmental Approvals

33

 

Section 8.05

Supplemental Disclosure

36

 

Section 8.06

No Solicitation

37

 

Section 8.07

Publicity

37

 

Section 8.08

Certain Transactions

37

 

Section 8.09

Lien and Guaranty Release

37

 

Section 8.10

Title Policies

38

 

Section 8.11

Survey

39

 

Section 8.12

Tax and Filing Matters

39

 

Section 8.13

Regulation S-X Rule 3-05 and 3-14

41

 

Section 8.14

Further Assurances

42

 

Section 8.15

Transfer of Assets

42

 

Section 8.16

Confidentiality

42

 

Section 8.17

Amendment of Company Governing Documents

43

 

Section 8.18

Customer List

43

 

Section 8.19

Marketing

43

 

Section 8.20

Capital Expenditures

43

 

Section 8.21

Casualty and Condemnation Proceeds

43

 

Section 8.22

Transfer to Third Party Operator; Notices and Consents

44

 

 

ARTICLE IX. CONDITIONS TO CLOSING

44

 

 

 

Section 9.01

Conditions to Each Party’s Obligation to Effect the Closing

44

 

ii

--------------------------------------------------------------------------------


 

 

Section 9.02

Additional Conditions to Obligations of Buyer

45

 

Section 9.03

Additional Conditions to Obligations of Sellers

45

 

 

ARTICLE X. TERMINATION

46

 

 

 

Section 10.01

Termination

46

 

Section 10.02

Effect of Termination

48

 

 

ARTICLE XI. SURVIVAL; INDEMNIFICATION

49

 

 

 

Section 11.01

Survival of Representations, Warranties, Covenants and Agreements

49

 

Section 11.02

Indemnification

50

 

Section 11.03

Procedure for Claims between Parties

51

 

Section 11.04

Defense of Third Party Claims

51

 

Section 11.05

Limitations on Indemnity

52

 

Section 11.06

Exclusive Remedy

54

 

Section 11.07

Treatment of Indemnification Payments

54

 

 

ARTICLE XII. MISCELLANEOUS

54

 

 

 

Section 12.01

Definitions

54

 

Section 12.02

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury; Limitation on
Damages

64

 

Section 12.03

Notices

65

 

Section 12.04

Interpretation

66

 

Section 12.05

Entire Agreement

66

 

Section 12.06

Severability

66

 

Section 12.07

Assignment

67

 

Section 12.08

Parties of Interest

67

 

Section 12.09

Counterparts

67

 

Section 12.10

Mutual Drafting

67

 

Section 12.11

Seller Parent Guarantee

67

 

Section 12.12

Amendment

67

 

Section 12.13

Non-Recourse

68

 

Section 12.14

Waiver

68

 

Section 12.15

Further Assurances

68

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Structure of Transaction

 

 

 

Exhibit B

 

Form of Consulting Agreement

 

 

 

Exhibit C

 

Form of Assignment of Membership Interests

 

 

 

Exhibit D

 

Example Net Working Capital Calculation

 

 

 

Exhibit E

 

Form of Third Party Operator Confidentiality Agreement

 

iv

--------------------------------------------------------------------------------


 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of May 13, 2014 (the “Effective Date”), by and among Gaming and
Leisure Properties, Inc., a Pennsylvania corporation (“Parent”), GLP Capital,
L.P., a Pennsylvania limited partnership (“Buyer”), Cannery Casino Resorts, LLC,
a Nevada limited liability company (“Seller Parent”), PA MezzCo, LLC, a Delaware
limited liability company (“Holdco”, together with Seller Parent, “Sellers”),
and PA Meadows, LLC, a Delaware limited liability company (the “Company”). 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in Section 12.01.

 

WHEREAS, Holdco is the beneficial and record owner of all of the issued and
outstanding membership interests of the Company (“Membership Interests”);

 

WHEREAS, Buyer desires to acquire from Holdco and Holdco desires to sell to
Buyer, all of Holdco’s right, title and interest in and to the issued and
outstanding Membership Interests in the manner described on Exhibit A hereto and
otherwise on the terms and subject to the conditions set forth herein; and

 

WHEREAS, the parties hereto desire to enter into, or cause their applicable
Affiliates to enter into, the Ancillary Agreements, and to perform or cause such
Affiliates to perform their obligations thereunder as further described herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:

 

ARTICLE I.
PURCHASE AND SALE OF MEMBERSHIP INTERESTS

 

Section 1.01                             Purchase and Sale of Membership
Interests.  Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, Holdco shall sell to Buyer, and Buyer shall purchase
from Holdco, the Membership Interests, free and clear of all Liens (other than
restrictions arising under applicable securities Laws or Gaming Laws).

 

Section 1.02                             Structure of Transaction.  The
acquisition of the Membership Interests shall be structured in the steps
provided in Exhibit A.  Exhibit A may be modified by Buyer after the date
hereof, provided that such modifications do not economically adversely affect
Sellers, the Company or its Subsidiaries, materially delay the timing of the
Closing or adversely affect the certainty of the Closing.

 

Section 1.03                             Retention of Assets.  Notwithstanding
anything to the contrary contained in this Agreement, Sellers and their
respective Affiliates may retain and use, at their own expense, archival copies
(but not the originals thereof) of all of the Contracts, books, records and
other documents or materials of the Company, in each case, which (a) are in
existence on or prior to the Closing, and (b) either (x) are used in connection
with Sellers or any of their respective Affiliates’ businesses other than the
Business or (y) if Seller Parent, in good faith, determines

 

1

--------------------------------------------------------------------------------


 

that it or any of its Affiliates is reasonably likely to need access to, in
connection with the preparation or filing of any Tax Returns or compliance with
any other Tax reporting obligations or other obligation under applicable Law, or
the defense (or any counterclaim, cross-claim or similar claim in connection
therewith) or prosecution of any Proceeding or investigation (including any Tax
audit or examination) against or by Seller Parent or any of Seller Parent’s
Affiliates; provided, that Sellers shall, and shall cause their Affiliates to,
hold such documents or materials relating to the Business, and all confidential
or proprietary information contained therein, confidential pursuant to
Section 8.16.

 

ARTICLE II.
PURCHASE PRICE

 

Section 2.01                             Purchase Price.  At the Closing, as
consideration for the Membership Interests, Buyer shall deliver or cause to be
delivered to Holdco (or its designee) by electronic transfer of immediately
available funds to an account designated by Sellers a cash payment equal to the
sum of (a) Four Hundred Sixty-Five Million Dollars ($465,000,000) (the “Base
Purchase Price”) plus (b) the Estimated Closing Payment (which may be a positive
or negative number) plus (c) the Estimated Cage Cash Closing Payment (which may
be a positive or negative number).  The Base Purchase Price, together with the
Estimated Closing Payment and Estimated Cage Cash Closing Payment, is the
“Closing Payment.”

 

Section 2.02                             Consulting Agreement.

 

(a)                                 On the Effective Date, the parties shall
enter into the Consulting Agreement, substantially in the form attached hereto
as Exhibit B (the “Consulting Agreement”).  In accordance with the terms of the
Consulting Agreement, Buyer shall pay to Sellers in cash a non-refundable
consulting fee of Ten Million Dollars ($10,000,000) on the Effective Date.  In
addition, in accordance with the terms of the Consulting Agreement, and except
as set forth in Schedule 2.02(a), if the Closing has not occurred within twelve
(12) months of the Effective Date (the “First Period”), each of the Company and
Buyer shall, if able, within five (5) Business Days of the expiration of the
First Period, provide a written representation to the other that such party is
not aware of any fact, circumstance or other reason relating to it that would
prevent the conditions to Closing set forth in Article IX from being satisfied
or the Closing from occurring within five (5) months of the end of the First
Period, other than as a result of the possible inability to obtain the Gaming
Approvals (the “First Required Representation”).  If each of the Company and
Buyer makes such First Required Representation, then, within five (5) Business
Days after the expiration of the First Period, Buyer shall pay to Sellers in
cash a non-refundable consulting fee of Five Million Dollars ($5,000,000) (the
“First Extension Fee”) by wire transfer of immediately available funds to an
account designated by Sellers.  If either party fails to provide the First
Required Representation in accordance with this Section 2.02(a), then, within
five (5) Business Days after the expiration of the First Period, the Consulting
Agreement shall terminate and Buyer shall have no obligation to pay the First
Extension Fee to Sellers, unless and until the Closing occurs at which time
Buyer shall pay such First Extension Fee to Sellers, provided that Buyer shall
be obligated to make such payment only if Sellers timely made the First Required
Representation.

 

2

--------------------------------------------------------------------------------


 

(b)                                 In accordance with the terms of the
Consulting Agreement, and except as set forth in Schedule 2.02(a), if the
Closing has not occurred within twenty-four (24) months of the Effective Date
(the “Second Period”), each of the Company and Buyer shall, if able, within five
(5) Business Days of the expiration of the Second Period, provide a written
representation to the other that such party is not aware of any fact,
circumstance or other reason relating to it that would prevent the conditions to
Closing set forth in Article IX from being satisfied or the Closing from
occurring within three (3) months of the end of the Second Period, other than as
a result of the possible inability to obtain the the Gaming Approvals (the
“Second Required Representation”).  If each of the Company and Buyer makes such
Second Required Representation, then, within five (5) Business Days after the
expiration of the Second Period, Buyer shall pay to Sellers in cash a
non-refundable consulting fee of Five Million Dollars ($5,000,000) (the “Second
Extension Fee”) by wire transfer of immediately available funds to an account
designated by Sellers.  If either party fails to provide the Second Required
Representation in accordance with this Section 2.02(b), then, within five
(5) Business Days after the expiration of the Second Period, the Consulting
Agreement shall terminate and Buyer shall have no obligation to pay the Second
Extension Fee to Sellers, unless and until the Closing occurs at which time
Buyer shall pay such Second Extension Fee to Sellers, provided that Buyer shall
be obligated to make such payment only if Sellers timely made the Second
Required Representation.

 

Section 2.03                             Tax Withholding.  Notwithstanding
anything in this Agreement to the contrary, Buyer shall be entitled to deduct
and withhold from any amounts otherwise payable under this Agreement to Sellers
or any other Person such amounts as are required to be deducted or withheld
under the Code, or any provision of applicable Law with respect to the making of
such payment; provided, however, that (a) before making any such deduction or
withholding, Buyer shall give Sellers notice of the intention to make such
deduction or withholding (such notice, which shall include the authority, basis
and method of calculation for the proposed deduction or withholding, shall be
given within a commercially reasonable period of time of Buyer’s determination
that it must withhold, (b) Buyer shall cooperate with Sellers, at Sellers’
expense, to the extent reasonable in efforts to obtain reduction of or relief
from such deduction or withholding and (c) Buyer shall timely remit to the
appropriate Tax Authority any and all amounts so deducted or withheld and timely
file all Tax Returns and provide to Seller such information statements and other
documents required to be filed or provided under applicable Tax Law.  To the
extent that amounts are so deducted and withheld and paid over to the applicable
Governmental Entity, such deducted and withheld amounts shall be treated for all
purposes of this Agreement as having been paid to Sellers or such other Person
in respect of which such deduction and withholding were made.

 

Section 2.04                             Allocation.  Within ten (10) days of
the Closing, Buyer shall provide Sellers with a proposed allocation of the
Closing Payment among the Company’s assets for tax purposes.  Sellers shall have
the right to approve the proposed allocation.  In the event the parties cannot
agree on the allocation within thirty (30) days, the dispute shall be resolved
by the Auditor. The allocation shall be adjusted to reflect any adjustments
between the Closing Payment and the Final Purchase Price, and subsequent
adjustments to the Final Purchase Price, pursuant to this Agreement.  Buyer and
Sellers shall file all Tax Returns consistent with the foregoing allocation. 
Notwithstanding the foregoing, the allocation to the racing license (and the
stock of

 

3

--------------------------------------------------------------------------------


 

Mount Laurel Racing, Inc.) shall be determined by Buyer in its reasonable
discretion after consultation with Sellers, consistent with Exhibit A.

 

ARTICLE III.
WORKING CAPITAL ADJUSTMENT AND OTHER ADJUSTMENTS

 

Section 3.01                             Estimated Closing Statement.  No less
than five (5) Business Days prior to the Closing Date, Sellers shall prepare and
deliver to Buyer a written closing statement certified by the Chief Financial
Officer of Seller Parent (the “Estimated Closing Statement”) of the Estimated
Closing Net Working Capital, including the resulting Estimated Closing Net
Working Capital Overage (if any) or Estimated Closing Net Working Capital
Shortage (if any), and including a reasonably detailed calculation of the
components of Net Working Capital, which Estimated Closing Statement shall be
prepared in good faith and on a basis consistent with the preparation of the
Financial Information and the calculation of Net Working Capital set forth in
Exhibit D.  The amount of the Estimated Closing Net Working Capital Overage (if
any) determined to be due and owing to Sellers pursuant to the Estimated Closing
Statement shall be paid by Buyer at the Closing pursuant to Section 2.01.  The
amount of the Estimated Closing Net Working Capital Shortage (if any) determined
to be due and owing to Buyer by Sellers pursuant to the Estimated Closing
Statement shall reduce the Closing Payment payable to Sellers at the Closing
pursuant to Section 2.01.  The amount of such payment or reduction to the
Closing Payment, as applicable, is referred to as the “Estimated Closing
Payment”.

 

Section 3.02                             Estimated Cage Cash Statement.  No less
than five (5) Business Days prior to the Closing Date, Sellers shall prepare and
deliver to Buyer a written closing statement certified by the Chief Financial
Officer of Seller Parent (the “Estimated Cage Cash Closing Statement”) of the
Estimated Closing Cage Cash, including the resulting Estimated Closing Cage Cash
Overage (if any) or Estimated Closing Cage Cash Shortage (if any), and including
a reasonably detailed calculation of the components of Cage Cash, which
Estimated Cage Cash Closing Statement shall be prepared in good faith.  The
amount of the Estimated Closing Cage Cash Overage (if any) determined to be due
and owing to Sellers pursuant to the Estimated Cage Cash Closing Statement shall
be paid by Buyer at the Closing pursuant to Section 2.01.  The amount of the
Estimated Closing Cage Cash Shortage (if any) determined to be due and owing to
Buyer pursuant to the Estimated Cage Cash Closing Statement shall reduce the
Closing Payment payable to Sellers at the Closing pursuant to Section 2.01.  The
amount of such payment or reduction to the Closing Payment, as applicable, is
referred to as the “Estimated Cage Cash Closing Payment”.

 

Section 3.03                             Final Adjustments.

 

(a)                                 No more than ninety (90) days after the
Closing Date, Buyer shall prepare and deliver to Sellers a written statement
certified by the Chief Financial Officer of Buyer (the “Final Closing
Statement”) of the Final Closing Net Working Capital, including the resulting
Final Closing Net Working Capital Overage (if any) or Final Closing Net Working
Capital Shortage (if any), and including a reasonably detailed calculation of
the various amounts of each component of Net Working Capital, which Final
Closing Statement shall be prepared in good faith and on a basis consistent with
the preparation of the Financial Information and the calculation of Net Working
Capital set forth in Exhibit D.  Any such amounts determined to be payable
pursuant to

 

4

--------------------------------------------------------------------------------


 

the Final Closing Statement shall be paid to either Sellers (in the case of a
Final Closing Net Working Capital Overage) or Buyer (in the case of a Final
Closing Net Working Capital Shortage) pursuant to Section 3.03(e) (the “Final
Closing Payment”).

 

(b)                                 No more than twenty (20) days after the
Closing Date, Buyer shall prepare and deliver to Sellers a written statement
certified by the Chief Financial Officer of Buyer (the “Final Cage Cash Closing
Statement”) of the Final Closing Cage Cash, including the resulting Final
Closing Cage Cash Overage (if any) or Final Closing Cage Cash Shortage (if any),
and including a reasonably detailed calculation of the various amounts of each
component of Cage Cash, which Final Closing Statement shall be prepared in good
faith.  Any such amounts determined to be payable pursuant to the Final Cage
Cash Closing Statement shall be paid either to Sellers (in the case of a Final
Closing Cage Cash Overage) or Buyer (in the case of a Final Closing Cage Cash
Shortage) pursuant to Section 3.03(e) (the “Final Cage Cash Closing Payment”). 
The Closing Payment, as adjusted by the Final Closing Payment and the Final Cage
Cash Closing Payment, is referred to as the “Final Purchase Price”.

 

(c)                                  If Sellers disagree with the calculation of
any amounts on the Final Closing Statement and/or the Final Cage Cash Closing
Statement (collectively, the “Final Statements”), Sellers shall, within ten
(10) Business Days after their receipt of the applicable Final Statement, notify
Buyer of such disagreement in writing, setting forth in detail the particulars
of such disagreement.  Any amounts on the applicable Final Statement not
disputed in writing by Sellers within ten (10) Business Days after receipt of
the applicable Final Statement shall be final, binding and conclusive for
purposes of this Agreement.  Buyer will provide Sellers reasonable access to any
of Buyer’s and the Company’s records (including work papers and source
documents) and relevant employees not otherwise available to Sellers as a result
of the transactions contemplated hereby, to the extent reasonably related to
Sellers’ review of the Final Statements.  If any such notice of disagreement is
timely provided, Buyer and Sellers shall use commercially reasonable efforts for
a period of ten (10) Business Days (or such longer period as they may mutually
agree) to resolve any disagreements with respect to the calculation of any
amounts set forth in the Final Statements (and which were previously identified
in writing by Sellers pursuant to the first sentence of this Section 3.03(c)). 
If, at the end of such period, the parties are unable to fully resolve the
disagreements, the parties shall refer the matter to Urish Popeck & Co., LLC
(the “Auditor”) to resolve any remaining disagreements.  The Auditor shall be
instructed to (i) consider only such matters as to which there is a
disagreement, (ii) determine, as promptly as practicable, whether the disputed
amounts set forth in the applicable Final Statement were prepared in accordance
with the standards set forth in this Agreement, and (iii) deliver, as promptly
as practicable but in any event within forty-five (45) days of the end of such
10-Business Day period (or such longer period as the parties may have mutually
agreed), to Sellers and Buyer its determination in writing.  The resolution for
each disputed item contained in the Auditor’s determination shall be made
subject to the definitions and principles set forth in this Agreement, and shall
be consistent with either the position of Sellers or Buyer.  Sellers and Buyer
shall bear their own expenses in the preparation and review of the Estimated
Closing Statement, the Estimated Cage Cash Closing Statement and Final
Statements, except that the fees and expenses of the Auditor shall be paid
one-half by Buyer and one-half by Sellers.  The determination of the Auditor
shall be final, binding and conclusive for purposes of this Agreement and not
subject to any further recourse by Buyer, Sellers or their respective
Affiliates, absent manifest error or fraud by Buyer, Sellers or the Auditor. 
The date on which an amount set

 

5

--------------------------------------------------------------------------------


 

forth in the Final Statements is finally determined in accordance with this
Section 3.03(c) is hereinafter referred to as the “Determination Date.”

 

(d)                                 In the event the Auditor refuses engagement
under this Section 3.03, Buyer and Sellers shall mutually agree on another
nationally recognized firm of certified public accountants having no material
relationship with the Company, Buyer, Sellers or their respective Affiliates to
resolve any disputes regarding the Final Statements according to
Section 3.03(c).  If within thirty (30) days, Buyer and Sellers fail to mutually
agree on such firm, Buyer and Sellers shall thereafter cause the American
Arbitration Association to appoint the firm, and in making its determination
with respect to such appointment, the American Arbitration Association shall
take into account, and attempt to avoid appointing an accounting firm with any
significant preexisting relationship with the Company, Buyer or Sellers or their
respective Affiliates.  The firm selected in accordance with this Section 3.03
shall be the “Auditor” for purposes of this Agreement.

 

(e)                                  Any amounts determined to be due and owing
to Sellers from Buyer or to Buyer from Sellers, as applicable, pursuant to this
Section 3.03 shall be paid by Sellers to Buyer or by Buyer to Sellers, as
applicable, within two (2) Business Days after the applicable Determination
Date.

 

Section 3.04                             Accounts Receivable; Accounts Payable;
Deposits.

 

(a)                                 Accounts Receivable. After the Closing,
Sellers shall promptly deliver to Buyer any cash, checks or other property that
they or any of their Affiliates receive to the extent relating to the Accounts
Receivable of the Business included in the Final Closing Net Working Capital.
After the Closing, Buyer shall promptly deliver to Sellers any cash, checks or
other property that Buyer or its Affiliates receive to the extent relating to
any Accounts Receivable existing as of the Closing Date and not included in the
Final Closing Net Working Capital. Neither party nor their Affiliates shall
agree to any settlement, discount or reduction of the Accounts Receivable
belonging to the other party. Neither party nor their Affiliates shall assign,
pledge or grant any security interest in the Accounts Receivable of the other
party.

 

(b)                                 Accounts Payable. Each party and their
Affiliates will promptly deliver to the other a true copy of any invoice,
written notice of accounts payable or written notice of a dispute as to the
amount or terms of any accounts payable received from the creditor of such
accounts payable to the extent such accounts payable is owed by the other party.
Should either party discover it has paid an accounts payable belonging to the
other party, then Buyer or Sellers, as applicable, shall provide written notice
of such payment to the other party and the other party shall promptly reimburse
the party that paid such accounts payable all amounts listed on such notice.

 

(c)                                  Customer Deposits. Customer Deposits
received by the Company or its Subsidiaries relating to rooms, services and/or
events relating to the period from and after the Closing shall be retained by
the Company at the Closing and included in the calculation of the Final Closing
Net Working Capital. Sellers shall not have further liability or responsibility
after Closing with respect to any Customer Deposits relating to the period from
and after the Closing and Sellers and their Affiliates shall be entitled to
retain Customer Deposits to the extent of rooms and/or services furnished by
Sellers prior to the Closing. “Customer Deposits” include all

 

6

--------------------------------------------------------------------------------


 

security and other deposits, advance or pre-paid rents or other amounts and key
money or deposits (including any interest thereon).

 

ARTICLE IV.
CLOSING

 

Section 4.01                             Time and Place.  Unless this Agreement
is earlier terminated pursuant to Article X, the closing of the transactions
contemplated by this Agreement, including the purchase and sale of the
Membership Interests (the “Closing”), shall take place three (3) Business Days
following the satisfaction or waiver by the applicable party of the conditions
set forth in Article IX (other than those conditions to be satisfied or waived
at or upon the Closing), through mutually acceptable escrow closing instructions
at such time and place as is agreed to by the parties (the “Closing Date”), to
be effective as of 12:01 a.m., Eastern Time, on the Closing Date; provided,
however, that any party hereto may elect in its reasonable discretion (by
delivering written notice to the other parties hereto) to delay the Closing Date
to the first Business Day following the end of the calendar month in which all
of the conditions set forth in Article IX have been satisfied or waived, in
which case the Closing shall be effective as of 12:01 a.m., Eastern Time on such
date.

 

Section 4.02                             Deliveries and Actions by the Company
and Sellers at Closing.  At or prior to the Closing, the Company and/or Sellers
shall deliver, or shall cause to be delivered, to Buyer:

 

(a)                                 Sellers Certificates.  The certificates
required by Section 9.02(d).

 

(b)                                 Membership Interests.  An Assignment of
Membership Interests substantially in the form attached as Exhibit C (the
“Assignment of Membership Interests”) conveying to Buyer all of the Membership
Interests.

 

(c)                                  FIRPTA Certificate.  A certificate of each
Seller dated as of the Closing Date, in accordance with Treasury Regulations
Section 1.1445-2(b)(2), certifying that such Seller is not a foreign Person.

 

(d)                                 Resignations.  Resignations (including
release of claims), effective as of the Closing Date, of all directors and
officers of the Company, unless otherwise designated by Buyer in advance no less
than five (5) Business Days prior to the Closing Date.

 

(e)                                  Good Standing Certificates.  A certificate
of good standing of each Seller and the Company in each case, issued as of a
date not earlier than ten (10) days prior to the Closing Date by the Secretary
of State of the State in which each such Seller or the Company, as applicable,
is incorporated, organized or qualified to do business.

 

(f)                                   Secretary’s Certificates.  A certificate
of the secretary of each Seller and the Company, dated the Closing Date, in form
and substance reasonably satisfactory to Buyer, certifying as to: (i) the
Governing Documents of such Seller or the Company, (ii) that there have been no
amendments to such Governing Documents and that such Governing Documents are in
full force and effect as of the Closing Date, (iii) the resolutions of the board
of directors, or the equivalent governing body if such Seller or the Company is
not a corporation, of each such

 

7

--------------------------------------------------------------------------------


 

Seller or the Company authorizing the transactions contemplated by this
Agreement and the execution, delivery and performance of this Agreement and each
Ancillary Agreement to which such Seller or the Company is a party, and
(iv) specimen signatures and incumbency of all officers of such Seller or the
Company authorized to execute this Agreement and each Ancillary Agreement.

 

(g)                                  Release of Guarantees; UCC-3 Termination
Statements.  Letters or releases of guarantees, in form and substance reasonably
satisfactory to Buyer, evidencing that all Indebtedness of the Company and its
Subsidiaries will be paid in full at the Closing from a portion of the Closing
Payment and authorizing the Company, Buyer or its agents to file at the Closing
UCC-3 Termination Statements with respect to any Lien associated with such
Indebtedness (including Liens securing such Indebtedness of Seller Parent).

 

(h)                                 Exhibit A.  Evidence, in form and substance
reasonably satisfactory to Buyer, that any actions required to have been
consummated by Sellers, the Company or any of its Subsidiaries before the
Closing as set forth in Exhibit A hereto have been consummated.

 

(i)                                     Termination of Parent Services
Agreement.  Evidence, in form and substance reasonably satisfactory to Buyer,
that the Parent Services Agreement, dated as of January 14, 2008, by and between
Seller Parent and Washington Trotting Association, Inc. (as amended, the “Parent
Services Agreement”), has been terminated, and none of Sellers or any of their
respective Subsidiaries shall have any remaining obligations thereunder.

 

(j)                                    Title Affidavits.  Such affidavits as the
Title Insurer may reasonably require in order to omit from its title insurance
policies all exceptions for (i) parties in possession claiming through Sellers,
the Company or their respective Subsidiaries other than under the rights to
possession granted under the Leases and the Third Party Leases; and
(ii) mechanics’ liens relating to work commissioned by Sellers, the Company or
their respective Subsidiaries prior to the Closing and such other affidavits as
the Title Insurer may reasonably require to issue a non-imputation endorsement,
if available.

 

(k)                                 Other Documents. Any other documents,
instruments or agreements which are reasonably requested by Buyer that are
necessary to consummate the transactions contemplated hereby and have not
previously been delivered.

 

Section 4.03                             Deliveries and Actions by Buyer at
Closing.  At or prior to the Closing, Buyer shall deliver to Sellers:

 

(a)                                 Closing Payment.  The Closing Payment by
wire transfer of immediately available funds to an account designated by Seller
Parent; provided, however, that Seller Parent may direct Buyer to fund a portion
of the Closing Payment to lenders to repay outstanding Indebtedness of the
Company or its Subsidiaries.

 

(b)                                 Buyer Certificates.  The certificates
required by Section 9.03(a) and Section 9.03(b) hereof.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Good Standing Certificates.  A certificate
of good standing of Buyer, issued as of a date not earlier than ten (10) days
prior to the Closing Date by the Secretary of State of the State in which Buyer,
is incorporated, organized or qualified to do business.

 

(d)                                 Secretary’s Certificates.  A certificate of
the secretary of Buyer, dated the Closing Date, in form and substance reasonably
satisfactory to the Company and Sellers, certifying as to: (i) the Governing
Documents of Buyer, (ii) that there have been no amendments to such Governing
Documents and that such Governing Documents are in full force and effect as of
the Closing Date, (iii) the resolutions of the board of directors, or the
equivalent governing body if Buyer is not a corporation, of Buyer authorizing
the transactions contemplated by this Agreement and the execution, delivery and
performance of this Agreement and each Ancillary Agreement to which Buyer is a
party, (iv) specimen signatures and incumbency of all officers of Buyer
authorized to execute this Agreement and each Ancillary Agreement, and (v) the
minute books of Buyer (if any).

 

(e)                                  Other Documents. Any other documents,
instruments or agreements which are reasonably requested by Sellers that are
necessary to consummate the transactions contemplated hereby and have not
previously been delivered.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers hereby jointly and severally represent and warrant to Buyer as follows,
except as expressly set forth herein and in the corresponding section of the
Disclosure Letter with respect to the representations and warranties of Sellers
contained in this Article V delivered by Sellers to Buyer herewith (the “Sellers
Disclosure Letter”).  The Sellers’ Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
reasonably apparent that the matter disclosed is relevant to another paragraph
in this Agreement, qualify such other paragraph.

 

Section 5.01                             Organization of Sellers.  Each Seller
is duly organized or incorporated, as applicable, and validly existing under the
laws of its state of organization or incorporation, as applicable, and has all
requisite power and authority to own, lease and operate its assets and to carry
on its business as now being conducted.  Each Seller is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary.  Holdco is an
indirect wholly-owned Subsidiary of Seller Parent.

 

Section 5.02                             Authority; No Conflict; Required
Filings and Consents.

 

(a)                                 Each Seller has all requisite power and
authority to enter into this Agreement and each of the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby and perform its obligations hereunder and thereunder.  Each Seller’s
execution and delivery of this Agreement and each Ancillary Agreement to which
it is a party and the consummation by each Seller of the transactions
contemplated hereby and thereby and performance of its obligations hereunder and
thereunder have been duly authorized by all

 

9

--------------------------------------------------------------------------------


 

necessary action on the part of Sellers.  This Agreement has been, and each
Ancillary Agreement will be at or prior to the Closing, duly executed and
delivered by each Seller and, assuming the due authorization, execution and
delivery by the other parties hereto and thereto, this Agreement constitutes,
and each Ancillary Agreement when so executed and delivered will constitute, the
valid and binding obligation of each Seller, enforceable against such Seller in
accordance with their respective terms, subject, as to enforcement, to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereinafter in effect affecting creditors’ rights generally and
(ii) general principles of equity.

 

(b)                                 The execution and delivery by each Seller of
this Agreement and each Ancillary Agreement to which it is a party does not, and
the consummation by each Seller of the transactions contemplated hereby and
thereby and the compliance by such Seller with any provisions hereof or thereof
will not, (i) conflict with or result in any material violation or material
default under (with or without notice or lapse of time, or both), or require a
consent or waiver under, or give rise to a right of termination, cancellation,
modification or acceleration or material obligation or loss of any material
benefit under (A) any provision of the Governing Documents of such Seller, or
(B) any material Contract to which such Seller is a party, (ii) result in the
creation of any Lien (other than Permitted Liens) on any of the Purchased Assets
pursuant to any Contract to which any Seller is a party, or (iii) subject to the
governmental filings and other matters referred to in Section 6.02(c) violate
any Permit, Order or Law applicable to such Seller

 

(c)                                  No Permit or Order or authorization of, or
registration or filing with, any Governmental Entity, is required by or with
respect to either Seller in connection with the execution and delivery of this
Agreement or the Ancillary Agreements by either Seller, the compliance by either
Seller with any of the provisions hereof or thereof, or the consummation by
either Seller of the transactions to which it is a party that are contemplated
hereby, except for (i) any approvals and filing of notices required under the
Gaming Laws, (ii) filings and other application requests under the HSR Act,
(iii) such Permits, Orders, registrations or filings related to, or arising out
of, compliance with statutes, rules or regulations regulating the consumption,
sale or serving of alcoholic beverages or tobacco, and (iv) any Permits, Orders,
authorizations, registrations, or filings required by Buyer or any of its
Subsidiaries, Affiliates or key employees (including under the Gaming Laws).

 

Section 5.03                             Title to Membership Interests.  Holdco
is the record and beneficial owner of all Membership Interests, free and clear
of all Liens or any other restrictions on transfer other than restrictions on
transfer arising under applicable securities Laws and Gaming Laws.  Sellers are
not party to any option, warrant, purchase right or other Contract (other than
this Agreement) obligating Sellers to sell, transfer, pledge or otherwise
dispose of Membership Interests.  Sellers are not a party to any voting trust,
proxy or other agreement or understanding with respect to Membership Interests.

 

Section 5.04                             Litigation.  There is no Proceeding
against any Seller, pending or, to Sellers’ Knowledge, threatened against, any
Seller before any Governmental Entity that, individually or in the aggregate,
would be reasonably likely to (x) have a Company Material Adverse Effect or
(y) materially impair or materially delay the Closing.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

 

Sellers hereby jointly and severally represent and warrant to Buyer as follows,
except as expressly set forth herein and in the corresponding section of the
Disclosure Letter with respect to the representations and warranties of Sellers
contained in this Article VI, delivered by Sellers to Buyer herewith (the
“Company Disclosure Letter”).  The Company Disclosure Letter shall be arranged
in paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
reasonably apparent that the matter disclosed is relevant to another paragraph
in this Agreement, qualify such other paragraph.

 

Section 6.01                             Organization of the Company;
Capitalization.  Each of the Company and its Subsidiaries is duly organized and
validly existing under the laws of its state of organization, and has all
requisite power and authority to own, lease and operate its assets and to carry
on the Business as now being conducted.  The Company has no Subsidiaries other
than those listed on Section 6.01 of the Company Disclosure Letter and the
Company does not own or hold the right to acquire any shares of stock or any
other security or interest, directly or indirectly, of or in any other Person. 
Each of the Company and its Subsidiaries is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary.  All of the membership
interests and capital stock of the Company and each of its Subsidiaries are duly
authorized, validly issued, fully paid and nonassessable and were issued in
compliance with all applicable Laws.  All of membership interests and capital
stock of the Company and each of its Subsidiaries are directly or indirectly
owned beneficially and of record by Holdco.  No Person has any rights in, or
rights to acquire from the Company or any of its Subsidiaries, any other equity
related interests of the Company or such Subsidiaries or any other securities
convertible into, or exercisable or exchangeable for, equity interests of the
Company or such Subsidiaries.  There are no outstanding options, warrants or
other securities or subscription, preemptive or other rights convertible into or
exchangeable or exercisable for any equity or voting interests of the Company or
any of its Subsidiaries and there are no “phantom stock” rights, stock
appreciation rights or other similar rights with respect to the Company or such
Subsidiaries.  To Sellers’ Knowledge, other than as set forth in Section 6.01 of
the Company Disclosure Letter, none of the Company, any of its Subsidiaries or
any of their respective predecessors has conducted any business under or
otherwise used for any purpose in any jurisdiction any fictitious name, assumed
name, “d/b/a” trade name or other name.

 

Section 6.02                             Authority; No Conflict; Required
Filings and Consents.

 

(a)                                 Sellers have made available to Buyer an
accurate and complete copy of the Governing Documents of the Company and each of
its Subsidiaries, each as amended as of the date hereof and in full force and
effect as of the date hereof. The Company has not violated its Governing
Documents in any material respect.  The Company has all requisite power and
authority to enter into this Agreement and each of the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The Company’s execution and delivery of this Agreement and each
Ancillary Agreement to which it is a party and the consummation by the Company
of the transactions contemplated hereby and thereby

 

11

--------------------------------------------------------------------------------


 

have been duly authorized by all necessary action on the part of the Company. 
This Agreement has been, and each Ancillary Agreement to which the Company is a
party will be at or prior to Closing, duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery by the other parties
hereto and thereto, this Agreement constitutes, and each such Ancillary
Agreement, when so executed and delivered, will constitute the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject, as to enforcement, to (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereinafter in effect affecting creditors’ rights generally and (ii) general
principles of equity.

 

(b)                                 Except as set forth in Section 6.02(b) of
the Company Disclosure Letter, the execution and delivery by the Company of this
Agreement and each Ancillary Agreement to which it is a party, the consummation
by the Company of the transactions contemplated hereby and thereby, and the
compliance of the Company with any provisions hereof or thereof, does not and
will not, (i) conflict with or result in any material violation of or material
default under (with or without notice or lapse of time, or both), or require a
consent or waiver under, or give rise to a right of termination, cancellation,
modification or acceleration of any material obligation or loss of any material
benefit under, or result in the imposition or creation of any Lien (other than a
Permitted Lien) upon the Membership Interests or any Lien upon any of the
Company’s or any of the Subsidiaries’ properties or assets (tangible or
intangible) under, (A) any provision of the Governing Documents of the Company,
or (B) any material Contract to which the Company is a party, or (ii) subject to
the governmental filings and other matters referred to in clause (c) hereof,
materially violate any Permit, Order or Law applicable to the Company.

 

(c)                                  No Permit or Order or authorization of, or
registration or filing with, any Governmental Entity is required by or with
respect to the Company in connection with the execution and delivery of this
Agreement or the Ancillary Agreements by the Company or the consummation by the
Company of the transactions to which it is a party that are contemplated hereby,
except for (i) such Permits, Orders, registrations or filings related to, or
arising out of, compliance with statutes, rules or regulations regulating the
consumption, sale or serving of alcoholic beverages or tobacco, and (ii) any
Permits, Orders, registrations or filings required by Buyer or any of its
Subsidiaries, Affiliates or key employees (including under the Gaming Laws).

 

Section 6.03                             Financial Statements.

 

(a)                                 Section 6.03(a) of the Company Disclosure
Letter contains a true and complete copy of the (i) audited financial statements
of the Company as of and for the year ended December 31, 2013 (the “Audited
Financial Information”) and (ii) unaudited financial statements of the Company
as of and for the month ended March 31, 2014 (the “Unaudited Financial
Information”) (together, the “Financial Information”).  Except as noted therein,
the Audited Financial Information was prepared in accordance with GAAP and the
Financial Information fairly presents, in all material respects, the financial
position and results of operations of the Company as of such dates and for such
periods, except, in the case of the Unaudited Financial Information Statements,
for normal year-end and audit adjustments and the absence of footnotes.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The Financial Information was prepared from
the books and records of the Company, which (i) have been maintained in material
compliance with applicable legal and accounting requirements and reasonable
business practices, and (ii) fairly reflect, in all material respects, all
dealings and transactions in respect of the Business and the assets and
liabilities thereof required to be reflected therein in accordance with GAAP or,
in the cause of the Unaudited Financial Information, the Company’s accounting
principles consistently applied.

 

(c)                                  Except (i) as set forth in the Financial
Information, or (ii) as incurred since March 31, 2014 in the Ordinary Course of
Business, the Company has no Liabilities required to be reflected on a balance
sheet in accordance with GAAP in an amount in excess, individually or in the
aggregate, of Two Hundred Fifty Thousand Dollars ($250,000).

 

Section 6.04                             Taxes.

 

(a)                                 The Company and its Subsidiaries have timely
filed or caused to be filed (taking into account any extension of time within
which to file) with the appropriate Governmental Entities all income Tax Returns
and other Tax Returns required to be filed by, or with respect to, each such
entity and all such Tax Returns are complete and accurate in all material
respects.  The Company and its Subsidiaries have timely paid all Taxes due and
owing (whether or not shown on any Tax Return).

 

(b)                                 Except as set forth in Section 6.04 of the
Company Disclosure Letter, there are no Proceedings with any Governmental
Entities presently ongoing or pending in respect of any Taxes of the Company or
its Subsidiaries.  There are no deficiencies for Taxes with respect to the
Company or its Subsidiaries that have been claimed, proposed or assessed in
writing by any Governmental Entity, which deficiencies have not yet been
settled, except for such deficiencies that are being contested in good faith by
appropriate proceedings.

 

(c)                                  There are no outstanding waivers extending
the statute of limitation relating to a Tax assessment or deficiency of the
Company or its Subsidiaries, and no such waivers have been requested by or of
the Company or any of its Subsidiaries.

 

(d)                                 Neither the Company nor any of its
Subsidiaries has entered into any “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign income Tax Law).

 

(e)                                  Neither the Company nor any of its
Subsidiaries has requested, has received or is subject to any written ruling of
a Governmental Entity or has entered into any written agreement with a
Governmental Entity with respect to any Taxes.

 

(f)                                   Except as set forth in Section 6.04 of the
Company Disclosure Letter, there are no Tax allocation or sharing agreements or
similar arrangements involving, on the one hand, the Company or any of its
Subsidiaries and, on the other hand, a Person other than the Company or any of
its Subsidiaries, and after the Closing Date neither the Company nor any of its
Subsidiaries shall be bound by any such Tax allocation agreements or similar
arrangements or have any liability thereunder for amounts due in respect of
periods prior to the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(g)                                  Except as set forth in Section 6.04 of the
Company Disclosure Letter, neither the Company nor any of its Subsidiaries
(i) has been a member of an affiliated group filing a consolidated federal
income Tax Return (other than the group of which the Company is the parent) or
(ii) has any liability for the Taxes of any Person (other than the Company or
any of its Subsidiaries) under Treasury Regulations Section 1.1502-6 (or any
similar provision of state, local, or foreign law), as a transferee or successor
or by contract.

 

(h)                                 No written claim has been received from a
jurisdiction in which Tax Returns have not been filed by the Company or any of
its Subsidiaries that it is or may be subject to taxation by or a filing
requirement in such jurisdiction.

 

(i)                                     Neither the Company nor any of its
Subsidiaries has a permanent establishment in any country other than the United
States.

 

(j)                                    Neither the Company nor any of its
Subsidiaries will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of (i) a change in method of
accounting (or the use of an incorrect method of accounting), except a change as
required by Law, for a taxable period (or portion thereof) ending on or prior to
the Closing Date, (ii) installment sale or open transaction disposition made on
or prior to the Closing Date, (iii) prepaid amount received on or prior to the
Closing Date, or (iv) any election pursuant to Section 108(i) of the Code made
effective on or prior to the Closing Date.

 

(k)                                 Neither the Company nor any of its
Subsidiaries has engaged in a transaction that constitutes a “reportable
transaction” as such term is defined in Treasury Regulation Section 1.6011-4(b).

 

(l)                                     None of the Company or any of its
Subsidiaries has been a party to any distribution occurring during the last two
years in which the parties to such distribution treated the distribution as one
to which Section 355 of the Code (or any similar provision of state, local or
foreign Law) applied.

 

(m)                             The Company and its Subsidiaries have withheld
and paid to the applicable Governmental Entities all amounts required to be
withheld from amounts owing to any employee, creditor, shareholder, independent
contractor or third party.

 

Section 6.05                             Real Property.

 

(a)                                 The Company or a Subsidiary thereof
identified in Section 6.05(a) of the Company Disclosure Letter have fee title to
the Real Property described in Section 6.05(a) of the Company Disclosure Letter,
and the Real Property so described constitutes all of the Real Property owned by
the Company or its Subsidiaries or used in connection with the Business other
than as set forth in Section 6.05(b).  Section 6.05(a) of the Company Disclosure
Letter sets forth a complete list of all addresses and tax parcel numbers
associated with the Real Property owned by the Company or the applicable
Subsidiary, together with a list of the Existing Title Policies and Title
Commitments.  Neither the Company nor any Subsidiary thereof has ever owned any
other Real Property.

 

14

--------------------------------------------------------------------------------


 

(b)                                 All Real Property leased by the Company or
its Subsidiaries and all Real Property leased by any Seller and used in the
Business is described on Section 6.05(b) of the Company Disclosure Letter
together with a description of the lease, license, sublease or other occupancy
agreements and all amendments, modifications, supplements and assignments
thereto (collectively, the “Leases”).  Neither the Company nor its Subsidiaries
uses or occupies or requires the right to use or occupy any Real Property other
than the Real Property identified in Section 6.05(a) and Section 6.05(b) of the
Company Disclosure Letter.

 

(c)                                  Except as set forth in Section 6.05(c) of
the Company Disclosure Letter or in the Title Commitments set forth in
Section 6.05(a) of the Company Disclosure Letter, no owned Real Property is
subject to any Lien that is not a Permitted Lien.

 

(d)                                 Section 6.05(d) of the Company Disclosure
Letter lists all leases, licenses and other agreements which permit any third
party to use or occupy any portion of the Real Property (collectively, the
“Third Party Leases”).

 

(e)                                  With respect to each of the Leases and the
Third Party Leases, except as set forth in Section 6.05(e) of the Company
Disclosure Letter:

 

(i)                                     the Lease or Third Party Lease, to
Sellers’ Knowledge, is valid, binding, enforceable and in full force and effect
in accordance with its terms;

 

(ii)                                  as of the date of this Agreement, neither
the Company, its Subsidiaries, nor, to Sellers’ Knowledge, any other party to
any Leases or Third Party Lease is in breach or default, and, to Sellers’
Knowledge, no event has occurred which, with notice or lapse of time, would
constitute such a breach or default or permit termination under the Leases or
any Third Party Leases;

 

(iii)                               no party to the Leases or Third Party Leases
has delivered written notice of dispute to the other parties thereto; and

 

(iv)                              the rents forth in each Lease and each Third
Party Lease is the actual rental being paid, and to Sellers’ Knowledge, there
are no separate agreements or understandings with respect to the same.

 

(f)                                   Except as described in Section 6.05(f) of
the Company Disclosure Letter, to Sellers’ Knowledge, the Real Property owned by
the Company and any Subsidiary thereof complies with all applicable zoning,
building, subdivision, or land sales laws, rules, ordinances or regulations,
including, without limitation, to the extent applicable, the American With
Disabilities Act of 1990 as amended to date and all orders and regulations
promulgated thereto.  Sellers have made available to Buyer true, legible and
complete copies of certificates of occupancy and permits affecting the Real
Property in Sellers’ possession.  To Sellers’ Knowledge, there are no
contractual or legal restrictions that preclude or restrict the ability to use
the Real Property for the purposes for which it is currently being used.  All
existing water, sewer, steam, gas, electricity, telephone, cable, fiber optic
cable, internet access and other utilities required for the use, occupancy,
operation and maintenance of the Real Property are adequate for the conduct of
the Business as it is currently conducted.  To Sellers’ Knowledge, there are no
material latent defects or material adverse physical conditions affecting the
Real Property or any

 

15

--------------------------------------------------------------------------------


 

of the facilities, buildings, structures, erections, improvements, fixtures,
fixed assets and personalty of a permanent nature annexed, affixed or attached
to, located on or forming part of the Real Property.

 

(g)                                  There are no condemnation proceedings or
eminent domain proceedings of any kind pending or, to Sellers’ Knowledge,
threatened against any Real Property.

 

(h)                                 All of the Real Property is occupied under a
valid and current certificate of occupancy or similar permit. To Sellers’
Knowledge, no governmental, fire, life safety or other inspection is required
under applicable Law in connection with the transactions contemplated by this
Agreement.

 

(i)                                     To Sellers’ Knowledge, all improvements
on the Real Property constructed by or on behalf of Sellers, the Company or any
Subsidiary thereof or, constructed by or on behalf of any other Person, were
constructed in compliance with all applicable Laws (including any building,
planning or zoning Laws) affecting such Real Property.  All of the Real Property
has access to a public way and utility services sufficient to conduct the
Business as it is currently conducted.

 

(j)                                    To Sellers’ Knowledge, no improvements on
the Real Property and none of the current uses and conditions thereof violate
any Liens, applicable site plan approvals, zoning or subdivision regulations or
urban redevelopment plans as modified by any duly issued variances, and to
Sellers’ Knowledge, no permits, licenses or certificates pertaining to the
ownership or operation of all improvements on the Real Property, other than
those which are transferable with the Real Property, are required by any
governmental authority having jurisdiction over the Real Property.  Neither
Sellers, the Company nor any Subsidiary thereof has received any written notice
of any default under any of the covenants, easements or restrictions affecting
or encumbering any Real Property or any constituent or portion thereof.

 

(k)                                 Other than pursuant to this Agreement,
neither Sellers, the Company nor any Subsidiary thereof has entered into any
contract for the sale of any Real Property or any constituent or portion
thereof.  No Third Party Lease or other agreement affecting any Real Property
contains any rights of first refusal or options to purchase the applicable Real
Property or any portion thereof or any other similar rights.

 

Section 6.06                             Intellectual Property.

 

(a)                                 Section 6.06(a) of the Company Disclosure
Letter sets forth a correct and complete list as of the date of this Agreement
of the (i) patents and patent applications, (ii) trademark and service mark
registrations and applications for registration thereof, (iii) copyright
registrations and applications for registration thereof, and (iv) internet
domain name registrations, in each case that are owned by the Company or any of
its Subsidiaries, including for each item listed, as applicable, the owner, the
jurisdiction, the application/serial number, the patent/registration number, the
filing date, and the issuance/registration date.

 

(b)                                 The Company and its Subsidiaries own or
possesses adequate licenses or otherwise have the right to use all the
Intellectual Property that are material to the conduct of the Business, free and
clear of Liens (other than Permitted Liens).

 

16

--------------------------------------------------------------------------------


 

(c)                                  Except as set forth in Section 6.06(c) of
the Company Disclosure Letter, to Sellers’ Knowledge, (i) none of the
Intellectual Property owned by the Company or any of its Subsidiaries infringes
upon, misappropriates, dilutes or otherwise violates the Intellectual Property
of any other Person and (ii) no third party is currently infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by the Company or its Subsidiaries.

 

(d)                                 (i) No claims are pending or, to Sellers’
Knowledge, threatened, with regard to the ownership by the Company or any of its
Subsidiaries or the validity or enforceability of their respective Intellectual
Property that is material to the conduct of the Business, and (ii) no claims are
pending or, to Sellers’ Knowledge, threatened, that the conduct of the Company’s
or its Subsidiaries’ respective businesses as currently conducted infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
other Person.

 

(e)                                  The consummation of the transactions
contemplated this Agreement will not: (i) result in the breach, modification,
cancellation, termination or suspension of any agreement to which the Company or
any of its Subsidiaries are a party for any Intellectual Property rights that
are material to the conduct of the Business, or (ii) result in the loss or
impairment of the Company’s or any of its Subsidiaries’ ownership or right to
use any Intellectual Property that is material to the conduct of the Business.

 

Section 6.07                             Agreements, Contracts and Commitments.

 

(a)                                 Except for Contracts that are terminable by
the Company or its Subsidiaries upon sixty (60) days’ notice or less without
penalty, Section 6.07(a) of the Company Disclosure Letter sets forth as of the
date of this Agreement a complete, accurate and current list of any Contract to
which the Company or its Subsidiaries is a party (collectively the “Material
Contracts”):

 

(i)                                     any Contract providing for aggregate
annual payments to or by the Company or its Subsidiaries in excess of Two
Hundred Fifty Thousand Dollars ($250,000),

 

(ii)                                  any Contract that grants to any Person the
right to occupy (except pursuant to reservations made in the Ordinary Course of
Business) any portion of the Real Property,

 

(iii)                               any Contract that contains a covenant not to
compete that restricts the Business of the Company or its Subsidiaries in any
geographic location,

 

(iv)                              all partnership agreements, limited liability
company agreements and joint venture agreements relating to the Company or any
of its Subsidiaries and

 

(v)                                 any Contract relating to the acquisition or
sale of a business (or all or substantially all of the assets thereof) by the
Company or any of its Subsidiaries.

 

(b)                                 Each Material Contract listed on
Section 6.07(a) of the Company Disclosure Letter is a valid and binding
obligation of the Company or a Subsidiary thereof and, to Sellers’ Knowledge, is
a valid and binding obligation of each other party thereto, and is in full force
and

 

17

--------------------------------------------------------------------------------


 

effect and enforceable by the Company or such Subsidiary in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereinafter in effect affecting creditors’ rights generally and (ii) general
principles of equity.  As of the date of this Agreement, except as set forth in
Section 6.07(b) of the Company Disclosure Letter, there is no breach or
violation of or default by the Company or such Subsidiary or, to Sellers’
Knowledge, by any other party under any of the Material Contracts.  Sellers have
made available to Buyer a true, correct and complete copy of all Material
Contracts listed on Section 6.07(a) of the Company Disclosure Letter, together
with all amendments, waivers or other changes thereto.

 

Section 6.08                             Litigation.  Other than as set forth in
Section 6.08 of the Company Disclosure Letter, as of the date of this Agreement,
there is no Proceeding pending, or to Sellers’ Knowledge, threatened against,
the Company or its Subsidiaries before any Governmental Entity.  Other than as
set forth in Section 6.08 of the Company Disclosure Letter, as of the date of
this Agreement, neither the Company nor its Subsidiaries is subject to any Order
of any Governmental Entity that, individually or in the aggregate, materially
interfere with, or would be reasonably likely to materially interfere with, the
ability of the Business to be conducted as it is currently conducted.

 

Section 6.09                             Environmental Matters.  Except for
matters set forth in Section 6.09 of the Company Disclosure Letter, (a)  the
Business is, and for the past three (3) years has been, in compliance in all
respects with all Environmental Laws; (b) the Company and its Subsidiaries
possess all material Permits required under Environmental Laws with respect to
operation of the Business, and are in compliance in all material respects with
such Permits; (c) there is no pending or, to Sellers’ Knowledge, threatened,
claim, action, enforcement action, proceeding, notice of violation or notice of
responsibility regarding compliance with, or liability under, Environmental Laws
with respect to the Business; (d) neither the Company, nor any of its
Subsidiaries, has Released any Hazardous Substance on, in, from, under or at any
property currently or formerly owned, operated or leased by the Company or any
of its Subsidiaries in an amount, manner or concentration that could reasonably
be expected to result in material liability to the Company; (e) to Sellers’
Knowledge, no Hazardous Substance is present on, at or under the Real Property
in an amount, manner or concentration that could reasonably be expected to
result in material liability to the Company; and (f) in the past three
(3) years, the Company has not received a written notice from any Governmental
Entity issued to the Company under Environmental Law.  The Company has provided
or made available to Buyer all material documents, records and information in
the possession or reasonable control of the Company concerning any environmental
or health and safety matter relevant to the Company or its Subsidiaries or to
any property currently or formerly owned, operated or leased by the Company or
any of its Subsidiaries, including without limitation, material environmental
audits, environmental risk assessments, site assessments, documentation
regarding waste disposal, Permits issued under Environmental Laws, and reports
or correspondence to or from Governmental Entities.

 

Section 6.10                             Permits; Compliance with Laws.

 

(a)                                 The Company, its Subsidiaries and, to
Sellers’ Knowledge, the Company’s directors, officers and key employees hold all
material Permits (including approvals of Gaming

 

18

--------------------------------------------------------------------------------


 

Authority) necessary for the conduct of the Business as currently conducted,
each of which is in full force and effect.  The Business is, and since
January 1, 2013 has been, conducted in material compliance with applicable Law
(including the Gaming Laws).  The Company does not know of any fact,
circumstance or other reason relating to it that would prevent the conditions to
Closing set forth in Article IX from being satisfied or the Closing from
occurring within thirteen (13) months of the Effective Date.

 

(b)                                 Neither the Company nor any of its
Subsidiaries, nor any of the Company’s or its Subsidiaries’ “key persons” (as
defined under applicable Gaming Law), is or since January 1, 2013 has been, in
conflict with, in default with respect to or in violation of any Law (including
Gaming Laws) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

(c)                                  Other than as set forth in
Section 6.10(c) of the Company Disclosure Letter, (i) none of the Company or any
of its Subsidiaries has received any written claim, demand, notice, complaint,
court order or administrative order from any Gaming Authority or other
Governmental Entity in the past three (3) years under, or relating to any
violation or possible violation of, any Gaming Law which did or would be
reasonably likely to result in an individual fine or penalty of $100,000 or more
and (ii) to Sellers’ Knowledge, no investigation or review is threatened by any
Gaming Authority or other Governmental Entity with respect to the Company or any
of its Subsidiaries.  To Sellers’ Knowledge, there are no facts, circumstances
or conditions which if known by any Gaming Authority would reasonably be
expected to result in the revocation, limitation, suspension, non-renewal,
modification or termination of a Gaming Approval, except to the extent resulting
from, directly or indirectly, (i) the negotiation, execution or announcement of
this Agreement or the transactions contemplated hereby (including the impact of
any of the foregoing on relationships with customers, suppliers, licensors,
employees or regulators (including any Gaming Authority)) or (ii) changes,
effects, developments or circumstances to the extent arising from or relating to
the identity of Parent or Buyer, or their ability to obtain the Gaming
Approvals.  None of the Company or any of its Subsidiaries has suffered a
suspension, denial, non-renewal, limitation or revocation of any Permit or
Gaming Approval.

 

Section 6.11                             Labor Matters.

 

(a)                                 Sellers have made available to Buyer the
following information for each Property Employee as of May 7, 2014: (i) name,
job title or position; (ii) the base salary or current wages; and (iii) the most
recent bonus paid, if any.

 

(b)                                 Except as set forth in Section 6.11(b) of
the Company Disclosure Letter, the Company and its Subsidiaries are in
compliance with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, wages and hours and occupational
safety and health.

 

(c)                                  Except as set forth in Section 6.11(c) of
the Company Disclosure Letter, (a) neither the Company nor any of its
Subsidiaries has experienced any strike, slowdown, work stoppage, lockout,
material grievance, claim of unfair labor practices, or other collective
bargaining dispute within the past three years that has not been dismissed or
settled; (b) to

 

19

--------------------------------------------------------------------------------


 

Sellers’ Knowledge, no organizational effort is presently being made or
threatened by or on behalf of any labor union with respect to employees of the
Company or any of its Subsidiaries; and (c) no collective bargaining agreements
with any labor organization are in effect with respect to the Company or any of
its Subsidiaries.

 

Section 6.12                             Employee Benefits.

 

(a)                                 Section 6.12(a) of the Company Disclosure
Letter sets forth as of the date of this Agreement a list of each material
Employee Benefit Plan.  Each Employee Benefit Plan has been established,
maintained and administered in accordance with its terms and complies in form
and operation with the applicable requirements of ERISA, the Code and other
applicable Laws, and other than routine claims for benefits, there is no claim
or lawsuit pending or, to Sellers’ Knowledge, threatened against or arising out
of or related to an Employee Benefit Plan.

 

(b)                                 With respect to each Employee Benefit Plan,
the Company has made available to Buyer true and complete copies of (i) all plan
documents, including all amendments thereto, (ii) all summary plan descriptions,
(iii) the most recent annual report (Form 5500 series) filed with the Internal
Revenue Service, if applicable, (iv) the most recent determination or opinion
letter, if any, issued by the Internal Revenue Service, and (v) any related
trust or funding agreement.

 

(c)                                  Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service as to its qualified
status or may rely on a prototype opinion letter from the Internal Revenue
Service, or has timely filed or has time remaining in which to file an
application for such determination from the Internal Revenue Service, and, to
Sellers’ Knowledge, no fact or event has occurred that could reasonably be
expected to cause the loss of such qualification.

 

(d)                                 Except as set forth in Section 6.12(d) of
the Company Disclosure Letter, none of the Company or any of its Subsidiaries
contributes to, or has, within the past six years, contributed to or had any
obligation to contribute to any Employee Benefit Plan that is a Title IV Plan or
Multiemployer Plan.

 

(e)                                  Except as set forth in Section 6.12(e) of
the Company Disclosure Letter, there is no Employee Benefit Plan that is a
“welfare benefit plan” within the meaning of Section 3(1) of ERISA that provides
retiree or post-employment benefits to any Property Employees or to the
employees of any of the Company’ ERISA Affiliates, other than pursuant to
Section 4980B of the Code or any similar state Law.

 

(f)                                   As of the Closing, no amount that will be
received as a result of or in connection with the consummation of the
transactions contemplated by this Agreement by any employee, officer, director
or other service provider of the Company or any of its Subsidiaries who is a
“disqualified individual” (as such term is defined in Treasury Regulation
Section 1.280G-1) could reasonably be expected to be an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code).

 

(g)                                  This Section 6.12 constitutes the sole and
exclusive representations and warranties of the Company with respect to any
matters relating to any Employee Benefit Plan

 

20

--------------------------------------------------------------------------------


 

Section 6.13                             Brokers.  Except for the fees and
commissions of Stifel, Nicolaus & Company, Incorporated (which fees and
commissions are the sole responsibility of Sellers), Sellers have not employed
and no Person has acted directly or indirectly as a broker, financial advisor or
finder for Sellers and Sellers have not incurred any liability for any brokerage
fees, commissions or finder’s fees in connection with the transactions
contemplated by this Agreement.

 

Section 6.14                             Title to Purchased Assets; Sufficiency
of Purchased Assets.  The Company and its Subsidiaries have good and marketable
title to, or a valid leasehold interest in, the material tangible Personal
Property constituting Purchased Assets, free and clear of any Liens other than
for Permitted Liens.  To Sellers’ Knowledge, all of the material tangible
Personal Property constituting Purchased Assets, taken as a whole, are
structurally sound, are in good operating condition and, taken as a whole, such
tangible Personal Property constituting Purchased Assets is not in need of
maintenance or repairs except for ordinary, routine maintenance and repairs. 
Except as set forth in Section 6.14 of the Company Disclosure Letter, the
Purchased Assets, taken as a whole, are sufficient in all material respects for
the continued conduct of the Business immediately after the Closing in
substantially the same manner as conducted immediately prior to the Closing.

 

Section 6.15                             Absence of Changes.  From December 31,
2013 through the Effective Date, the Business has been conducted in the Ordinary
Course of Business, and there has not been a Company Material Adverse Effect. 
Since such date through the Effective Date, except as set forth in Section 6.15
of the Company Disclosure Letter, neither the Company nor any of its
Subsidiaries:

 

(a)                                 made any material change in any method of
accounting or accounting practice, policy or procedure other than as required by
GAAP;

 

(b)                                 amended its Governing Documents;

 

(c)                                  (i) declared, set aside, made or paid any
dividend or other distribution or payments (whether in cash, stock or property
or any contribution thereof) in respect of any of its Membership Interests or
(ii) redeemed or otherwise acquired any of its Membership Interests, or issued
any new Membership Interests;

 

(d)                                 merged or consolidated with any business or
any corporation, partnership, limited liability company, association or other
business organization or division thereof, acquired all or substantially all of
the assets from any Person or made any loans, advances or capital contributions
to, or any investments in, any Persons;

 

(e)                                  sold, leased, licensed or otherwise
transferred any material assets or properties of the Company or any of its
Subsidiaries, other than in the Ordinary Course of Business consistent with past
practice;

 

(f)                                   subjected any of the Purchased Assets to a
Lien, other than Permitted Liens created in the Ordinary Course of Business;

 

21

--------------------------------------------------------------------------------


 

(g)                                  incurred any Indebtedness, except for any
Indebtedness that shall be fully repaid at Closing;

 

(h)                                 adopted a plan of complete or partial
liquidation, dissolution, merger, consolidation, recapitalization or other
reorganization or taken any action for the appointment of a receiver,
administrator, trustee or similar officer;

 

(i)                                     entered into, materially amended or
terminated a Material Contract other than (i) in order to comply with applicable
Law, (ii) any termination at the expiration of its stated term, (iii) entries,
amendments, terminations and renewals in the Ordinary Course of Business or
(iv) as required by Applicable Law;

 

(j)                                    except as required by applicable Law or
the terms of any Employee Benefit Plan in existence on the date of this
Agreement, as applicable, (i) materially increased the base salary of any
officer of the Company or any of its Subsidiaries (other than in the Ordinary
Course of Business consistent with past practice), or (ii) entered into, adopted
or amended, in any material respect, any Employee Benefit Plan in any manner
that established or materially increased the compensation of any officer of the
Company or any of its Subsidiaries; or

 

(k)                                 authorized, or made any commitment with
respect to, any single capital expenditure that is in excess of Fifty Thousand
Dollars ($50,000) or capital expenditures that are, in the aggregate, in excess
of Two Hundred Fifty Thousand Dollars ($250,000), other than capital
expenditures not in excess of Eight Million Dollars ($8,000,000) for the year
ending December 31, 2014 that are consistent with the amounts and anticipated
timing of capital expenditures set forth in the Sellers’ budget for the year
ending December 31, 2014 that has previously been provided to Buyer (the “2014
Budget”).

 

Section 6.16                             Insurance.  Section 6.16 of the Company
Disclosure Letter sets forth as of the date of this Agreement a true and
complete list of all current insurance policies on which the Company or any of
its Subsidiaries are named as insureds or additional insureds.  Sellers have
made true and complete copies of all such insurance policies to Buyer.  Such
insurance policies are of the type and in the amounts customarily carried by
Persons conducting a business similar to the Company and are sufficient for
compliance in all material respects with all applicable Laws and Material
Contracts to which the Company or its Subsidiaries is a party.  As of the date
hereof, each of such insurance policies is in full force and effect.  Neither
the Company nor any Subsidiary has received any written notice regarding any
cancellation, invalidation or since January 1, 2013, material increase in
premiums or deductibles of any such insurance policy.  The execution and
delivery of this Agreement by Sellers and the Company and the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements
will not conflict with, require the consent or approval of any insurer under, or
result in any breach or violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under, any of the
insurance policies required to be listed on Section 6.16 of the Company
Disclosure Letter.

 

Section 6.17                             Certain Transactions.  Other than
(i) as set forth in Section 6.17 of the Company Disclosure Letter and (ii) the
Parent Services Agreement, no current or former officer, director, member,
partner, shareholder, record or beneficial owner of any security of any class of

 

22

--------------------------------------------------------------------------------


 

the Company, or Affiliate of the Company, or an immediate family member of any
of the foregoing (an “Affiliated Person”) (a) is a party to any Contract with
the Company or any of its Subsidiaries, (b) owns any asset, tangible or
intangible, that is used in the Business, or (c) has any cause of action or
other claim whatsoever against, or owes any amount to, the Company or any of its
Subsidiaries.  To Sellers’ Knowledge, no current officer, member, partner,
shareholder, record or beneficial owner of any security of any class of the
Company, or Affiliate of the Company has any direct or indirect material
interest in, or is or was, a director, officer or employee of any Person that is
a client, customer, supplier, lessor, lessee, debtor, creditor or competitor of,
the Company.  To Sellers’ Knowledge, no person employed by the Company or any of
its Subsidiaries is a relative of any officer, director, member, partner,
shareholder, record or beneficial owner of the Company or any of its
Subsidiaries.

 

Section 6.18                             No Other Representations and
Warranties.  SELLERS MAKE NO REPRESENTATION OR WARRANTY TO BUYER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE BUSINESS, THE PURCHASED ASSETS, THE COMPANY, ITS
SUBSIDIARIES OR OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR FUTURE RESULTS, OTHER THAN
AS EXPRESSLY PROVIDED IN ARTICLES V AND VI.  WITHOUT LIMITING THE FOREGOING,
SELLERS DO NOT MAKE ANY REPRESENTATION OR WARRANTY TO BUYER, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY MANAGEMENT PRESENTATION OR ANY FINANCIAL PROJECTION OR
FORECAST RELATING TO THE BUSINESS.  BUYER HEREBY ACKNOWLEDGES THAT, OTHER THAN
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE BUSINESS, THE PURCHASED ASSETS, THE
COMPANY AND ITS SUBSIDIARIES ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING
DATE AND IN THEIR PRESENT CONDITION, AND BUYER HAS RELIED ON ITS OWN EXAMINATION
AND INVESTIGATION OF THE BUSINESS, THE PURCHASED ASSETS, THE COMPANY AND ITS
SUBSIDIARIES IN ELECTING TO ENTER INTO, AND CONSUMMATE THE TRANSACTIONS UNDER,
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  NO PATENT OR LATENT PHYSICAL
CONDITION OR DEFECT IN ANY OF THE PURCHASED ASSETS, WHETHER OR NOT NOW KNOWN OR
DISCOVERED, SHALL AFFECT THE RIGHTS OF EITHER PARTY.

 

ARTICLE VII.
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers as follows, except as expressly set
forth herein and in the corresponding section of the Disclosure Letter with
respect to the representation and warranties of Buyer contained in this Article
VII delivered by Buyer to Sellers herewith (the “Buyer Disclosure Letter”).  The
Buyer Disclosure Letter shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Agreement and the disclosure
in any paragraph shall, to the extent reasonably apparent that the matter
disclosed is relevant to another paragraph in this Agreement, qualify such other
paragraph.

 

Section 7.01                             Organization.  Each of Parent and Buyer
is duly organized and validly existing under the laws of its state of
organization and has all requisite power and authority to carry on its business
as now being conducted.  Each of Parent and Buyer is duly qualified or

 

23

--------------------------------------------------------------------------------


 

licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary.

 

Section 7.02                             Authority; No Conflict; Required
Filings and Consents.

 

(a)                                 Each of Parent and Buyer has all requisite
power and authority to enter into this Agreement and each Ancillary Agreement to
which it is a party and to consummate the transactions contemplated hereby and
thereby and perform its obligations hereunder and thereunder.  Each of Parent’s
and Buyer’s execution and delivery of this Agreement and each Ancillary
Agreement to which it is a party and the consummation by Parent and Buyer of the
transactions contemplated hereby and thereby and performance of its obligations
hereunder and thereunder have been duly authorized by all necessary action on
the part of Parent or Buyer, as applicable.  This Agreement has been, and each
Ancillary Agreement will be at or prior to the Closing, duly executed and
delivered by Parent and Buyer, as applicable, and, assuming the due
authorization, execution and delivery of the other parties hereto and thereto,
this Agreement constitutes, and each Ancillary Agreement when so executed and
delivered will constitute, the valid and binding obligation of each of Parent
and Buyer, enforceable against Parent and Buyer in accordance with their
respective terms, subject, as to enforcement, to (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereinafter in
effect affecting creditors’ rights generally and (ii) general principles of
equity.

 

(b)                                 The execution and delivery by each of Parent
and Buyer of this Agreement and each Ancillary Agreement to which it is a party
does not, and the consummation by Parent and Buyer of the transactions
contemplated hereby and thereby and the compliance by Parent and Buyer with any
provisions hereof or thereof will not, (i) conflict with or result in any
material violation or material default under (with or without notice or lapse of
time, or both), or require a consent or waiver under, or give rise to a right of
termination, cancellation, modification or acceleration or material obligation
or loss of any material benefit under (A) any provision of the Governing
Documents of Parent or Buyer, or (B) any material Contract to which Parent or
Buyer is a party, or (ii) subject to the governmental filings and other matters
referred to in Section 7.02(c), violate any Permit, Order or Law applicable to
Parent or Buyer.

 

(c)                                  No Permit or Order or authorization of, or
registration or filing with, any Governmental Entity, is required by or with
respect to Parent, Buyer or their Affiliates in connection with the execution
and delivery of this Agreement or the Ancillary Agreements by Parent or Buyer,
the compliance by Parent and Buyer with any of the provisions hereof or thereof,
or the consummation by Parent and Buyer of the transactions that are
contemplated hereby, except for (i) any approvals and filing of notices required
under the Gaming Laws, (ii) filings and other application requests under the HSR
Act, (iii) such Permits, Orders, registrations or filings related to, or arising
out of, compliance with statutes, rules or regulations regulating the
consumption, sale or serving of alcoholic beverages or tobacco, and (iv) any
Permits, Orders, authorizations, registrations, or filings required by Sellers
or the Company or any of their Subsidiaries, Affiliates or key employees
(including under the Gaming Laws).

 

Section 7.03                             Brokers.  Neither Parent, Buyer nor any
of their Representatives have employed, and no Person has acted directly or
indirectly as a broker, financial advisor or finder

 

24

--------------------------------------------------------------------------------


 

for Parent or Buyer and neither Parent nor Buyer has not incurred any liability
for any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.

 

Section 7.04                             Financing.  Parent’s and Buyer’s
current cash availability or available borrowings under its credit facilities
are sufficient to enable Parent and Buyer to make payment in full, in cash, of
(a) the Closing Payment and (b) the Final Closing Payment as contemplated by
Section 2.01 and Section 3.02(a).  EACH OF PARENT AND BUYER HEREBY ACKNOWLEDGES
AND AGREES THAT THE RECEIPT BY BUYER OF ANY FINANCING FROM ANY PERSON IS NOT A
CONDITION TO BUYER’S OBLIGATION TO PURCHASE THE MEMBERSHIP INTERESTS AT THE
CLOSING UNDER THIS AGREEMENT.

 

Section 7.05                             Licensability of Principals.

 

(a)                                 None of Parent, Buyer, their Subsidiaries or
any of their respective current executive officers and directors (collectively
the “Buyer Related Parties”) has ever withdrawn, been denied, or had revoked, a
gaming license or related finding of suitability by a Governmental Entity or
Gaming Authority.  Parent, Buyer and each of the Buyer Related Parties are in
good standing, and in material compliance with all Gaming Laws, in each of the
jurisdictions in which Parent, Buyer or any Buyer Related Party owns or operates
gaming facilities.  Schedule 7.05(a) hereto sets forth a true and accurate list
of all Buyer Related Parties required to be found suitable in connection with
the Gaming Approvals for the Transaction (if Buyer is required to obtain such
Gaming Approvals in accordance with Section 8.04(c)).

 

(b)                                 To Buyer’s Knowledge, there are no facts
unknown to the Gaming Authorities, which if known to the Gaming Authorities,
would (i) be reasonably likely to result in the denial, revocation, limitation
or suspension of a gaming license currently held or other Gaming Approval, or
(ii) result in a negative outcome to any finding of suitability proceedings
currently pending, or under the suitability, licensing, Permits, orders,
authorizations or proceedings necessary for the consummation of this Agreement. 
Buyer does not know of any fact, circumstance or other reason relating to it
that it believes would prevent it or a Third Party Operator from obtaining the
necessary licenses under Gaming Approvals or the conditions to Closing set forth
in Article IX from being satisfied or the Closing from occurring within
seventeen (17) months of the Effective Date.

 

Section 7.06                             Permits; Compliance with Gaming Laws.

 

(a)                                 Parent, Buyer, and to Buyer’s Knowledge,
each of the Buyer Related Parties, and their respective directors, officers, key
employees and Persons performing management functions similar to officers and
partners, hold or have applied for all Permits and Orders of all Governmental
Entities (including all authorizations under Gaming Laws) necessary to conduct
the business and operations of Parent and Buyer (the “Buyer Permits”), each of
which is in full force and effect.

 

25

--------------------------------------------------------------------------------


 

(b)                                 No event has occurred which permits, or upon
the giving of notice or passage of time or both would permit, revocation,
non-renewal, modification, suspension, limitation or termination of the Buyer
Permits.

 

(c)                                  Parent, Buyer, and to Buyer’s Knowledge,
Buyer’s directors, officers, key employees and Persons performing management
functions similar to officers and partners are, and since November 1, 2013 have
been, in material compliance with the terms of the Buyer Permits.

 

(d)                                 Neither Parent nor Buyer has not received
written notice of any investigation or review by any Governmental Entity with
respect to Buyer that is pending, and, to Buyer’s Knowledge, no investigation or
review is threatened, nor has any Governmental Entity indicated in writing any
intention to conduct the same that would materially impair or materially delay
the Closing.

 

Section 7.07                             Litigation.  There is no Proceeding
against Parent or Buyer, pending or, to Buyer’s Knowledge, threatened against
Parent or Buyer before any Governmental Entity, that, individually or in the
aggregate, would be reasonably be likely to (x) have a Buyer Material Adverse
Effect or (y) materially impair or materially delay the Closing.

 

Section 7.08                             Solvency.  Neither Parent nor Buyer is
entering into the transactions contemplated by this Agreement with the actual
intent to hinder, delay or defraud either present or future creditors of the
Company or its Subsidiaries.  Buyer is Solvent as of the date of this Agreement,
and Buyer will, after giving effect to all of the transactions contemplated by
this Agreement, including the Financing, any alternative financing and the
payment of the Closing Payment all other amounts required to be paid by Buyer
pursuant to this Agreement, any payment of any outstanding indebtedness of the
Company or its Subsidiaries contemplated by this Agreement or the Commitment
Letters, the payment of all other amounts required to be paid in connection with
the consummation of the transactions contemplated by this Agreement and the
payment of all related fees and expenses, be Solvent at and after the Closing
Date.  As used in this Section 7.08, the term “Solvent” means, with respect to a
particular date, that on such date, (a) the sum of the assets, at a fair
valuation, of Buyer (and, after the Closing, the Company and its Subsidiaries)
(on a consolidated basis) and of each of them (on a stand-alone basis) will
exceed their debts, (b) each of Buyer (and, after the Closing, the Company and
its Subsidiaries) (on a consolidated basis) and each of them (on a stand-alone
basis) has not incurred and does not intend to incur, and does not believe that
it will incur, debts beyond its ability to pay such debts as such debts mature,
and (c) each of Buyer (and, after the Closing, the Company and its Subsidiaries)
(on a consolidated basis) and each them (on a stand-alone basis) has sufficient
capital and liquidity with which to conduct its business.  For purposes of this
Section 7.08, “debt” means any liability on a claim, and “claim” means any (i)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured, and (ii) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

 

26

--------------------------------------------------------------------------------


 

Section 7.09                             Due Diligence Investigation.  Each of
Parent and Buyer has had an opportunity to discuss the business, management,
operations and finances of the Business with Sellers, its applicable Affiliates
and their respective Representatives and has had an opportunity to inspect the
Purchased Assets.  Each of Parent and Buyer has conducted its own independent
investigation of the Business.  In making its decision to execute and deliver
this Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereunder and thereunder, each of Parent and Buyer has relied
solely upon the representations and warranties of Sellers set forth in Articles
V and VI (and acknowledges that such representations and warranties are the only
representations and warranties made by Sellers) and has not relied upon any
other information provided by, for or on behalf of Sellers or their Affiliates
or their respective Representatives, to Parent or Buyer in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements.  Each
of Parent and Buyer has entered into the transactions contemplated by this
Agreement and the Ancillary Agreements with the understanding, acknowledgement
and agreement that no representations or warranties, express or implied, are
made with respect to any management presentation or any financial projection or
forecast relating to the Business.  Each of Parent and Buyer acknowledges that
no current or former stockholder, director, officer, employee, affiliate or
advisor of Sellers or their Affiliates has made or is making any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement or the Ancillary Agreements, express or implied.

 

ARTICLE VIII.
COVENANTS

 

Section 8.01                             Conduct of Business Prior to the
Closing.

 

(a)                                 During the period from the Effective Date
and continuing until the earlier of the termination of this Agreement or the
Closing (the “Pre-Closing Period”), subject to any written instructions of any
Governmental Entity and to the limitations set forth below, the Company shall,
and Sellers shall cause the Company to, (except to the extent as expressly
provided by this Agreement or to the extent that Buyer shall otherwise grant its
prior consent in writing, which consent may not be unreasonably withheld,
conditioned or delayed) carry on the Business in the Ordinary Course of
Business.  Without limiting the generality of the foregoing, (except as
expressly provided by this Agreement, to the extent that Buyer shall otherwise
grant its prior consent in writing, which consent may not be unreasonably
withheld, conditioned or delayed, or as disclosed on Section 8.01 of the Company
Disclosure Letter), during the Pre-Closing Period, neither the Company nor its
Subsidiaries shall, and Sellers shall cause the Company and its Subsidiaries not
to:

 

(i)                                     make any material change in any method
of accounting or accounting practice, policy or procedure other than as required
by GAAP;

 

(ii)                                  amend its Governing Documents;

 

(iii)                               (A) declare, set aside, make or pay any
dividend or other distribution or payments (whether in cash, stock or property
or any contribution thereof) in respect of any of its membership interests or
capital stock or (B) redeem or otherwise acquire any of its membership interests
or capital stock;

 

27

--------------------------------------------------------------------------------


 

(iv)                              merge or consolidate with any business or any
corporation, partnership, limited liability company, association or other
business organization or division thereof, or acquire all or substantially all
of the assets from any Person;

 

(v)                                 issue or sell or encumber any (A) Membership
Interests, (B) interests of any kind in any of the Company’s Subsidiaries, or
(C) any securities convertible into, or rights to acquire, any Membership
Interests or interests in any of the Company’s Subsidiaries;

 

(vi)                              (A) purchase any equity interests in or
securities of, or make any other investment in or loans or advances to, any
Person, or (B) except in the Ordinary Course of Business, acquire any material
assets that would constitute Purchased Assets;

 

(vii)                           sell, lease, license or otherwise transfer any
material assets or properties of the Company or any of its Subsidiaries, other
than (A) as set forth in Section 8.01(a) of the Company Disclosure Letter, (B)
in the Ordinary Course of Business and which, individually, do not exceed Fifty
Thousand Dollars ($50,000) or which, in the aggregate, do not exceed Two Hundred
Fifty Thousand Dollars ($250,000), or (C) replacements of assets (provided that
any asset that is not leased or licensed may not be replaced with another that
is leased or licensed under this clause (C));

 

(viii)                        subject any of the Purchased Assets to a Lien,
other than Permitted Liens created in the Ordinary Course of Business;

 

(ix)                              incur any Indebtedness, except for any
Indebtedness that shall be fully repaid at Closing, amounts to the Pennsylvania
Gaming Control Board from the Property Tax Relief Reserve Fund and pension
liabilities in the Ordinary Course of Business;

 

(x)                                 adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, recapitalization or other
reorganization or take any action for the appointment of a receiver,
administrator, trustee or similar officer;

 

(xi)                              enter into, materially amend or terminate a
Material Contract other than (A) in order to comply with applicable Law, (B) any
termination at the expiration of its stated term, or (C) entries, amendments,
terminations and renewals in the Ordinary Course of Business;

 

(xii)                           except as required by applicable Law or the
terms of any Employee Benefit Plan in existence on the date of this Agreement,
as applicable, (A) materially increase the base salary of any officer of the
Company or any of its Subsidiaries (other than in the Ordinary Course of
Business consistent with past practice), or (B) enter into, adopt or amend, in
any material respect, any Employee Benefit Plan in any manner that establishes
or materially increases the compensation of any officer of the Company or any of
its Subsidiaries;

 

(xiii)                        authorize, or make any commitment that will remain
unfunded at Closing, in whole or in part, with respect to, any single capital
expenditure that is in excess of One Hundred Thousand Dollars ($100,000) or
capital expenditures that are, in the aggregate,

 

28

--------------------------------------------------------------------------------


 

in excess of Two Hundred Fifty Thousand Dollars ($250,000), other than unfunded
capital expenditures remaining at Closing that (A) do not exceed, in the
aggregate, Five Million Dollars ($5,000,000) and (B) are consistent with the
amounts and anticipated timing of capital expenditures set forth in the 2014
Budget or, if such commitments are made in subsequent years, in the budgets
prepared by Sellers with respect to such years, which budgets shall be prepared
in the Ordinary Course of Business and provided to Buyer as promptly as
practicable following their creation;

 

(xiv)                       take any action, or fail to take any action, where
such action or inaction would reasonably be expected to prevent the consummation
of the Closing in the manner set forth in Exhibit A hereto, as may be modified
in accordance with Section 1.02 at the time of the proposed action or inaction;

 

(xv)                          except as required by applicable Law, make or
change any Tax election, settle or compromise any Tax liability or Tax refund
claim, change any method of accounting or any accounting period, extend any
statute of limitations period for the assessment of any Tax, file any income or
other Tax Return (or amended income or other Tax Return) or enter into any
closing or similar agreements with respect to Taxes;

 

(xvi)                       fail to use commercially reasonable efforts to
maintain in effect all material insurance policies or to obtain alternative
insurance policies in replacement thereof;

 

(xvii)                    waive, release or assign any material rights or
material claims relating to the Business, the Company or any of its
Subsidiaries, except as contemplated by this Agreement or in the Ordinary Course
of Business;

 

(xviii)                 enter into any material transaction or transaction
outside of the Ordinary Course of Business with any Affiliate;

 

(xix)                       enter into any settlement, consent decree or other
similar agreement or arrangement with a third party or Governmental Entity other
than (i) as does not involve the institution of mandated new procedures or other
business conduct or the imposition of equitable or similar relief on the Company
and (ii) is not reasonably likely to result in the revocation, limitation or
suspension of any Permit of the Company, any of its Subsidiaries or the
Business;

 

(xx)                          engage in any new line of business;

 

(xxi)                       enter into any new material contracts, leases,
licenses or other agreements respecting, or place or create any Liens (other
than Permitted Liens) on any Real Property, or materially amend any Lease or
Third Party Lease or consent to any sublease or assignment thereunder, other
than leases of slot machines, provided that during the Pre-Closing Period, the
total number of leased slot machines at the Casino shall not exceed three
hundred (300);

 

(xxii)                    enter into any material contract, lease, sublease,
license or other agreement to lease or purchase any new parcel of real property;

 

29

--------------------------------------------------------------------------------


 

(xxiii)                 enter into or materially modify any collective
bargaining or any other similar substantive agreement with any labor
organization, unless the failure to do so would constitute a breach of any duty
or obligation of the Company or its Subsidiaries under applicable Law;

 

(xxiv)                engage in any plant closing or layoff that would give rise
to an obligation to provide any notice required pursuant to the WARN Act; or

 

(xxv)                   enter into a Contract to do any of the foregoing, or to
authorize or announce an intention to do any of the foregoing.

 

(b)                                 It is agreed and understood that if Buyer
does not grant or deny consent to a proposed action within five (5) Business
Days of its receipt of the written request by Sellers to take such proposed
action, Buyer shall be deemed to have consented to such proposed action
notwithstanding any other provision of Section 8.01(a); provided, that any
written request by Sellers under this clause (b) shall also substantially
simultaneously be sent via email to each of William Clifford, Brandon Moore and
Desiree Burke.

 

(c)                                  Except as expressly contemplated by this
Agreement, nothing contained in this Agreement shall give Buyer, directly or
indirectly, the right to control or direct the Company’s or its Subsidiaries’
operations prior to the Closing.  Prior to the Closing, the management of the
Company shall exercise, consistent with and in accordance with the terms and
conditions of this Agreement, complete control and supervision over the
operations of the Company and its Subsidiaries.

 

(d)                                 In addition, notwithstanding anything in
this Agreement (including the restrictions set forth in the first paragraph of
this Section 8.01), nothing herein shall preclude Sellers or the Company or any
of their respective Affiliates from taking any action (i) to maintain the
viability and marketability of the Casino or to prevent the destruction,
removal, wasting, deterioration, or impairment of the Casino (including, but not
limited to, regular repair and maintenance efforts, continuation of any planned
capital expenditures, and marketing and promotional programs) or (ii) to use any
available cash to prepay the Indebtedness of the Company or its Subsidiaries.

 

Section 8.02                             Employee Matters.

 

(a)                                 Continuing Employees; Continuation
Covenants.  Buyer acknowledges and agrees that, immediately after the Closing,
all Property Employees as of immediately prior to the Closing, will, by
operation of this Agreement and applicable law and without further action by any
party, continue in employment immediately following the Closing with the Company
and its Subsidiaries.  For a period of at least twelve (12) months following the
Closing Date, Buyer and its Affiliates shall provide (or cause the Company or
its Subsidiaries to provide) each Property Employee who continues in employment
with any such entity (each, a “Continuing Employee”) with (i) a base salary or
hourly wage rate, as applicable, and incentive opportunity, in each case, that
is not less than the base salary, hourly wage rate and incentive opportunity
provided to such Continuing Employee immediately prior to the Closing Date, and
(ii) employee benefits (including health, welfare and retirement benefits, but
excluding equity-based compensation) that are no less favorable, in the
aggregate, than those provided to such Continuing Employee

 

30

--------------------------------------------------------------------------------


 

immediately prior to the Closing Date.  For purposes of clarity, this Section
8.02 shall not apply to those directors and officers of the Company who resign
prior to the Closing pursuant to Section 4.02(d).

 

(b)                                 Service Credit. For purposes of determining
eligibility, vesting, participation and benefit accrual under the employee
benefit and compensation plans maintained by Buyer and/or its Affiliates
(including, following the Closing, the Company or its Subsidiaries) providing
benefits to Continuing Employees after the Closing Date (collectively, “Buyer
Benefit Plans”), each Continuing Employee shall be credited with his or her
years of service with the Company and its Affiliates (and any predecessor
entities thereto) before the Closing Date, to the same extent as such Continuing
Employee was entitled, before the Closing Date, to credit for such service under
any similar Employee Benefit Plans, except to the extent such credit would
result in a duplication of benefits.  In addition, and without limiting the
generality of the foregoing:  (i) each Continuing Employee shall be immediately
eligible to participate, without any waiting time, in any and all Buyer Benefit
Plans; (ii) for purposes of each Buyer Benefit Plan providing medical, dental,
pharmaceutical or vision benefits to any Continuing Employee, Buyer and its
Affiliates shall cause all pre-existing condition exclusions and
actively-at-work requirements of such Buyer Benefit Plan to be waived for such
Continuing Employee and his or her covered dependents; and (iii) Buyer and its
Affiliates shall cause any co-payments, deductibles and other eligible expenses
incurred by such Continuing Employee and his or her covered dependents with
respect to any Employee Benefit Plan during the portion of the plan year ending
on the Closing Date to be taken into account under the comparable Buyer Benefit
Plan for purposes of satisfying all deductible, coinsurance and maximum
out-of-pocket requirements applicable to such Continuing Employee and his or her
covered dependents for the applicable plan year as if such amounts had been paid
in accordance with such Buyer Benefit Plan.  Notwithstanding anything to the
contrary in this Section 8.02, Buyer and Seller acknowledge and agree that this
Section 8.02 shall not (x) create any right in any Person to continued
employment with the Company or (y) constitute an amendment of any Employee
Benefit Plan.

 

(c)                                  No Third-Party Beneficiaries. No provision
of this Agreement shall create any third party beneficiary rights in any
Property Employee, any Continuing Employee or any beneficiary or eligible family
member thereof, with respect to the compensation, terms and conditions of
employment and/or benefits that may be provided to any Property Employee by
Buyer or under any benefit plan which Buyer may maintain.  In no event shall the
terms of this Agreement be deemed to (i) establish, amend, or modify the
Employee Benefit Plan, any Buyer Benefit Plan or any other benefit plan,
program, agreement or arrangement maintained or sponsored by Buyer, the Company
or any Subsidiary of the Company or any of their respective Affiliates; or
(ii) confer upon any Property Employee or any Continuing Employee any right to
employment or continued employment or continued service with Buyer or any of its
Subsidiaries (including, following the Closing Date, the Company or any
Subsidiary of the Company), or constitute or create an employment or other
agreement with any Property Employee or any Continuing Employee.

 

(d)                                 As part of its obligations under hereof,
Buyer shall indemnify, defend and hold Sellers and the Company harmless from and
against any liability to any Property Employees or any Governmental Entity that
may result to Sellers and/or the Company based on Buyer’s failure

 

31

--------------------------------------------------------------------------------


 

to comply with any provision of the WARN Act, including, but not limited to,
fines, back pay and attorneys’ fees.

 

Section 8.03                             Access to Information and the Real
Property; Furnishing of Financial Statements.

 

(a)                                 Upon reasonable notice, subject to
applicable Law, including antitrust Laws and Gaming Laws, the Company shall, and
Sellers shall cause to Company to, afford Buyer’s Representatives (including,
for the avoidance of doubt, the Representatives of the Third Party Operator, as
applicable) reasonable access, during normal business hours, during the
Pre-Closing Period, to the Real Property (including the Casino) and to the
properties, books, Contracts and records of the Company and its Subsidiaries
(collectively, the “Inspection”) and to the officers, directors, director-level
employees, accountants, counsel, consultants, advisors, agents and other
representatives of the Company to discuss the business or financial condition of
the Company; provided, however, that (i) Buyer shall provide the Company and
Sellers with at least two (2) Business Days’ prior notice of any Inspection in
accordance with Section 12.03; (ii) if the Company so requests, Buyer’s
Representatives shall be accompanied by a Representative of the Company;
(iii) Buyer shall not initiate contact with employees or other Representatives
of the Company or its Subsidiaries without the prior consent of Sellers;
(iv) Buyer’s Representatives shall not be entitled to perform any physical
testing of any nature with respect to any portion of the Real Property without
the Company’s prior written consent, and the execution of an access agreement
between the Company and Buyer; (v) neither Buyer nor its Representatives shall
materially interfere with the Business; (vi) with respect to any inspection of
the gaming areas in the Casino (floor, casino cage, accounting, and Pennsylvania
Gaming Control Board security areas), Buyer and Sellers shall agree on the date,
time and scope of the inspection and also obtain the concurrence of the
Pennsylvania Gaming Control Board; and (vii) Buyer shall, at its sole cost and
expense, repair any damage to the Purchased Assets or any other property owned
by a Person other than Buyer caused by Inspection, and shall reimburse the
Company for any loss caused by any Inspection, and restore the Purchased Assets
or such other third-party property to substantially similar condition as existed
prior to such Inspection, and shall indemnify, defend and hold harmless Sellers,
the Company and its Affiliates from and against any personal injury or property
damage claims, liabilities, judgments or expenses (including reasonable
attorneys’ fees) incurred by any of them arising or resulting therefrom.

 

(b)                                 During the Pre-Closing Period, Sellers shall
furnish or cause the Company to furnish to Buyer, promptly after they become
available, (i) any monthly financial statements of the Company that it prepares
in the Ordinary Course of Business and (ii) within sixty (60) days of the end of
each fiscal quarter, a balance sheet and income statement for such fiscal
quarter, prepared in accordance with GAAP.

 

(c)                                  During the Pre-Closing Period, Sellers
shall, promptly after becoming aware thereof, advise Buyer in writing of (i) any
event, condition, fact or circumstance reasonably likely to have a Company
Material Adverse Effect, (ii) any written notice or other communication from any
third Person alleging that the consent of such third Person is or may be
required in connection with the transactions contemplated by this Agreement,
(iii) any material default under any material Contract or event which, with
notice or lapse of time or both, would become such a default on or prior to the
Closing, and (iv) any material adverse change in, or any

 

32

--------------------------------------------------------------------------------


 

termination of, or threatened termination in writing of, the business
relationship between the Company or any of its Subsidiaries, on the one hand,
and any key customer or supplier, on the other hand.  No such notification or
absence of notification shall affect any of the representations or warranties of
Sellers hereunder, or the conditions to the obligations of the parties contained
herein or otherwise affect the remedies available hereunder.

 

Section 8.04                             Governmental Approvals.

 

(a)                                 Subject to Section 8.04(c), the parties
hereto shall reasonably cooperate with each other and use their best efforts to
(i) as promptly as practicable take, or cause to be taken, all appropriate
action, and do or cause to be done, all things necessary, proper or advisable
under applicable Law or otherwise to consummate and make effective the
transactions contemplated by this Agreement as promptly as practicable;
(ii) obtain from any Governmental Entities any consents, approvals, findings of
suitability, expiration or terminations of waiting periods, Permits or Orders
required (A) to be obtained or made by Sellers, the Company or Buyer or any of
their respective Affiliates or any of their respective Representatives and
(B) to avoid any action or proceeding by any Governmental Entity, in connection
with the authorization, execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement; (iii) make all
necessary registrations, declarations, information request responses and
filings, and thereafter make any other submissions with respect to this
Agreement, as required under the HSR Act (“HSR Approvals”); (iv) make all
necessary registrations, declarations, information request responses and
filings, and thereafter make any other submissions with respect to this
Agreement, as required under the Gaming Laws, including providing information
with respect to, executing, filing and participating in meetings with the
Pennsylvania Gaming Control Board with respect to Buyer’s application for the
Gaming Approvals; and (v) to comply with the terms and conditions of all such
HSR Approvals and Gaming Approvals.

 

(b)                                 Excluding any HSR Approvals required by the
sale of assets to a Third Party Operator, the parties hereto and their
respective Representatives and Affiliates shall file as promptly as practicable,
but in no event later than three (3) Business Days after the Effective Date, all
required applications and documents in connection with obtaining HSR Approvals
and shall act diligently and promptly to pursue the HSR Approvals and shall
reasonably cooperate with each other in connection with the making of all
filings and the obtaining of all such HSR Approvals referenced in the preceding
sentence.  Subject to applicable Laws relating to the exchange of information,
prior to making any application or material written communication to or filing
with any Governmental Entity with respect to the HSR Approvals, each party shall
provide the other parties with drafts thereof and afford the other parties a
reasonable opportunity to comment on such drafts.  Buyer, Sellers and the
Company shall use best efforts to schedule and attend any hearings or meetings
with Governmental Entities to obtain the HSR Approvals as promptly as
practicable, and, to the extent permitted by the Governmental Entity, each party
shall offer the other parties the opportunity to participate in all telephonic
conferences and all meetings with any Governmental Entity to the extent relating
to the HSR Approvals.  Buyer, Sellers and the Company shall, to the extent
practicable, consult with the other parties on, in each case, subject to
applicable Laws relating to the exchange of information (including antitrust
Laws), all the non-confidential information relating to Buyer, Sellers or the
Company, as the case may be, and any of their respective Affiliates or
Representatives which appear in any filing

 

33

--------------------------------------------------------------------------------


 

made with, or written materials submitted to, any third party or any
Governmental Entity to the extent made or submitted in connection with the
transactions contemplated by this Agreement.

 

(c)                                  Buyer shall use best efforts to, within
sixty (60) days of the Effective Date, identify a third party operator of the
Casino (the “Third Party Operator”) and to enter into a definitive agreement
with such Third Party Operator to operate the Casino (the “Gaming Operating
Agreement”) in a manner that complies with all Gaming Laws without the receipt
by Buyer of a Category 1 license for the Casino; provided, however, that (x) the
Third Party Operator shall not be a competitor of the Company identified by
Sellers to Buyer in Section 8.04(c) of the Company Disclosure Letter and (y) and
the closing of the transactions under the Gaming Operating Agreement shall be
subject to and occur concurrently with the Closing hereunder.  The following
provisions shall apply to the application for the Gaming Approvals for the
Transaction:

 

(i)                                     In the event that Buyer and the Third
Party Operator enter into the Gaming Operating Agreement during such sixty-day
period, within thirty (30) days after the end of such period, the Third Party
Operator shall be required to (A) file all necessary documentation with the
Pennsylvania Racing Commission and the Pennsylvania Gaming Control Board to
become the Category 1 licensee for the Casino (B) file all other required
applications, including but not limited to any and all entity and individual
applications, and documents in connection with obtaining the Gaming Approvals. 
Buyer shall, and the Gaming Operating Agreement shall require the Third Party
Operator to, act diligently and promptly to pursue, and use best efforts to
obtain, the Gaming Approvals.  If the Third Party Operator fails to obtain all
Gaming Approvals within eighteen (18) months of the Effective Date, and Buyer
files the necessary documentation to obtain the Gaming Approvals under
Section 8.04(c)(ii), the Gaming Operating Agreement shall require the Third
Party Operator to withdraw all applications to obtain the Gaming Approvals.

 

(ii)                                  In the event that either (A) Buyer and the
Third Party Operator do not enter into the Gaming Operating Agreement during
such sixty-day period or (B) the Third Party Operator does not obtain the Gaming
Approvals within eighteen (18) months of the Effective Date, within three
(3) Business Days after the end of either such period, Buyer shall (A) file all
necessary documentation with the Pennsylvania Racing Commission and the
Pennsylvania Gaming Control Board to become the Category 1 licensee for the
Casino and (B) file all other required applications, including but not limited
to any and all entity and individual applications, and documents in connection
with obtaining the Gaming Approvals.  Buyer shall act diligently and promptly to
pursue, and use best efforts to obtain, the Gaming Approvals.

 

(d)                                 Sellers, the Company and each of their
respective Representatives shall reasonably cooperate with Buyer and/or the
Third Party Operator in connection with the making of all filings and obtaining
all the applicable Gaming Approvals.  Prior to making any application or
material written communication to or filing with any Governmental Entity with
respect to the Gaming Approvals, Buyer or the Third Party Operator shall provide
Sellers with drafts thereof and afford Sellers a reasonable opportunity to
comment on such drafts; provided that (i) the opportunity to review shall not
include any information that contains proprietary or confidential information of
Buyer, the Third Party Operator or any of their respective Representatives, and

 

34

--------------------------------------------------------------------------------


 

(ii) the time periods for submission of such applications and written materials
set forth in this Agreement, if any, shall automatically be extended for each
day of delay caused by Sellers’ review.  Buyer or the Third Party Operator shall
use best efforts to schedule and attend any hearings or meetings with
Governmental Entities to obtain the Gaming Approvals as promptly as practicable,
and, to the extent permitted by the Governmental Entity, Buyer or the Third
Party Operator shall offer Sellers the opportunity to participate in all
telephonic conferences and all meetings with any Governmental Entity to the
extent relating to the Gaming Approvals, excluding any meetings or interviews
relating to the suitability of Buyer, the Third Party Operator or its
Representatives.  Buyer or the Third Party Operator, shall, to the extent
practicable, consult with Sellers on all the non-confidential information
relating to Sellers, the Company, or any of their respective Affiliates or
Representatives which appear in any filing made with, or written materials
submitted to, any third party or any Governmental Entity to the extent made or
submitted in connection with the transactions contemplated by this Agreement. 
The Gaming Operating Agreement shall require the Third Party Operator to comply
with the foregoing.

 

(e)                                  Each of Buyer, on the one hand, and Sellers
and the Company, on the other hand shall promptly notify the other in writing of
any pending or, to the knowledge of Buyer or Sellers (as the case may be),
threatened Proceeding or investigation by any Governmental Entity or any other
Person (i) challenging or seeking material damages in connection with the
transactions contemplated by this Agreement or (ii) seeking to restrain or
prohibit the consummation of such transactions.

 

(f)                                   Buyer shall, and shall cause its
Affiliates to, take any and all steps reasonably necessary to (i) cause the
expiration of the notice periods under or with respect to antitrust Laws, Gaming
Laws and any other applicable Laws with respect to the transactions contemplated
by this Agreement as promptly as is reasonably practicable after the execution
of this Agreement and (ii) promptly resolve such objections, if any, as may be
asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement or the Ancillary Agreements.  In connection
therewith, if any Proceeding is instituted (or threatened to be instituted)
challenging the transaction contemplated by this Agreement or the Ancillary
Agreements as violative of any applicable Law, Buyer shall, and shall cause its
Affiliates to, cooperate with Sellers and take any and all necessary steps to
contest and resist, except insofar as Buyer and Sellers may otherwise agree, any
such Proceeding, including any Proceeding that seeks a temporary restraining
order or preliminary injunction that would prohibit, prevent or restrict
consummation of the transactions contemplated by this Agreement.  Buyer shall
permit Sellers to participate in the defense of such Proceeding with counsel of
its choosing.  Buyer shall, and shall cause its Affiliates to maintain an open
dialogue with the Office of Enforcement Counsel, the Bureau of Licensing and
other staff members of the Pennsylvania Racing Commission and Pennsylvania
Gaming Control Board to ensure that Buyer and its Affiliates address any
concerns of the Pennsylvania Gaming Control Board with respect to the
Transaction promptly as such concerns arise.  In the event that the Pennsylvania
Racing Commission or Pennsylvania Gaming Control Board raises a concern
regarding Buyer’s interest in the Endeka Development, Buyer shall cooperate with
the Pennsylvania Gaming Control Board to address any such concerns in a manner
that will permit the Transaction to proceed, including, without limitation, by
agreeing to any modification to the manner in which Buyer participates in the
Endeka Development.

 

35

--------------------------------------------------------------------------------


 

(g)                                  Without limiting the foregoing, Sellers
agree to use, and to cause the Company to use, their commercially reasonable
efforts to obtain the consents set forth in Section 8.04(g) of the Company
Disclosure Letter.

 

(h)                                 Notwithstanding anything to the contrary set
forth herein, Buyer shall have no obligation to take any action or refrain from
taking any action as required by this Section 8.04 to the extent that, in the
reasonable judgment of Parent, such action or inaction would reasonably be
expected to (i) adversely affect Parent’s qualification as a real estate
investment trust under the Code, (ii) be inconsistent with the terms of the
Private Letter Ruling dated September 28, 2012 issued to Penn National
Gaming, Inc. by the Internal Revenue Service (the “Penn National PLR”),
(iii) require the divestiture of any of Buyer’s interest in Hollywood Casino,
(iv) result in a breach or violation of the Master Lease, dated November 1,
2013, between Buyer and Penn Tenant, LLC, or (v) require Parent and its
Affiliates to take any material action that is non-customary for gaming
transactions of the type contemplated by this Agreement.  Buyer shall not, and
shall cause its Affiliates not to, intentionally take any action that would be
reasonably be expected to cause the provisions set forth in foregoing clause
(i) through (v) to prohibit the actions required by this Section 8.04.

 

(i)                                     During the Pre-Closing Period, Buyer may
share all confidential information relating to the Company, the Business and the
Casino with any potential Third Party Operator (as defined below), provided that
(A) such potential Third Party Operator enters into a confidentiality agreement
with Buyer in substantially the form attached hereto as Exhibit E and (B) Buyer
may not share any marketing information relating to the Company, the Business or
the Casino with the Persons listed in Section 8.04(i) of the Company Disclosure
Letter without the prior written consent of Sellers.

 

Section 8.05                             Supplemental Disclosure.

 

(a)                                 Promptly following the end of each fiscal
quarter ending March 31, June 30, September 30 and December 31 during the
Pre-Closing Period, Sellers and the Company shall to supplement or amend the
Company Disclosure Letter with respect to any matter discovered after the date
hereof that, if existing or known at the date hereof, would have been required
to be set forth or described in the Company Disclosure Letter; provided, that
for the purpose of the rights and obligations of the parties hereunder, any such
supplemental or amended Company Disclosure Letter shall not be deemed to have
been disclosed as of the date of this Agreement for purposes of
Section 9.02(a) or Article XI unless so agreed in writing by Buyer.

 

(b)                                 Buyer shall promptly notify Sellers of, and
furnish Sellers any information it may reasonably request with respect to, the
occurrence to Buyer’s knowledge of any event or condition or the existence to
Buyer’s knowledge of any fact that would cause any of the conditions to Sellers’
obligation to consummate the transactions contemplated hereby not to be
fulfilled.

 

(c)                                  Sellers shall promptly notify Buyer of, and
furnish Buyer any information it may reasonably request with respect to, the
occurrence to Sellers’ knowledge of any event or condition or the existence to
Sellers’ knowledge of any fact that would cause any of the

 

36

--------------------------------------------------------------------------------


 

conditions to Buyer’s obligation to consummate the transactions contemplated
hereby not to be fulfilled.

 

Section 8.06                             No Solicitation.  During the
Pre-Closing Period, Sellers and the Company shall not, and they shall direct
their respective Representatives not to, directly or indirectly, (a) solicit or
initiate, or take any other action to facilitate knowingly, including, without
limitation, by entering into a non-disclosure agreement with any Person other
than Buyer or its Representatives, any inquiries or proposals regarding an
Acquisition Proposal, (b) engage in negotiations or discussions with any Person
other than Buyer or its Representatives concerning any Acquisition Proposal,
(c) continue any prior discussions or negotiations with any Person other than
Buyer or its Representatives concerning any Acquisition Proposal or (d) accept,
or enter into any agreement concerning, any Acquisition Proposal with any Third
Party, including, without limitation, any non-disclosure, confidentiality or
other agreement of similar effect, or consummate any Acquisition Proposal.  If
any such proposals or offers for an Acquisition Transaction are received by
Sellers and in Sellers’ reasonable judgment such proposals or offers are bona
fide, Sellers shall promptly inform Buyer in writing of all relevant details
with respect to the foregoing.

 

Section 8.07                             Publicity.  Sellers, on the one hand,
and Buyer, on the other hand, shall agree on the form and content of the initial
press release regarding the transactions contemplated hereby and thereafter
shall consult with each other before issuing, provide each other the opportunity
to review and comment upon, and negotiate in good faith to agree upon, any press
release or other public statement with respect to any of the transactions
contemplated hereby and shall not issue any such press release or make any such
public statement prior to such consultation and prior to considering in good
faith any such comments, except as may be required by applicable Law. 
Notwithstanding anything to the contrary herein, Buyer and Seller Parent may
make any public statement in response to questions by the press, analysts,
investors or those attending industry conferences or financial analysts
conference calls or in connection with a financing, so long as any such
statements are not inconsistent with previous press releases, public disclosures
or public statements made jointly by Buyer and Seller Parent or made by one
party and reviewed by the other and do not reveal non-public information
regarding the transactions contemplated by this Agreement.

 

Section 8.08                             Certain Transactions.  From the
Effective Date until the Closing Date, Buyer shall not, and shall not permit any
of its Affiliates to, acquire or agree to acquire by merging or by consolidating
with, or by purchasing assets of or equity of, or any other manner, any business
or any corporation, partnership, association or other business organization or
division thereof engaged in the gaming business in the Commonwealth of
Pennsylvania if such acquisition or agreement to acquire could reasonably be
expected to adversely affect Buyer’s ability to obtain the Gaming Approvals or
to consummate the transactions contemplated by this Agreement, as applicable.

 

Section 8.09                             Lien and Guaranty Release.

 

(a)                                 Sellers shall obtain, or shall cause the
Company to obtain, any filings, releases, discharges, deeds and other documents
necessary to evidence the release by all financial institutions and other
Persons to which any Indebtedness (including guarantee obligations in

 

37

--------------------------------------------------------------------------------


 

respect of indebtedness of Seller Parent or its other Subsidiaries) of the
Company or its Subsidiaries is outstanding of all Liens in connection therewith
relating to the Purchased Assets, the Membership Interests, the Business or the
Company (“Lender Liens”), and all obligations (including guarantee obligations)
of the Company or its Subsidiaries in respect of such Indebtedness (“Loan
Obligations”), on or prior to the Closing Date.

 

(b)                                 Sellers shall keep Buyer reasonably informed
in all material respects of the status of their discussions with lenders
regarding any consents required under the Credit Agreements or any refinancing
of such debt to consummate the transactions contemplated by this Agreement and
release of the Lender Liens and Loan Obligations (the “Lender Consents”).  Buyer
shall have the right to participate in (but not assume or lead) negotiations
with the relevant lenders regarding any required Lender Consent.  Sellers shall
cause the Company and/or its Subsidiaries to execute any customary documents
reasonably required in connection therewith.  Sellers and/or the Company and its
Subsidiaries shall pay all costs and expenses in connection with securing the
Lender Consents required to be paid by Sellers, the Company or its Subsidiaries
under the Credit Agreements, including, without limitation, any processing fees,
prepayment or other penalties, legal fees, title charges and other out-of-pocket
expenses.

 

(c)                                  In the event a required Lender Consent is
not obtained by the date that all Gaming Approvals have been obtained, Buyer
shall have the further right, by written notice to Sellers, to elect, at its
sole discretion, to lend to Sellers an amount, that when aggregated with the
Closing Payment, will be sufficient to repay the full amount outstanding under
the Credit Agreements on the Closing Date, on such terms and conditions as set
forth on Section 8.09(c) of the Company Disclosure Letter and as Sellers and
Buyer may otherwise mutually agree; provided, however, that, for the avoidance
of doubt, Sellers shall only be required to accept such loan from Buyer to the
extent Lender Consents are not received at or prior to Closing.

 

Section 8.10                             Title Policies.

 

(a)                                 Section 6.05(a) of the Company Disclosure
Letter sets forth (i) the Company’s existing Owner’s Title Insurance Policies on
the owned Real Property designated on Section 6.05(a) of the Company Disclosure
Letter as tax parcel number 520-010-00-00-0019-01 and (ii) the existing Lender’s
Title Insurance Policies on the owned and leased Real Property designated on
Section 6.05(a) and Section 6.05(b) of the Company Disclosure Letter as tax
parcel numbers 520-011-00-00-0016-02, 520-011-00-00-0016-00C, and
520-010-00-00-0019-01 (the “Existing Title Policies”) and the Title Commitments
issued to its lenders on or about April 1, 2014, for the owned Real Property
designated on Section 6.05(a) of the Company Disclosure Letter as tax parcel
numbers 520-011-00-00-0016-02, 520-011-00-00-0016-00C, and 520-010-00-00-0019-01
(the “Title Commitments”), copies of which have been made available to Buyer. 
Buyer hereby acknowledges receipt of the Existing Title Policies and Title
Commitments as evidence of the status of the Company’s or its Subsidiaries’
title to the Real Property as reflected in the Existing Title Policies and the
Title Commitments and acceptance of all matters thereon as Permitted Liens.

 

(b)                                 Sellers shall, and shall cause the Company
to, reasonably cooperate with Buyer to obtain a non-imputation endorsement, if
available (collectively, the “Endorsement”), to the Existing Title Policies, and
Buyer shall be responsible for all costs and expenses thereof.  Buyer

 

38

--------------------------------------------------------------------------------


 

agrees to accept valid and insurable fee simple title to the Real Property
subject to the Permitted Liens.

 

Section 8.11                             Survey.  Section 8.11 of the Company
Disclosure Letter sets forth a list of the most current ALTA Surveys for the
owned Real Property designated on Section 6.05(a) of the Company Disclosure
Letter as tax parcel numbers 520-011-00-00-0016-02, 520-011-00-00-0016-00C, and
520-010-00-00-0019-01 (the “Existing Surveys”), copies of which have been made
available to Buyer.  Seller’s lenders obtained ALTA surveys on the Real Property
designated on Section 6.05(a) of the Company Disclosure Letter as tax parcel
numbers 520-011-00-00-0016-02, 520-011-00-00-0016-00C, and 520-010-00-00-0019-01
(the “Lender’s Surveys”), copies of which have been made available to Buyer. 
Buyer agrees to accept the Real Property subject to all matters shown by the
Existing Surveys and the Lender’s Surveys.  At Buyer’s option, and at Buyer’s
sole cost and expense, Buyer may obtain updated and recertified Lender’s Surveys
or current, certified ALTA surveys with respect to the Real Property identified
in Section 6.05(a) of the Company Disclosure Letter (the “Surveys”).  Sellers
shall, and shall cause the Company to, reasonably cooperate with Buyer in
connection with the foregoing.

 

Section 8.12                             Tax and Filing Matters.

 

(a)                                 Buyer shall prepare or cause to be prepared
and timely file or cause to be timely filed any Tax Returns of the Company for
all periods ending on or prior to the Closing Date that are required to be filed
after the Closing Date and for any Straddle Period, and Buyer shall pay or cause
to be paid all Taxes due with respect to such Tax Returns (subject to Buyer’s
right to indemnification in this Agreement).  Such Tax Returns shall be prepared
by treating items on such Tax Returns in a manner consistent with the past
practices of the Company and its Subsidiaries, as applicable, with respect to
such items, except as required by applicable Law. Buyer shall submit a copy of
each such Tax Return to Sellers at least twenty (20) days prior to filing for
Sellers’ review, comment and approval, which approval shall not be unreasonably
withheld.  Sellers shall provide any comments and approve or disapprove any such
Tax Returns within ten (10) days of receiving such Tax Return.  Buyer shall
incorporate any comments reasonably requested by Sellers.  Any disputes shall be
resolved by a nationally recognized neutral accounting firm selected jointly by
Buyer and Sellers.  Notwithstanding any of the foregoing, Buyer shall determine
all tax reporting for the transactions taken pursuant to Exhibit A, and Sellers
shall not have the right to comment on or approve, nor shall Sellers have the
obligation to indemnify Buyer for any, such tax positions.  Unless otherwise
required by Law, in the event Buyer or any of its Affiliates (including after
the Closing Date, the Company) shall amend any Tax Return of the Company or its
Subsidiaries or make, revoke or amend any election relating to Taxes or take any
other action after the Closing, in each case, with respect to or relating to a
Pre-Closing Tax Period or Straddle Period of the Company or its Subsidiaries
that results in any increase in the Tax liability in respect of a Pre-Closing
Tax Period or a Straddle Period, Sellers’ indemnification obligations pursuant
to this Agreement shall not be increased as a result of such action or by the
amount of such Tax liability.

 

(b)                                 All transfer, recording, documentary, sales,
use, stamp, registration and other such Taxes (including real estate transfer or
similar Taxes that arise from any indirect transfer of property as a result of
the transfer of the Membership Interests), related fees (including any
penalties, interest and additions to Tax) incurred with respect to the purchase
and sale of the

 

39

--------------------------------------------------------------------------------


 

Membership Interests pursuant to this Agreement (“Transfer Taxes”) and any fees
for applications, consents, approvals, Permits, registrations or filings made or
sought pursuant to this Agreement shall be borne fifty percent (50%) by Buyer
and fifty percent (50%) by Sellers (other than any Taxes related to transactions
that are contemplated by Exhibit A, other than the sale of the Membership
Interests of the Company by Sellers to Buyer pursuant to this Agreement, which
shall be borne by Buyer).  Sellers, the Company and Buyer shall reasonably
cooperate in preparing and filing all Tax Returns relating to Transfer Taxes. 
Sellers shall not pay any Transfer Taxes for which Buyer is liable without first
consulting with Buyer and its advisors; provided Sellers may pay any such
Transfer Tax if Buyer has not responded to Sellers’ reasonable efforts to
consult with Buyer and its advisors within five (5) Business Days.

 

(c)                                  Buyer and Sellers agree to furnish or cause
to be furnished to the other, upon reasonable request, as promptly as
practicable, such information and assistance relating to Taxes, including,
without limitation, access to books and records, as is reasonably necessary for
the filing of all Tax Returns by Buyer or Sellers, the making of any election
relating to Taxes, the preparation for any audit by any taxing authority and the
prosecution or defense of any claim, suit or proceeding relating to any Tax. 
Buyer and Sellers shall retain all books and records with respect to Taxes for a
period of at least seven (7) years following the Closing Date.

 

(d)                                 Buyer, the Company and its Subsidiaries
shall promptly notify Sellers upon receipt of written notice of any inquiries,
claims, assessments, audits or similar events with respect to Taxes relating to
any Tax Period ending on or before the Closing Date or any Straddle Period (any
such inquiry, claim, assessment, audit or similar event, a “Tax Contest”). 
Sellers shall have the right to control (at Sellers’ own expense) the conduct
and resolution of any Tax Contest to the extent the Tax Contest relates to Taxes
for which the Sellers must indemnify the Buyer pursuant to this Agreement,
provided that Buyer shall have the right to participate in such Tax Contests (at
its own expense) and Sellers shall not resolve such Tax Contest in a manner that
could reasonably be expected to have an adverse impact on Buyer, the Company or
its Subsidiaries without the Buyer’s prior written consent. If Sellers shall
have the right to control the conduct and resolution of such Tax Contest but
elect in writing not to do so, then Buyer shall have the right to control the
conduct and resolution of such Tax Contest, provided, however, that Buyer shall
keep Sellers reasonably informed of all material developments in such Tax
Contest on a timely basis, and Buyer shall not resolve such Tax Contest in a
manner that could reasonably be expected to have an adverse impact on Sellers’
Tax liability or indemnification obligations under this Agreement without
Sellers’ written consent, which shall not be unreasonably withheld.

 

(e)                                  Sellers shall be entitled to the amount of
any refund or credit of Taxes of the Company and its Subsidiaries to the extent
such Taxes were paid by the Company or its Subsidiaries before the Closing Date
which refund or credit is actually recognized by Buyer or its Subsidiaries,
including the Company and its Subsidiaries, on or after the Closing Date, net of
any cost to Buyer or its Subsidiaries attributable to the obtaining and receipt
of such a refund or credit (including Taxes), except to the extent such refund
or credit arises as a result of a carryback of a loss or other tax benefit from
a Tax period (or portion thereof) beginning after the Closing Date, or was
included as an asset in the calculation of the Net Working Capital as finally
determined pursuant to the Final Closing Statement, or is a refund of Taxes to
the extent it is incurred as a result of the transactions set forth in
Exhibit A.  Buyer shall pay, or cause to be

 

40

--------------------------------------------------------------------------------


 

paid, to Sellers any amount to which Sellers are entitled pursuant to the prior
sentence within two Business Days of the receipt or recognition of the
applicable refund or credit by Buyer or its Subsidiaries.  To the extent
requested by Sellers, Buyer or its Subsidiaries will reasonably cooperate with
Sellers in obtaining such refund or credit, including through the filing of
amended Tax Returns for periods ending before or on the Closing Date or refund
claims.

 

(f)                                   In the event of any conflict or overlap
between the provisions of this Section 8.12 and Article XI, the provisions of
this Section 8.12 shall control.

 

Section 8.13                             Regulation S-X Rule 3-05 and 3-14.

 

(a)                                 Notwithstanding anything herein to the
contrary (including for the avoidance of doubt, Section 8.07 hereof), in the
event that, as a result of the consummation of the transactions contemplated
hereby, Parent and/or Buyer is required to file financial statements with the
Securities and Exchange Commission (“SEC”) under either Regulation S-X Rule 3-05
or Rule 3-14 (the “S-X Financial Statements”), if required prior to the Closing,
Sellers shall prepare and deliver to Buyer such S-X Financial Statements. In
addition, in the event that, at any time following the Closing, Parent and/or
Buyer determines in good faith that it is required to file with the SEC (or
furnish to the SEC) any financial statements relating to the Company and/or the
Business (in addition to the S-X Financial Statements) under any applicable Law
(including as a result of actions taken by Parent and/or Buyer, such as an
offering of securities or the acquisition or one or more businesses or other
assets that, when aggregated with the Company, require Parent and/or Buyer to
file financial statements of the Company, either on a stand-alone basis or
consolidated with the financial statements of such other businesses or assets),
then Sellers shall, at the sole cost and expense of Buyers, prepare and deliver
to Buyer such financial statements as Parent and/or Buyer so determines are
required to be filed or furnished with the SEC, and any such financial
statements that are as of a fiscal year end or for a fiscal year shall be
audited and accompanied by an unqualified opinion of an internationally
recognized independent accounting firm. Any S-X Financial Statements or other
financial statements prepared by Sellers pursuant to this Section 8.13(a) shall
be prepared in accordance with GAAP, applied on a consistent basis, throughout
the periods covered, shall present fairly the financial condition of the Company
and/or the Business as of the respective dates thereof and the results of
operations and cash flows for the periods covered thereby.

 

(b)                                 From and after the Closing, upon the request
of Parent or Buyer, Sellers shall (i) use their reasonable best efforts to cause
their independent accounting firm to deliver to the SEC any auditor’s consent
that is required to be included in any filing with the SEC that includes or
incorporates by reference the S-X Financial Statements or other financial
statements prepared by Sellers pursuant to this Section 8.13 to the extent
Parent or Buyer conducts or intends to conduct an offering of securities (and if
the registration statement, prospectus or offering memorandum for such offering
includes or incorporates by reference the S-X Financial Statements or other
financial statements prepared by Sellers pursuant to this Section 8.13), use
their commercially reasonable efforts to cause their independent accounting firm
to deliver a letter containing statements and information of the type ordinarily
included in accountant’s “comfort letters” with respect to the S-X Financial
Statements or other financial statements prepared by Sellers pursuant to this
Section 8.13 contained or incorporated by reference in any such document
relating to any such offering, in each case, within the period reasonably
requested by Parent or

 

41

--------------------------------------------------------------------------------


 

Buyer. In addition, in connection with any SEC filing required to be made by
Parent and/or Buyer (or any SEC review of such filing), Sellers shall permit
Parent, Buyer and their authorized Representatives to have reasonable access,
during normal business hours and upon reasonable advance notice, to the
properties, books and records of Sellers and their Affiliates relating to the
Company for the purpose of preparing any such SEC filing or responding to SEC
questions, comments or requests on such SEC filing, and to cause their
Representatives to cooperate in such preparation or response.

 

Section 8.14                             Further Assurances.  Without prejudice
to any of the other provisions of this Article VIII, each of the parties to this
Agreement shall use its commercially reasonable efforts to: (a) fulfill and
cause to be fulfilled the conditions to Closing to be satisfied by it under this
Agreement; (b) comply promptly with all legal requirements which may be imposed
on such party with respect to the transactions contemplated hereby and will
promptly cooperate with and furnish information to any other party hereto in
connection with any such requirements imposed upon such other party in
connection with the transactions contemplated hereby; (c) obtain and make (and
will cooperate with the other parties in obtaining or making) any consent,
authorization, order or approval of, or any registration, declaration, or filing
with, or an exemption by, any Governmental Entity, or other third party,
required to be obtained or made by such party or its Affiliates in connection
with the transactions contemplated hereby or the taking of any action
contemplated by this Agreement; and (d) at the request of another party hereto,
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the transactions contemplated hereby.

 

Section 8.15                             Transfer of Assets.  Except as provided
in Section 6.14 of the Company Disclosure Letter, to the extent that Sellers or
any of their Affiliates (other than the Company and its Subsidiaries) holds at
or prior to the Closing any asset, property or right that is exclusively used or
held for use in connection with the Business (which shall include,
notwithstanding anything to the contrary in Section 6.14 of the Company
Disclosure Letter, the Intellectual Property listed in Section 8.15 of the
Company Disclosure Letter), Sellers shall, and shall cause such Affiliates, to
promptly, and in any event prior to the Closing, transfer or assign such asset,
property or right to the Company or one of its Subsidiaries.

 

Section 8.16                             Confidentiality.  From and after the
Closing, Sellers shall, and shall cause their Affiliates to, hold, and shall use
their reasonable best efforts to cause their, and their respective
Representatives to hold, in confidence any and all information, whether written
or oral, concerning the Company, the Purchased Assets and the Business, except
to the extent that such Person can show that such information (a) is in the
public domain through no fault of Sellers or any of their Affiliates, (b) is
lawfully acquired by them after the Closing from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation, (c) is reasonably relevant for enforcing Sellers’ rights or
defending against assertions by Buyer or its Affiliates and is disclosed to any
Governmental Entity or an arbitrator or other involved party in connection with
any Proceeding involving (i) a dispute between Buyer and Sellers or their
respective Affiliates, or (ii) the interpretation, entry into, performance,
breach or termination of this Agreement or the Ancillary Agreements, (d) is
disclosed with the written consent of Buyer or (e) as required by applicable
Law, Order or judicial or administrative process.  If Sellers or any of their
Affiliates are compelled to disclose any such information by

 

42

--------------------------------------------------------------------------------


 

judicial or administrative process or by other requirements of Law or Order,
such Person shall promptly notify Buyer in writing and shall disclose only that
portion of such information which such Person is advised by its counsel is
legally required to be disclosed; provided that such Person shall exercise its
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information. Without prejudice to the rights and remedies otherwise available in
this Agreement, the parties each acknowledge that money damages may not be an
adequate remedy for any breach of this Section 8.16, and that Buyer will be
entitled to specific performance and other equitable relief by way of injunction
in respect of a breach or threatened breach of any this Section 8.16.

 

Section 8.17                             Amendment of Company Governing
Documents.  On or prior to Closing, Sellers and Buyer shall, and Sellers shall
cause the Company to, cooperate to execute an amendment and restatement of the
Company’s limited liability company agreement, which shall become effective upon
Closing, to reflect Buyer (or its designee) as the sole member and the owner of
record of all of the outstanding Membership Interests.

 

Section 8.18                             Customer List.  From and after the
Closing until the four (4) year anniversary of the Closing Date, Sellers shall
not, and shall cause their Affiliates not to (a) make any direct marketing to
the customers on the Customer List for any casino property within a seventy-five
(75)-mile radius of the Casino or (b) sell or license the Customer Database or
any portion thereof to a third party that makes any direct marketing to the
customers on the Customer List for any property within a seventy-five (75)-mile
radius of the Casino.  Sellers shall provide copies of the Customer List and the
Customer Database to Buyer promptly following receipt of the Gaming Approvals.

 

Section 8.19                             Marketing.  During the Pre-Closing
Period, the Company shall not cease or substantially reduce any ongoing
marketing activities relating to the Casino, including marketing activities
relating to the Customer List and/or the Customer Database.

 

Section 8.20                             Capital Expenditures.  During the
Pre-Closing Period, except to the extent Buyer consents (such consent no to be
unreasonably withheld, delayed or conditioned), the Company shall continue to
make capital expenditures in the Ordinary Course of Business and in an amount
not less than Five Million Dollars ($5,000,000) in each calendar year,
reasonably allocated pro rata over the course of such year.

 

Section 8.21                             Casualty and Condemnation Proceeds.

 

(a)                                 In the event that, during the Pre-Closing
Period, (i) there is any damage, destruction or other casualty affecting any
Real Property, or any condemnation or eminent domain proceeding is completed
with respect to the Real Property, and (ii) the Company or its Subsidiaries
receive any insurance proceeds from such casualty or governmental award in such
condemnation or eminent domain proceeding (in either case, “Casualty and
Condemnation Proceeds”), then the Company may not distribute such Casualty and
Condemnation Proceeds to Sellers.

 

(b)                                 In the event that, during the Pre-Closing
Period, (i) there is any damage, destruction or other casualty affecting any
Real Property, or any condemnation or eminent

 

43

--------------------------------------------------------------------------------


 

domain proceeding is completed with respect to the Real Property, and
(ii) Sellers receive any Casualty and Condemnation Proceeds, then (A) if Sellers
receive the Casualty and Condemnation Proceeds during the Pre-Closing Period,
Sellers shall contribute such proceeds (net of legal expenses reasonably
incurred in connection with pursuing the proceeds or award) to the Company prior
to the Closing, and (B) if Sellers receive the Casualty and Condemnation
Proceeds after the Closing, Sellers shall promptly deliver such proceeds (net of
legal expenses reasonably incurred in connection with pursuing the proceeds or
award) in connection with pursuing the proceeds or award) to the Company.

 

(c)                                  With respect to any insurance claims for
events described in this Section 8.21, Buyer shall have the right to participate
in any settlements and related discussions with the applicable insurance
company, and Sellers shall take into consideration Buyer’s requests with respect
thereto as part of its negotiations with the applicable insurance company.  In
addition, without the prior written consent of Buyer, which consent may be
granted or withheld in Buyer’s sole, good faith discretion, Sellers shall not
agree to any settlement or other resolution of any open insurance claim that
would reasonably be expected to result in Casualty and Condemnation Proceeds
exceeding Fifty Thousand Dollars ($50,000) individually.

 

Section 8.22                             Transfer to Third Party Operator;
Notices and Consents.  If any Contract with a third party to which the Company
or its Subsidiaries are a party and listed or otherwise identified on
Section 8.22 of the Company Disclosure Letter would, as a result of the transfer
of the Purchased Assets to the Third Party Operator in connection with the
Closing, require (a) notice to be provided to such third party and/or (b) the
consent of such third party, then reasonably promptly after Buyer and the Third
Party Operator have entered into the Gaming Operating Agreement in accordance
with Section 8.04(c)(i) and Buyer has provided Sellers written notice describing
in reasonable detail the intended transfer of the Purchased Assets to such Third
Party Operator, Sellers shall provide such notices and use commercially
reasonable efforts to obtain such consents during the Pre-Closing Period;
provided, however, that Buyer shall reimburse Sellers for the out-of-pocket
costs reasonably incurred by Sellers, the Company or its Subsidiaries in
connection with seeking such consents.

 

ARTICLE IX.
CONDITIONS TO CLOSING

 

Section 9.01                             Conditions to Each Party’s Obligation
to Effect the Closing.  The respective obligations of each party to this
Agreement to effect the Closing shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing:

 

(a)                                 No Injunctions.  No Governmental Entity of
competent jurisdiction shall have issued any moratorium, or enacted, issued,
promulgated, enforced or entered any Order or Law which is in effect and which
prevents or prohibits the consummation of, or that makes it illegal for any
party hereto to consummate the transactions contemplated by this Agreement.

 

(b)                                 Gaming Approvals.  All Gaming Approvals
shall have been obtained and shall be in full force and effect.

 

44

--------------------------------------------------------------------------------


 

(c)                                  HSR Act.  The applicable waiting period (or
extension thereof) relating to the transactions contemplated under the HSR Act
shall have expired or been terminated and any other consent, authorization,
order, approval, declaration and filing required thereunder shall have been made
or obtained

 

Section 9.02                             Additional Conditions to Obligations of
Buyer.  The obligation of Buyer to effect the Closing is subject to the
satisfaction of each of the following conditions prior to the Closing, any of
which may be waived in whole or in part in writing exclusively by Buyer:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Sellers contained in Article V and Article VI
(disregarding all qualifications as to materiality) shall be true and correct at
and as of the Closing as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such earlier date),
except where the failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, be reasonably likely to
result in a Company Material Adverse Effect.

 

(b)                                 Performance of Obligations of Sellers and
the Company.  Sellers and the Company shall have performed in all material
respects all covenants, agreements and obligations required to be performed by
Sellers and the Company under this Agreement at or prior to the Closing.

 

(c)                                  No Company Material Adverse Effect. Since
the date of this Agreement, no Company Material Adverse Effect shall have
occurred and be continuing.

 

(d)                                 Closing Certificate.  Buyer shall have
received a certificate signed on behalf of Sellers by an executive officer of
Sellers or the Company to the effect of clauses (a), (b) and (c) above.

 

(e)                                  Deliverables.  Sellers and the Company
shall have delivered executed copies of the Ancillary Agreements and other
closing deliverables described in Article III and Article IV to be delivered by
them (including the Estimated Closing Statement and Estimated Cage Cash Closing
Statement).

 

(f)                                   Lien Releases. Sellers shall have obtained
full, absolute and unconditional releases of all Lender Liens and Loan
Obligations.

 

(g)                                  Other Consents. Buyer shall have received
evidence from Sellers that each of the third party consents listed in
Section 9.02(g) of the Company Disclosure Letter have been obtained and are in
full force and effect.

 

(h)                                 Minimum Cage Cash. At the Closing, the
Company and its Subsidiaries shall have Cage Cash on hand at the Real Property
in an amount not less than Ten Million Dollars ($10,000,000).

 

Section 9.03                             Additional Conditions to Obligations of
Sellers.  The obligations of Sellers to effect the Closing are subject to the
satisfaction of each of the following conditions prior to the Closing, any of
which may be waived in whole or in part in writing exclusively by Sellers:

 

45

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties of Buyer contained in Article VII (disregarding
all qualifications as to materiality or Buyer Material Adverse Effect) shall be
true and correct at and as of the Closing as if made at and as of such time,
except where the failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, be reasonably likely to
result in a Buyer Material Adverse Effect.

 

(b)                                 Performance of Obligations of Buyer.  Buyer
shall have performed in all material respects all covenants, agreements and
obligations required to be performed by it under this Agreement at or prior to
the Closing.

 

(c)                                  Closing Certificate.  Sellers shall have
received a certificate signed on behalf of Buyer by an executive officer of
Buyer to the effect of clauses (a) and (b) above.

 

(d)                                 Deliverables.  Buyer shall have delivered
executed copies of the Ancillary Agreements and other closing deliverables
described in Article IV to be delivered by it.

 

ARTICLE X.
TERMINATION

 

Section 10.01                      Termination.  This Agreement may be
terminated at any time prior to the Closing (with respect to
Section 10.01(b) through Section 10.01(j), by written notice by the terminating
party to the other parties):

 

(a)                                 by mutual written agreement of Sellers and
Buyer;

 

(b)                                 by Sellers, (i) if Buyer and the Third Party
Operator enter into the Gaming Operating Agreement within sixty (60) days of the
Effective Date in accordance with Section 8.04(c)(i) and the Closing does not
occur prior to February 13, 2017 or (ii) if Buyer and the Third Party Operator
do not enter into the Gaming Operating Agreement within sixty (60) days of the
Effective Date in accordance with Section 8.04(c)(i) and the Closing does not
occur prior to November 13, 2015; provided, that, in each case, the right to
terminate this Agreement under this Section 10.01(b) shall not be available to
Sellers if (x) Sellers’ (or the Company’s) failure to fulfill any obligation of
Sellers (or the Company) under this Agreement has materially contributed to the
failure of the Closing to occur prior to the applicable date, or (y) at the time
of such intended termination, Buyer has the right to terminate this Agreement
under Section 10.01(i);

 

(c)                                  by Buyer, if the Closing does not occur
prior to February 13, 2017; provided, that the right to terminate this Agreement
under this Section 10.01(c) shall not be available to Buyer if (x) Buyer’s
failure to fulfill any obligation of Buyer under this Agreement has materially
contributed to the failure of the Closing to occur prior to such date, or (y) at
the time of such intended termination, Sellers have the right to terminate this
Agreement under Section 10.01(j);

 

(d)                                 by Sellers, (i) if, after the end of the
First Period, the Company has provided the First Required Representation and
Buyer has not paid Sellers the First Extension Fee under Section 2.02(a) or
(ii) if, after the end of the Second Period, the Company has provided the Second
Required Representation and Buyer has not paid Sellers the Second Extension Fee
under

 

46

--------------------------------------------------------------------------------


 

Section 2.02(b); provided, that, in each case, the right to terminate this
Agreement under this Section 10.01(d) shall not be available to Sellers if
(x) Sellers’ (or the Company’s) failure to fulfill any obligation of Sellers (or
the Company) under this Agreement has materially contributed to the failure of
Buyer to pay the First Extension Fee and, if applicable, the Second Extension
Fee, or (y) at the time of such intended termination, Buyer has the right to
terminate this Agreement under Section 10.01(i);

 

(e)                                  by Buyer, (i) if, after the end of the
First Period, the Company does not provide the First Required Representation
under Section 2.02(a) or (ii) if, after the end of the Second Period, the
Company does not provide the Second Required Representation under
Section 2.02(b); provided, that the right to terminate this Agreement under this
Section 10.01(e) shall not be available to Buyer if (x) Buyer’s failure to
fulfill any obligation of Buyer under this Agreement has materially contributed
to the failure of Sellers to provide the First Required Representation and, if
applicable, the Second Required Representation, or (y) at the time of such
intended termination, Sellers have the right to terminate this Agreement under
Section 10.01(j);

 

(f)                                   by Sellers or Buyer, if the Pennsylvania
Gaming Control Board has made a final, non-appealable determination that the
Pennsylvania Gaming Control Board will not issue to Buyer all Gaming Approvals
required by the Pennsylvania Gaming Control Board for Buyer to operate the
Category 1 gaming facility;

 

(g)                                  by Sellers or Buyer, if a court of
competent jurisdiction or other Governmental Entity (other than the Pennsylvania
Gaming Control Board, which shall be governed by Section 10.01(f)) shall have
issued a non-appealable final Order or taken any other non-appealable final
action, in each case, having the effect of permanently restraining, enjoining or
otherwise prohibiting the Closing and the transactions contemplated hereby;

 

(h)                                 by Buyer, if all of the conditions set forth
in Sections 9.01 and 9.03 have been satisfied or waived and Sellers have refused
to effect the Closing in accordance with Article IV;

 

(i)                                     by Buyer, if the Company or Sellers have
breached any representation, warranty, covenant or agreement on the part of the
Company or Sellers set forth in this Agreement which (i) would result in a
failure of a condition set forth in Section 9.02(a) or 9.02(b) to be satisfied
and (ii) is not cured within thirty (30) calendar days after written notice
thereof; provided, however, that Buyer’s right to terminate this Agreement under
this Section 10.01(i) shall not be available if, at the time of such intended
termination, Sellers have the right to terminate this Agreement under
Section 10.01(b), Section 10.01(d), Section 10.01(f), Section 10.01(g), or
Section 10.01(j);

 

(j)                                    by Sellers, if Buyer has breached any
representation, warranty, covenant or agreement on the part of Buyer set forth
in this Agreement which (i) would result in a failure of a condition set forth
in Section 9.03(a) or 9.03(b) to be satisfied hereof and (ii) is not cured
within thirty (30) calendar days after written notice thereof; provided,
however, that Sellers’ right to terminate this Agreement under this
Section 10.01(j) shall not be available if, at the time of such intended
termination, Buyer has the right to terminate this Agreement under
Section 10.01(c), Section 10.01(e), Section 10.01(h) or Section 10.01(i); or

 

47

--------------------------------------------------------------------------------


 

(k)                                 by Buyer, if in the reasonable judgment of
Parent, performance of Buyer’s obligations pursuant to this Agreement would
reasonably be expected to (i) adversely affect Parent’s qualification as a real
estate investment trust under the Code, or (ii) be inconsistent with the terms
of the Penn National PLR; provided, however, that Buyer’s right to terminate
this Agreement under this Section 10.01(k) shall not be available if, at the
time of such intended termination, such adverse effect or inconsistency, as
applicable, is primarily the result of factors within Buyer’s control or is not
material to Buyer.

 

Section 10.02                      Effect of Termination.

 

(a)                                 Liability.  In the event of termination of
this Agreement as provided in Section 10.01, this Agreement shall immediately
become void, and there shall be no liability on the part of Buyer or Sellers, or
their respective Affiliates or Representatives, other than pursuant to this
Section 10.02; provided, however, that nothing contained in this Section 10.02
shall relieve or limit the liability of any party to this Agreement for any
willful breach of this Agreement, except that if this Agreement is terminated
under Section 10.01(f) or 10.01(g) and Buyer pays the Buyer Termination Fee to
Sellers in accordance with Section 10.02(c)(i) or if this Agreement is
terminated under Section 10.01(h) and Sellers pay the Seller Termination Fee to
Buyer in accordance with Section 10.02(c)(ii), then such Buyer Termination Fee
or Seller Termination Fee shall be Sellers or Buyer’s (as applicable) sole
remedy under this Agreement and shall preclude Sellers or Buyer (as applicable)
from pursuing other remedies to which it may otherwise be entitled.

 

(b)                                 Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses, whether or not the Closing is
consummated.  Any cancellation charges of the Title Insurer shall be paid by the
party who breached this Agreement, and, if no party breached this Agreement,
then each of Sellers and Buyer shall pay one-half of such cancellation charges.

 

(c)                                  Termination Fees.

 

(i)                                     In the event that this Agreement is
terminated by Buyer or Sellers under (A) Section 10.01(b), (B) Section 10.01(c),
(C) Section 10.01(d), (D), Section 10.01(f), (E) Section 10.01(g),
(F) Section 10.01(j) or (G) Section 10.01(k); and all of the conditions set
forth in Sections 9.02(a), (b) and (c) have been satisfied as of the date of
such termination, then in each such case, within three (3) Business Days after
termination of this Agreement, Buyer shall pay to Sellers the Buyer Termination
Fee by wire transfer of immediately available funds to an account designated by
Sellers as promptly as possible (but in any event within three (3) Business
Days) following termination of this Agreement; provided, in the case of
(A) through (G) hereof, that the event, action or inaction giving rise to such
termination was primarily related to a failure to obtain the Gaming Approvals
and that Sellers’ (or the Company’s) failure to fulfill any obligation of
Sellers (or the Company) under this Agreement did not materially contribute to
such failure to obtain the Gaming Approvals.

 

48

--------------------------------------------------------------------------------


 

(ii)                                  In the event that this Agreement is
terminated by Buyer or Sellers (as applicable) under (A) Section 10.01(c) and
any of the conditions set forth in Sections 9.02(a), (b) and (c) have not been
satisfied as of the date of such termination, (B) Section 10.01(e),
(C) Section 10.01(h), (D) Section 10.01(i), or (E) Section 10.01(g) and the
Gaming Approvals have been obtained and all of the conditions set forth in
Sections 9.03 have been satisfied as of the date of such termination, then
Sellers shall pay to Buyer the Seller Termination Fee by wire transfer of
immediately available funds to an account designated by Buyer as promptly as
possible (but in any event within three (3) Business Days) following termination
of this Agreement; provided, in the case of (A) through (E) hereof, that Buyer’s
failure to fulfill any obligation of Buyer under this Agreement did not
materially contribute to the events or circumstances that gave rise to the right
of such termination.

 

(iii)                               Each of Sellers and Buyer acknowledges that
the agreements contained in this Section 10.02(c) are an integral part of the
transactions contemplated by this Agreement, that without these agreements
Sellers and Buyer would not have entered into this Agreement, and that any
amounts payable pursuant to this Section 10.02(c) do not constitute a penalty. 
If Buyer (in the case of Section 10.02(c)(i)) or Sellers (in the case of
Section 10.02(c)(ii)) fail(s) to pay the termination fee required under such
Section within three (3) Business Days following termination of this Agreement
(i) the breaching party shall promptly upon written request reimburse the
non-breaching party(ies) all reasonable costs and expenses (including reasonable
legal fees and expenses) incurred by the non-breaching party(ies) to enforce
this Section 10.02(c) and (ii) shall pay interest on the amount of the
applicable termination fee at the rate of ten percent (10%) per annum,
compounded annually, from the day immediately following such third Business Day
through and including the date of payment.

 

(d)                                 Specific Performance and Other Remedies. 
For the avoidance of doubt, prior to exercising any right of termination under
Section 10.01, the non-breaching parties may seek specific enforcement or other
available remedies in accordance with Section 12.02(d); provided, that Sellers
may not seek specific performance if Buyer terminates this Agreement under
Section 10.01, if such termination resulted from a failure to obtain the Gaming
Approvals or is by Buyer under Section 10.01(k).

 

ARTICLE XI.
SURVIVAL; INDEMNIFICATION

 

Section 11.01                      Survival of Representations, Warranties,
Covenants and Agreements.

 

(a)                                 The representations and warranties made by
Sellers, the Company and Buyer in this Agreement shall survive the Closing until
twelve (12) months after the Closing Date, provided, however, that (i) the
representations and warranties made in Section 5.01 (Organization of Sellers),
Section 5.02(a) (Authority), Section 5.02(b)(i) (No Conflict With Organizational
Documents), Section 5.03 (Title to Membership Interests), Section 6.01
(Organization of the Company), Section 6.02(a) (Authority),
Section 6.02(b)(i) (No Conflict With Organizational Documents), Section 6.13
(Brokers), Section 7.01 (Organization), Section 7.02(a) (Authority);
Section 7.02(b)(i) (No Conflict With Organizational Documents), Section

 

49

--------------------------------------------------------------------------------


 

7.03 (Brokers) (collectively, the “Fundamental Representations”) shall survive
indefinitely and (ii) the representations and warranties in Section 6.04 (Taxes)
shall survive until thirty (30) days following the expiration of the statute of
limitations applicable to the collection of the applicable Tax that is the
subject of such representations.  The period of time a representation or
warranty survives the Closing pursuant to the preceding sentence shall be the
“Survival Period” with respect to such representation or warranty.  The parties
agree that no claim may be brought based upon, directly or indirectly, any of
the representations and warranties contained in this Agreement after the
Survival Period with respect to such representation or warranty.  The
termination of the representations and warranties provided herein shall not
affect a party in respect of any good faith claim made by such party in
reasonable detail in writing received by an Indemnifying Party prior to the
expiration of the applicable Survival Period provided herein.  Any written claim
with respect to a breach of any covenant or other agreement in this Agreement to
be performed at or prior to the Closing by Sellers or Buyer may be given at any
time prior to the date that is twelve (12) months following the Closing Date
and, from and after such date, no claim for indemnification for a breach of such
covenant or agreement may be made hereunder.

 

Section 11.02                      Indemnification.

 

(a)                                 From and after the Closing, Sellers, jointly
and severally, shall indemnify, save and hold harmless Buyer and its Affiliates
and its and their respective Representatives (each, a “Buyer Indemnified Party”
and collectively, the “Buyer Indemnified Parties”) from and against any and all
costs, losses, Liabilities, obligations, damages, claims, and expenses (whether
or not arising out of third-party claims), including interest, penalties,
reasonable attorneys’ fees and any amounts paid in settlement of the foregoing
(herein, “Damages”), incurred in connection with, arising out of, or resulting
from:

 

(i)                                     any breach of any representation or
warranty made by Sellers in Article V or Article VI;

 

(ii)                                  any breach of any covenant or agreement to
be performed by Sellers in this Agreement, or any covenant or agreement to be
performed by the Company in this Agreement prior to the Closing; or

 

(iii)                               any Taxes of the Company or any of its
Subsidiaries (or Taxes for which the Company or any of its Subsidiaries is
liable pursuant to Treasury Regulation Section 1.1502-6 (or any similar or
corresponding provision of state or local Law), as a transferee or successor or
otherwise) incurred in Pre-Closing Tax Periods.  In the case of any Straddle
Period: (A) the amount of any Taxes based on or measured by income or receipts,
sales or use taxes, employment taxes, or withholding taxes of such Person for
the Pre-Closing Tax Period shall be determined based on an interim closing of
the books as of the close of business on the Closing Date (and for such purpose,
the taxable period of any partnership, other pass-through entity or any
“controlled foreign corporation” within the meaning of Section 957 of the Code
in which such Person holds a beneficial interest shall be deemed to terminate at
such time) and (B) the amount of any other Taxes of such Person for a Straddle
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the

 

50

--------------------------------------------------------------------------------


 

Closing Date and the denominator of which is the number of days in such Straddle
Period.  Notwithstanding the foregoing, Sellers shall not be required to
indemnify Buyer for any Taxes (1) resulting from implementing the transaction
steps as provided in Exhibit A (other than the sale of the Membership Interests
of the Company by Sellers to Buyer pursuant to this Agreement); (2) included as
a Liability in the calculation of the Net Working Capital as finally determined
pursuant to the Final Closing Statement; or (3) attributable to actions by Buyer
as described in the last sentence of Section 8.12(a).

 

(b)                                 From and after the Closing, Buyer shall
indemnify, save and hold harmless Sellers, the Company and their respective
Affiliates and its and their Representatives and successors (each, a “Seller
Indemnified Party” and collectively, the “Seller Indemnified Parties”) from and
against any and all Damages incurred in connection with, arising out of, or
resulting from:

 

(i)                                     any breach of any representation or
warranty made by Buyer in Article VII; or

 

(ii)                                  any breach of any covenant or agreement to
be performed by Buyer in this Agreement.

 

Section 11.03                      Procedure for Claims between Parties.  If a
claim for Damages is to be made by a Buyer Indemnified Party or Seller
Indemnified Party (each, an “Indemnified Party”) entitled to indemnification
hereunder, such party shall give written notice briefly describing the claim
and, to the extent then ascertainable, the monetary damages sought (each, a
“Notice”) to the indemnifying party hereunder (the “Indemnifying Party” and
collectively, the “Indemnifying Parties”) as soon as practicable after such
Indemnified Party becomes aware of any fact, condition or event which may give
rise to Damages for which indemnification may be sought under this Article XI. 
Any failure to submit any such notice of claim to the Indemnifying Party shall
not relieve any Indemnifying Party of any liability hereunder, except to the
extent that the Indemnifying Party was actually prejudiced by such failure.

 

Section 11.04                      Defense of Third Party Claims.

 

(a)                                 If any Proceeding is initiated against an
Indemnified Party by any third party (each, a “Third Party Claim”) for which
indemnification under this Article XI may be sought, Notice thereof, together
with copies of all notices and communication relating to such Third Party Claim,
shall be given to the Indemnifying Party as promptly as practicable.  The
failure of any Indemnified Party to give timely Notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
Indemnifying Party was actually prejudiced by such failure.

 

(b)                                 If it so elects to do so, the Indemnifying
Party shall be entitled to:

 

(i)                                     take control of the defense and
investigation of such Third Party Claim if the Indemnifying Party by written
notice to the Indemnified Party;

 

(ii)                                  employ and engage attorneys of its own
choice (provided that such attorneys are reasonably acceptable to the
Indemnified Party) to handle and defend the

 

51

--------------------------------------------------------------------------------


 

same, unless the named parties to such Proceeding include both one or more
Indemnifying Parties and an Indemnified Party, and the Indemnified Party has
reasonably concluded that there may be one or more legal defenses or defense
strategies available to such Indemnified Party that are different from or
additional to those available to an applicable Indemnifying Party or that there
exists a conflict of interest, in which event such Indemnified Party shall be
entitled to separate counsel (provided that such counsel is reasonably
acceptable to the Indemnifying Party); and

 

(iii)                               compromise or settle such Third Party Claim,
which compromise or settlement shall be made (x) only with the written consent
of the Indemnified Party, such consent not to be unreasonably withheld,
conditioned or delayed, or (y) if such compromise or settlement contains an
unconditional release of the Indemnified Party in respect of such claim, without
any admission of wrongdoing of any nature whatsoever to or by such Indemnified
Party, and provides only for monetary damages that will be paid in full by the
Indemnifying Party.

 

(c)                                  If the Indemnifying Party elects to assume
the defense of a Third Party Claim, the Indemnified Party shall reasonably
cooperate with the Indemnifying Party and its attorneys in the investigation,
trial and defense of such Third Party Claim and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost, participate
in the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom.  The parties shall reasonably cooperate with each other in
any notifications to insurers.

 

(d)                                 If the Indemnifying Party fails to assume
the defense of such Third Party Claim within thirty (30) calendar days after
receipt of the Notice, the Indemnified Party against which such Third Party
Claim has been asserted will have the right to undertake the defense, compromise
or settlement of such Third Party Claim; provided, however, that such Third
Party Claim shall not be compromised or settled without the written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(e)                                  If the Indemnified Party assumes the
defense of the Third Party Claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.

 

Section 11.05                      Limitations on Indemnity.

 

(a)                                 No Buyer Indemnified Party shall seek, or be
entitled to, indemnification from any of Sellers pursuant to
Section 11.02(a)(i) (other than with respect to a breach of any Fundamental
Representation or Section 6.04 (Taxes)) unless the aggregate claims for Damages
of the Buyer Indemnified Parties for which indemnification is sought pursuant to
Section 11.02(a)(i) (other than with respect to a breach of any Fundamental
Representation or Section 6.04 (Taxes)) exceed Five Million Dollars
($5,000,000), in which event Sellers shall be liable for all such Damages in
excess of Two Million Five Hundred Thousand Dollars ($2,500,000).

 

(b)                                 No Buyer Indemnified Party shall seek, or be
entitled to, indemnification from any of Sellers (i) pursuant to
Section 11.02(a)(i) (other than with respect to a breach of any Fundamental
Representation or Section 6.04 (Taxes)) to the extent the aggregate claims for

 

52

--------------------------------------------------------------------------------


 

Damages of the Buyer Indemnified Parties for which indemnification is sought
pursuant to Section 11.02(a)(i) (other than with respect to a breach of any
Fundamental Representation or Section 6.04 (Taxes)) exceed an amount equal to
Thirty Million Dollars ($30,000,000) or (ii) pursuant to
Section 11.02(a) (including with respect to a breach of any Fundamental
Representation or Section 6.04 (Taxes)) to the extent the aggregate claims for
Damages of the Buyer Indemnified Parties for which indemnification is sought
pursuant to Section 11.02(a) (including with respect to a breach of any
Fundamental Representation or Section 6.04 (Taxes)) exceed an amount equal to
the Base Purchase Price.

 

(c)                                  Sellers shall have no obligation under this
Article XI to indemnify any Buyer Indemnified Party with respect to (i) any
Damage that is a Liability to the extent reflected in the final determination of
the Final Statements or the calculation of the Final Closing Net Working Capital
or the Final Closing Cage Cash, (ii) any Damage to the extent such Damage does
not exceed the amount of any reserves for such Damage as reflected in the final
determination of the Final Statements or the calculation of the Final Closing
Net Working Capital or the Final Closing Cage Cash, (iii) any matter that was
subject of a dispute that was resolved pursuant to the terms of Section 3.03,
(iv) any Liability for Taxes that result from the implementation of the
transaction steps as provided in Exhibit A (other than the sale of the
Membership Interests of the Company by Sellers to Buyer pursuant to this
Agreement), or (v) any Liability for Taxes attributable to actions taken by
Buyer as described in the last sentence of Section 8.12(a).

 

(d)                                 In calculating the amount of any Damages
payable to a Buyer Indemnified Party hereunder, the amount of the Damages
(i) shall not be duplicative of any other Damage for which an indemnification
claim has been made and (ii) shall be computed net of any amounts actually
recovered by such Buyer Indemnified Party or its Affiliates under any insurance
policy or otherwise with respect to such Damages.  If Sellers pay a Buyer
Indemnified Party for a claim and subsequently insurance proceeds in respect of
such claim are collected by the Buyer Indemnified Parties, then the Buyer
Indemnified Party promptly shall remit the insurance proceeds up to the amount
paid by Sellers to the Buyer Indemnified Party.  The Buyer Indemnified Parties
shall use commercially reasonable efforts to obtain from any applicable
insurance company any insurance proceeds in respect of any claim for which the
Buyer Indemnified Parties seek indemnification under this Article XI.

 

(e)                                  Upon and becoming aware of any event which
is reasonably likely to give rise to losses subject to indemnification
hereunder, each Buyer Indemnified Party shall use commercially reasonable
efforts to mitigate the losses arising from such events, including incurring
costs only to the minimum extent necessary to remedy the event which gives rise
to losses.

 

(f)                                   The amount of any recovery by the Buyer
Indemnified Parties pursuant to this Article XI shall be reduced by foreign,
federal, state and/or local Tax benefits actually realized by such Buyer
Indemnified Party in the taxable year that the Damage is incurred.

 

(g)                                  No Indemnifying Party shall be liable to an
Indemnified Party hereunder for (i) any punitive damages, except where such
damages are recovered by a third party from such Indemnified Party in connection
with Damages indemnified hereunder or (ii) any lost profits, diminution in
value, consequential damages, special damages, incidental damages, indirect

 

53

--------------------------------------------------------------------------------


 

damages, exemplary damages or other unforeseen damages.  In no event shall any
multiples or similar valuation methodology (whether based on “multiple of
profits,” “multiple of earnings,” “multiple of cash flows” or similar items) be
used in calculating the amount of any Damages.

 

Section 11.06                      Exclusive Remedy.

 

(a)                                 After the Closing, except with respect to
fraud, the indemnities provided in this Article XI shall constitute the sole and
exclusive remedy of any Indemnified Party for Damages arising out of, resulting
from or incurred in connection with any claims regarding matters arising under
or otherwise relating to this Agreement; provided, however; that this exclusive
remedy for Damages does not preclude a party from bringing an action for
specific performance or other equitable remedy to require a party to perform its
obligations under this Agreement.  Without limiting the foregoing, Buyer, Buyer,
Seller Parent and Sellers each hereby waive (and, by their acceptance of the
benefits under this Agreement, each Buyer Indemnified Party and Seller
Indemnified Party hereby waives), from and after the Closing, any and all
rights, claims and causes of action (other than claims of, or causes of action
arising from, fraud) such party may have against the other party arising under
or based upon this Agreement or any schedule, exhibit, disclosure letter,
document or certificate delivered in connection herewith, and no legal action
sounding in tort, statute or strict liability may be maintained by any party
(other than a legal action brought solely to enforce or pursuant to the
provisions of this Article XI).

 

(b)                                 Without limiting the foregoing, the Buyer
Indemnified Parties and Seller Indemnified Parties hereby waive and agree not to
seek (whether under any Environmental Law or otherwise) any statutory or common
law remedy (whether for contribution, equitable indemnity or otherwise) against
any Indemnifying Party with regard to any liability arising under Environmental
Law or related to Hazardous Substances, except solely in accordance with the
exclusive remedy provided in this Article XI.

 

Section 11.07                      Treatment of Indemnification Payments.  All
indemnification payments made pursuant to this Article XI shall be treated by
the parties for income Tax purposes as adjustments to the Final Purchase Price,
unless (a) otherwise required pursuant to a “determination” (as defined in
Section 1313(a) of the Code or any similar provision of state, local or foreign
Law) or (b) Buyer and Sellers shall otherwise agree in writing.

 

ARTICLE XII.
MISCELLANEOUS

 

Section 12.01                      Definitions.

 

(a)                                 For purposes of this Agreement, the term:

 

“Accounts Receivable” means all accounts receivable (including receivables and
revenues for food, beverages, telephone and casino credit), notes receivable or
overdue accounts receivable, in each case, due and owing by any third party.

 

“Acquisition Proposal” means any sale or other disposition (whether by merger,
reorganization, recapitalization or otherwise) of all or substantially all of
the capital stock or assets of the Company and its Subsidiaries, taken as a
whole.

 

54

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person.

 

“Ancillary Agreements” means the Consulting Agreement and the Assignment of
Interests.

 

“Business” means the business conducted by the Company and its Subsidiaries as
of the date of this Agreement or as of the Closing Date.

 

“Business Day” means each day, other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Buyer’s Knowledge” means the actual knowledge of William Clifford, Brandon
Moore or Desiree Burke.

 

“Buyer Material Adverse Effect” means changes, events, circumstances or effects
that have had, will have or would be reasonably likely to have a material
adverse effect on Buyer’s ability to perform its obligations hereunder, obtain
any Gaming Approval or to consummate the transactions contemplated hereby.

 

“Buyer Termination Fee” means Twenty Million Dollars ($20,000,000), minus if
paid pursuant to the Consulting Agreement, the amount of the First Extension
Fee.

 

“Cage Cash” means all cash and cash equivalents located at the Casino’s cages.

 

“Casino” means (a) the casino located on the Real Property and commonly known as
The Meadows Casino and (b) the racetrack located on the Real Property.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Material Adverse Effect” means a material and adverse effect on the
financial condition, assets or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, that the following shall not be taken
into account in determining whether a Company Material Adverse Effect has
occurred: (a) general conditions (or changes therein) in the (i) travel,
hospitality or gaming industries, which do not have an adverse effect on the
Company that is disproportionate relative to the effect such conditions have on
other participants in the gaming industry in the states in which the Company or
its Subsidiaries conduct operations, or in the jurisdiction where the Company or
Subsidiaries operate or (ii) the financial, banking, currency or capital
markets, (b) any change in GAAP, (c) any change in applicable Law, including any
change in Law permitting or expanding casino gambling (such as electronic gaming
machines or table games) in the States of Pennsylvania, West Virginia or Ohio,
which does not have an adverse effect on the Company that is disproportionate
relative to the effect such conditions have on other participants in the gaming
industry in the states in which the Company or its Subsidiaries conduct
operations, (d) any change, event or effect resulting from the entering into or
public announcement of the transactions contemplated by this Agreement, (e) any
change, event or effect resulting from any act of terrorism, commencement or
escalation of armed hostilities in the U.S. or internationally, (f) earthquakes,
hurricanes, tsunamis, tornadoes, floods,

 

55

--------------------------------------------------------------------------------


 

mudslides, wild fires, weather conditions and other force majeure events in the
United States or any other country, which do not have an adverse effect on the
Company that is disproportionate relative to the effect such conditions have on
other participants in the gaming industry in the states in which the Company or
its Subsidiaries conduct operations, (g) acts by Sellers, the Company or its
Subsidiaries carried out at the express written request of Buyer, (h) the taking
of any action contemplated by this Agreement and/or any of the Ancillary
Agreements, and (i) the failure of the Company to meet any financial or other
projections.

 

“Confidentiality Agreement” means the agreement entered into as of February 20,
2014 between Seller Parent and Buyer.

 

“Contract” means any oral or written agreement, contract, lease, sublease,
license, sublicense, mortgage, indenture, instrument, power of attorney, note,
loan, evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, or employment agreement.

 

“Credit Agreements” means, collectively, (a) the First Lien Credit Agreement
dated as of October 2, 2012 and made between Cannery Casino Resorts, LLC and
Washington Trotting Association, Inc. as Borrowers, Deutsche Bank Trust Company
Americas, as Administrative Agent, Collateral Agent and L/C Issuer and the joint
lead arrangers and lenders named therein and (b) the Second Lien Credit
Agreement dated as of October 2, 2012 and made between Cannery Casino Resorts,
LLC and Washington Trotting Association, Inc. as Borrowers, Deutsche Bank Trust
Company Americas, as Administrative Agent and Collateral Agent and the joint
lead arrangers and lenders named therein.

 

“Customer Database” means all customer databases, customer lists, historical
records of customers and any other information collected by Sellers with respect
to customers of the Casino, including any information used in connection with
marketing and promoting the Casino.

 

“Customer List” means the names of customers in the Customer Database who have
visited the Casino during the twenty-four (24) month period prior to the
Closing.

 

“Endeka Development” means the proposed development of a racing and gaming
facility in Mahoning Township, Pennsylvania.

 

“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), excluding any Multiemployer Plan, and each
other stock purchase, stock option, severance, employment, change-in-control,
bonus, incentive, deferred compensation or other material employee benefit or
material compensation plan, program or arrangement (other than individual
contracts or agreements), that is maintained, sponsored or contributed to by the
Company or its Subsidiaries on behalf of Property Employees.

 

“Environment” means ambient air (including indoor air), vapors, surface water,
groundwater, wetlands, drinking water supply, land surface, or subsurface strata
and biota.

 

“Environmental Laws” means all applicable and legally enforceable Laws relating
to the protection of human health and safety, Hazardous Substances, pollution,
or restoration or protection of the Environment.

 

56

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Closing Cage Cash” means Sellers’ good faith estimate of the Cage
Cash of the Company, on a consolidated basis, as of the Closing.

 

“Estimated Closing Cage Cash Overage” means the amount, if any, by which the
Estimated Closing Cage Cash is greater than the Target Cage Cash.

 

“Estimated Closing Cage Cash Shortage” means the amount, if any, by which the
Estimated Closing Cage Cash is less than the Target Cage Cash.

 

“Estimated Closing Net Working Capital” means Sellers’ good faith estimate of
the Net Working Capital of the Company, on a consolidated basis, as of the
Closing.

 

“Estimated Closing Net Working Capital Overage” means the amount, if any, by
which the Estimated Closing Net Working Capital is greater than the Target Net
Working Capital.

 

“Estimated Closing Net Working Capital Shortage” means the amount, if any, by
which the Estimated Closing Net Working Capital is less than the Target Net
Working Capital.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Final Closing Cage Cash” means the Cage Cash of the Company, on a consolidated
basis, as of the Closing as set forth in the Final Cage Cash Closing Statement.

 

“Final Closing Net Working Capital” means the Net Working Capital of the
Company, on a consolidated basis, as of the Closing as set forth in the Final
Closing Statement.

 

“Final Closing Cage Cash Overage” means the amount, if any, by which the Final
Closing Cage Cash is greater than the Estimated Closing Cage Cash.

 

“Final Closing Cage Cash Shortage” means the amount, if any, by which the Final
Closing Cage Cash is less than the Estimated Closing Cage Cash.

 

“Final Closing Net Working Capital Overage” means the amount, if any, by which
the Final Closing Net Working Capital is greater than the Estimated Closing Net
Working Capital.

 

“Final Closing Net Working Capital Shortage” means the amount, if any, by which
the Final Closing Net Working Capital is less than the Estimated Closing Net
Working Capital.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Gaming Approvals” means an order by the Pennsylvania Racing Commission and/or
Pennsylvania Gaming Control Board either (a) approving the Petition for Change
in Control of the Company from Sellers to Buyer and, finding the Third Party
Operator suitable to hold a Category 1 license and approving the operation of
the Casino under the Gaming Operating Agreement, or (b) approving the Petition
for Change in Control of the Company from Sellers to

 

57

--------------------------------------------------------------------------------


 

Buyer and finding Buyer suitable to hold a Category 1 license as contemplated by
and upon the terms set forth in this Agreement.

 

“Gaming Authorities” means any Governmental Entity with regulatory control or
jurisdiction over the conduct of lawful gaming or gambling in any jurisdiction
and within the Commonwealth of Pennsylvania, specifically the Pennsylvania
Gaming Control Board.

 

“Gaming Laws” means any federal, state, local or foreign statute, ordinance
(including zoning), rule, regulation, permit (including land use), consent,
registration, finding of suitability, approval, license, judgment, Order,
decree, injunction or other authorization, including any condition or limitation
placed thereon, governing or relating to casino, gaming or horseracing
activities or operations.

 

“Governing Documents” means, with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws of such
corporation; (b) if a limited liability company, the articles of organization or
certificate of formation and operating agreement, regulations, limited liability
company agreement, or company agreement of such limited liability company;
(c) if another type of entity, any other charter or similar document adopted or
filed in connection with the creation, formation or organization of such entity;
and (d) any amendment or supplement to any of the foregoing.

 

“Governmental Entity” means court, arbitral body administrative agency,
commission, Gaming Authority or other governmental or regulatory authority or
instrumentality.

 

“Hazardous Substance” means any material, substance or waste that is regulated
as hazardous, toxic, or radioactive, or as a pollutant or contaminant under
applicable Environmental Law, including but not limited to petroleum, petroleum
by-products, friable asbestos, urea formaldehyde insulation, toxic mold,
polychlorinated biphenyls, flammable or explosive substances, or pesticides.

 

“Hollywood Casino” means Buyer’s or its Affiliates’ casino located at 777
Hollywood Boulevard, Grantville, Pennsylvania and commonly known as Hollywood
Casino at Penn National Race Course.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” of any Person means (a) indebtedness for borrowed money,
including any related interest, prepayment penalties or premiums, fees and
expenses, (b) amounts owing as deferred purchase price for property or services
(other than trade payables and accrued expenses that are current liabilities),
including all capital leases, seller notes and “earn-out” payments,
(c) indebtedness evidenced by any note, bond, debenture, mortgage or other debt
instrument or debt security, including any related interest, prepayment
penalties or premiums, fees and expenses, (d) net obligations under any interest
rate, currency or other hedging agreement or reimbursement obligations in
connection with letters of credit, or (e) guarantees with respect to any
indebtedness of any other Person of a type described in clauses (a) through
(d) above.

 

58

--------------------------------------------------------------------------------


 

“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, technologies,
discoveries, apparatus, know-how, trade secrets, trademarks, trademark
registrations and applications, domain names, trade dress, service marks,
service mark registrations and applications, trade names, and all goodwill
associated with the foregoing, copyright registrations, copyrightable and
copyrighted works, databases, software, rights of publicity, rights of privacy,
moral rights, customer lists and confidential marketing and customer
information.

 

“Law” means any foreign or domestic law, statute, code, ordinance, resolution,
rule, regulation, Order, judgment, writ, stipulation, award, injunction, decree
or arbitration award, policies, guidance, court decision, rule of common law or
finding.

 

“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of such Person, whether known or unknown, absolute or contingent,
accrued or unaccrued, or liquidated or unliquidated.

 

“Liens” means any mortgage, deed of trust, pledge, option, right of first
refusal or first offer, conditional sale, lien, security interest, claims,
pledges, agreements, limitations on voting rights, conditional or installment
sale agreement, charges or other claims or rights of third parties of any kind
or other encumbrances or restrictions on transfer of any nature.

 

“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.

 

“Net Working Capital” means the sum of (a) the cash and cash equivalents;
restricted cash; accounts receivable (net of allowance); inventories; prepaid
income tax; other prepaid expenses; and deferred income of the Company and its
Subsidiaries measured on a consolidated basis, but excluding all deferred income
tax assets, minus (b) the accounts payable, other; accrued payroll and related;
accrued construction in process; progressive jackpot and slot club; accrued
taxes (but excluding deferred tax liabilities); and licenses of the Company and
its Subsidiaries measured on a consolidated basis, with each amount determined
in accordance with GAAP applied on a basis consistent with the past practices of
the Company, its Subsidiaries and their respective Affiliates.  Notwithstanding
the foregoing, “Net Working Capital” shall not include any Cage Cash or Casualty
and Condemnation Proceeds.  For illustrative purposes, attached as Exhibit D is
a calculation of the net working capital as of March 31, 2014.

 

“Order” means any judgment, award, decision, order, decree, writ, injunction,
assessment or ruling entered or issued by any Governmental Entity.

 

“Ordinary Course of Business” shall describe any action taken by a Person if
such action is consistent with such Person’s past practices and is taken in the
ordinary course of such Person’s normal day-to-day operations.

 

“Permit” means permits, licenses, approvals, certificates, findings of
suitability and other registrations, authorizations and exemptions of and from
all applicable Governmental Entities.

 

“Permitted Liens” means, with respect to the Company (a) Liens for ground rents,
water charges, sewer rates, assessments and other governmental charges not
delinquent or which are

 

59

--------------------------------------------------------------------------------


 

currently being contested in good faith by appropriate proceedings; (b) Liens
for Taxes, including assessments, not yet delinquent or Taxes being contested in
good faith by appropriate proceedings and for which adequate reserves have been
booked on the Company’s financial statements in accordance with GAAP; (c) Liens
arising by operation of law such as materialmen, mechanics, carriers, landlord
workmen, repairmen, vendor and similar liens which are not filed of record and
similar charges not delinquent or which are filed of record, but are being
contested in good faith by appropriate proceedings or that are otherwise not
material; (d) Liens in respect of judgments or awards with respect to which the
Company shall in good faith currently be prosecuting an appeal or other
Proceeding for review; (e) covenants, conditions and restrictions (including
zoning and subdivision restrictions), rights of way, encroachments, protrusions,
easements, leases, reservations or other similar charges or encumbrances and
other matters of public record, or defects and irregularities in title to,
property or assets of the Company or its Subsidiaries; (f) rights of tenants
under operating leases; (g) Liens affecting the lessor or licensor under a Third
Party Lease; (h) with respect to the Real Property, all exceptions described in
the Existing Title Policies, the Title Commitments or the Endorsement and all
matters disclosed by the Existing Surveys and Lender’s Surveys; (i) terms and
conditions of licenses, permits and approvals for the Real Property, Laws of any
Governmental Entity having jurisdiction over the Real Property, and (j) any Lien
that will be released and discharged at or prior to the Closing, including,
without limitation, Liens under the Credit Agreements.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity.

 

“Personal Property” means all personal property owned or leased by the Company
on the Closing Date.

 

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

 

“Pre-Closing Tax Period” means any taxable period (including the portion of a
Straddle Period) ending on or before the Closing Date.

 

“Proceeding” means any lawsuit, litigation, arbitration, mediation, action or
proceeding by or before any Governmental Entity.

 

“Property Employees” means employees of Sellers and their Subsidiaries who are
employed by the Company or any Subsidiary of the Company.

 

“Purchased Assets” means all assets owned by the Company or its Subsidiaries.

 

“Real Property” means the real property described on Section 6.05(a) and
Section 6.05(b) of the Company Disclosure Letter.

 

“Release or Released” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing to, into or through the Environment.

 

60

--------------------------------------------------------------------------------


 

“Representatives” means, with respect to a party, its Affiliates, members,
directors, officers, employees, advisors, agents or other representatives.

 

“Seller Termination Fee” means if this Agreement is terminated by Buyer, (a) on
or prior to the time the First Extension Fee is paid, Ten Million Dollars
($10,000,000), (b) after the time the First Extension Fee is paid and prior to
the time the Second Extension Fee is paid, Fifteen Million Dollars
($15,000,000), and (c) after the Second Extension Fee is paid, Twenty Million
Dollars ($20,000,000).

 

“Sellers’ Knowledge” means the actual knowledge of William Paulos, William
Wortman, Tom Lettero, Sean Sullivan and David Wiegmann.

 

“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.

 

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (a) such party or
any other Subsidiary of such party is a general partner or managing member or
(b) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.

 

“Target Cage Cash” means Fourteen Million Five Hundred Thousand Dollars
($14,500,000).

 

“Target Net Working Capital” means Zero Dollars ($0).

 

“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing supplied or required to be
supplied to any Governmental Entity with respect to Taxes, including attachments
thereto and amendments thereof.

 

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments in the nature of a tax (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Entity, including
income, franchise, gross receipts, profits, gaming, live entertainment, excise,
real or personal property, unclaimed property, environmental, sales, use,
lodging, value-added, ad valorem, withholding, social security, retirement,
employment, unemployment, workers’ compensation, occupation, service, license,
net worth, capital stock, payroll, franchise, gains, stamp, transfer and
recording taxes.

 

“Title Insurer” means First American Title Insurance Company.

 

“Title IV Plan” means any “pension plan” under Section 3(2) of ERISA that is
subject to Title IV of ERISA (other than a Multiemployer Plan).

 

61

--------------------------------------------------------------------------------


 

“Transaction” means the purchase and sale of the hereunder Membership Interests
and the other transactions contemplated by this Agreement or the Ancillary
Agreements.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and analogous state and local Law.

 

(b)                                 The following are defined elsewhere in this
Agreement, as indicated below:

 

Term

 

Section

 

 

 

“2014 Budget”

 

Section 6.15(k)

“Affiliated Person”

 

Section 6.17

“Agreement”

 

Preamble

“Assignment of Membership Interests”

 

Section 4.02(b)

“Audited Financial Information”

 

Section 6.03(a)

“Auditor”

 

Section 3.03(c)

“Base Purchase Price”

 

Section 2.01

“Buyer”

 

Preamble

“Buyer Benefit Plans”

 

Section 8.02(b)

“Buyer Disclosure Letter”

 

Section 7

“Buyer Indemnified Party”

 

Section 11.02(a)

“Buyer Indemnified Parties”

 

Section 11.02(a)

“Buyer Permits”

 

Section 7.06(a)

“Buyer Related Parties”

 

Section 7.05(a)

“Casualty and Condemnation Proceeds”

 

Section 8.21(a)

“Closing”

 

Section 4.01

“Closing Date”

 

Section 4.01

“Closing Payment”

 

Section 2.01

“Company”

 

Preamble

“Company Disclosure Letter”

 

Section 6

“Consulting Agreement”

 

Section 2.02(a)

“Continuing Employee”

 

Section 8.02(a)

“Customer Deposits”

 

Section 3.03(c)

“Damages”

 

Section 11.02(a)

“Determination Date”

 

Section 3.03(c)

“Endorsement”

 

Section 8.10(b)

“Effective Date”

 

Preamble

“Estimated Cage Cash Closing Payment”

 

Section 3.02

“Estimated Cage Cash Closing Statement”

 

Section 3.02

“Estimated Closing Payment”

 

Section 3.01

“Estimated Closing Statement”

 

Section 3.01

“Existing Surveys”

 

Section 8.11

“Existing Title Policies”

 

Section 8.10(a)

“Final Cage Cash Closing Payment”

 

Section 3.03(b)

“Final Cage Cash Closing Statement”

 

Section 3.03(b)

“Final Closing Payment”

 

Section 3.03(a)

“Final Closing Statement”

 

Section 3.03(a)

 

62

--------------------------------------------------------------------------------


 

“Final Purchase Price”

 

Section 3.03(b)

“Final Statements”

 

Section 3.03(c)

“Financial Information”

 

Section 6.03(a)

“First Extension Fee”

 

Section 2.02(a)

“First Period”

 

Section 2.02(a)

“First Required Representation”

 

Section 2.02(a)

“Fundamental Representations”

 

Section 11.01(a)

“Gaming Operating Agreement”

 

Section 8.04(c)

“Holdco”

 

Preamble

“HSR Approvals”

 

Section 8.04(a)

“Indemnified Party”

 

Section 11.03

“Indemnifying Party”

 

Section 11.03

“Indemnifying Parties”

 

Section 11.03

“Inspection”

 

Section 8.03(a)

“Leases”

 

Section 6.05(b)

“Lender Consents”

 

Section 8.09(b)

“Lender Liens”

 

Section 8.09(a)

“Lender’s Surveys”

 

Section 8.11

“Loan Obligations”

 

Section 8.09(a)

“Material Contracts”

 

Section 6.07(a)

“Membership Interests”

 

Recitals

“Notice”

 

Section 11.03

“Parent”

 

Preamble

“Parent Services Agreement”

 

Section 4.02(i)

“Penn National PLR”

 

Section 8.04(h)

“Pre-Closing Period”

 

Section 8.01(a)

“SEC”

 

Section 8.13(a)

“Section Period”

 

Section 2.02(b)

“Section Extension Fee”

 

Section 2.02(b)

“Second Required Representation”

 

Section 2.02(b)

“Seller Indemnified Party”

 

Section 11.02(b)

“Seller Indemnified Parties”

 

Section 11.02(b)

“Seller Parent”

 

Preamble

“Sellers”

 

Preamble

“Sellers Disclosure Letter”

 

Section 5

“Seller Obligations”

 

Section 12.11

“Surveys”

 

Section 8.11

“Survival Period”

 

Section 11.01(a)

“S-X Financial Statements”

 

Section 8.13(a)

“Tax Contest”

 

Section 8.12(d)

“Third Party Claim”

 

Section 11.04(a)

“Third Party Leases”

 

Section 6.05(d)

“Third Party Operator”

 

Section 8.04(c)

“Title Commitments”

 

Section 8.10(a)

“Transfer Taxes”

 

Section 8.12(b)

“Unaudited Financial Information”

 

Section 6.03(a)

 

63

--------------------------------------------------------------------------------


 

Section 12.02                      Governing Law; Consent to Jurisdiction;
Waiver of Trial by Jury; Limitation on Damages.

 

(a)                                 This Agreement and the transactions
contemplated hereby, and all disputes between the parties under or related to
this Agreement or the facts and circumstances leading to its execution, whether
in contract, tort or otherwise, shall be governed by and construed in accordance
with the Laws of the State of New York applicable to contracts executed in and
to be performed entirely within the State of New York, without regard to the
conflicts of laws principles thereof that would require the application of the
Laws of any other jurisdiction.

 

(b)                                 Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the Federal and state courts in
the Borough of Manhattan, the City of New York in the event any dispute arises
out of this Agreement or any of the transactions contemplated by this Agreement;
provided, however, that such submission to jurisdiction is solely for the
purpose referred to in this paragraph and shall not be deemed to be a general
submission to the jurisdiction of such courts or any other courts other than for
such purpose, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
such state or Federal court.  Each of the parties hereto irrevocably consents to
the service of any summons and complaint and any other process in any other
action relating to the transactions contemplated by this Agreement, on behalf of
itself or its property, by the personal delivery of copies of such process to
such party.  Nothing in this Section 12.02(b) shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.02(c).

 

(d)                                 The parties hereby acknowledge and agree
that if a party fails to perform its agreements and covenants hereunder,
including if the party fails to take all actions as are necessary on its part to
consummate the Transaction, such failure could cause irreparable injury to the
non-breaching party, for which damages, even if available, may not be an
adequate

 

64

--------------------------------------------------------------------------------


 

remedy.  Accordingly, except as otherwise limited by this Agreement, in the
event of such a failure, the non-breaching party shall be permitted to seek an
issuance of injunctive relief or a specific performance remedy (in each case,
without the requirement to post any bond or other security), from any court of
competent jurisdiction.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, except in the case of fraud, no party hereto shall be liable
under this Agreement for (i) any punitive damages, except where such damages are
recovered by a third party from an Indemnified Party in connection with Damages
indemnified hereunder, (ii) any lost profits, diminution in value, consequential
damages, special damages, incidental damages, indirect damages, exemplary
damages or other unforeseen damages or (iii) any damages under any multiples or
similar valuation methodology (whether based on “multiple of profits,” “multiple
of earnings,” “multiple of cash flows” or similar items), in each case, whether
based on contract, tort, strict liability, other Law or otherwise and whether or
not arising from any other party’s sole, joint or concurrent negligence, strict
liability or other fault; provided, however, that, in the event of a termination
of this Agreement as a result of a breach of this Agreement by Parent or Buyer,
nothing in this Agreement shall limit any remedy of Sellers hereunder with
respect to any damages directly resulting from such breach that are recoverable
under applicable Law.

 

Section 12.03                      Notices.  All notices, requests, claims,
demands and other communications required or permitted to be given hereunder
will be in writing and will be given or made by delivery in person, by courier
service, by facsimile (with a copy sent by another means specified herein), or
by registered or certified mail (postage prepaid, return receipt requested). 
Except as provided otherwise herein, notices delivered by hand or by courier
service shall be deemed given upon receipt; notices delivered by facsimile shall
be deemed given twenty-four (24) hours after the sender’s receipt of
confirmation of successful transmission; and notices delivered by registered or
certified mail shall be deemed given seven (7) days after being deposited in the
mail system.  All notices shall be addressed to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

 

if to Buyer, to:

 

Gaming and Leisure Properties, Inc.
825 Berkshire Blvd, Suite 400
Wyomissing PA, 19610

Attention: William J. Clifford

Facsimile:  (610) 401-2901

 

with a copy, which shall not constitute notice, to:

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Yoel Kranz

Facsimile: (212) 355-3333

 

65

--------------------------------------------------------------------------------


 

if to Sellers, or the Company (prior to the Closing), to:

 

Cannery Casino Resorts, LLC

9107 W. Russell Road

Las Vegas, Nevada 89148

Attention: Tom Lettero

Facsimile: (702) 856-5101

 

with a copy, which shall not constitute notice, to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Steven B. Stokdyk

Facsimile: (213) 891-8763

 

Section 12.04                      Interpretation.  When a reference is made in
this Agreement to Articles, Sections, Exhibits or Schedules, such reference
shall be to an Article, Section or Exhibit or Schedule of this Agreement unless
otherwise indicated.  Unless the context otherwise requires: (a) a reference to
a document includes all amendments or supplements to, or replacements or
novations of, that document; (b) the use of the term “including” means
“including, without limitation”; (c) the word “or” shall be disjunctive but not
exclusive; (d) unless expressly provided otherwise, the measure of a period of
one month or year for purposes of this Agreement shall be that date of the
following month or year corresponding to the starting date; provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date (for example,
one month following February 18 is March 18, and one month following March 31 is
May 1); (e) a reference to an entity includes any successor entity, whether by
way of merger, amalgamation, consolidation or other business combination;
(f) reference to a word defined hereunder shall apply equally to both the
singular and plural forms of the terms defined; (g) a reference to”$” or
“dollars” mean the lawful currency of the United States; and (h) Buyer, Sellers
and the Company will be referred to herein individually as a “party” and
collectively as “parties.” The name assigned to this Agreement, the table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.

 

Section 12.05                      Entire Agreement.  This Agreement, the
Ancillary Agreements and the Confidentiality Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof.

 

Section 12.06                      Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other

 

66

--------------------------------------------------------------------------------


 

provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

 

Section 12.07                      Assignment.  Without the prior written
consent of the other party, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned to any other Person.  Any
assignment in violation of the preceding sentence shall be void, and no
assignment shall relieve the assigning party of any of its obligations
hereunder.

 

Section 12.08                      Parties of Interest.  Except as set forth in
Article XI, this Agreement shall be binding upon and inure solely to the benefit
of each party hereto and their respective successors and assigns, and nothing in
this Agreement, express or implied is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 12.09                      Counterparts.  This Agreement may be executed
by facsimile or electronic mail transmission and/or in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

Section 12.10                      Mutual Drafting.  Each party hereto has
participated in the drafting of this Agreement, which each party acknowledges is
the result of extensive negotiations between the parties.  In the event that any
ambiguity or question of intent arises, this Agreement shall be construed as if
drafted jointly by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

Section 12.11                      Seller Parent Guarantee.  Seller Parent
unconditionally and irrevocably guarantees as a continuing obligation, the due
and punctual payment and performance by Holdco and the Company of all of the
covenants, agreements and other obligations of Holdco and the Company to Buyer
set forth in this Agreement (the “Seller Obligations”), and if Holdco or the
Company fails to pay any amount or perform any Seller Obligations when due in
accordance with the terms and conditions of this Agreement, Seller Parent shall
pay such amount to Buyer and perform such obligation forthwith upon receiving
written demand therefor from Buyer.  Seller Parent shall be liable under this
guarantee as if it were a primary obligor and not merely as a surety.  The
guarantee hereunder shall be a continuing guarantee and shall remain in full
force and effect until all Seller Obligations have been paid and performed in
full. This guarantee is in addition to, and independent of, any lien, guarantee
or other security or right or remedy now or at any time hereafter held by or
available to Buyer.  More than one demand may be made under this guarantee. 
Demands made from time to time under this guarantee may be enforced irrespective
of whether any steps or proceedings are or will be taken against Buyer to
recover the indebtedness claimed under this guarantee or whether any other
guarantee or security to which Buyer may be entitled in respect thereof is or
will be enforced.

 

Section 12.12                      Amendment.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of Buyer, Sellers
and the Company.

 

67

--------------------------------------------------------------------------------


 

Section 12.13                      Non-Recourse.  This Agreement may only be
enforced against, and any claim, action, suit or other legal proceeding based
upon, arising out of, or related to this Agreement, or the negotiation,
execution or performance of this Agreement, may only be brought against the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party.  No
past, present or future director, officer, employee, incorporator, manager,
member, partner, stockholder, Affiliate, agent, attorney or other Representative
of any party hereto or of any Affiliate of any party hereto, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any party hereto under this Agreement or for any claim or action
based on, in respect of or by reason of the transactions contemplated hereby.

 

Section 12.14                      Waiver.  Any party may waive compliance with
any of the agreements or conditions contained herein.  Any agreement on the part
of a party hereto to any such waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

 

Section 12.15                      Further Assurances.  In case at any time
after the Closing any further action is necessary to carry out the purposes of
this Agreement, the parties shall take all commercially reasonable action
necessary (including executing and delivering further notices, assumptions,
releases and acquisitions).

 

(Signature Page Follows)

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

 

BUYER

 

PARENT

GLP CAPITAL, L.P., a Pennsylvania limited partnership

 

GAMING AND LEISURE PROPERTIES, INC., a Pennsylvania corporation

 

 

 

 

 

 

By:

/s/ Peter M. Carlino

 

By:

/s/ Peter M. Carlino

Name: Peter M. Carlino

 

Name: Peter M. Carlino

Its: Chairman and CEO of Gaming and Leisure Properties, Inc.

 

Its: Chairman and CEO

 

--------------------------------------------------------------------------------


 

HOLDCO

 

SELLER PARENT

PA MEZZCO, LLC, a Delaware limited liability company

 

CANNERY CASINO RESORTS, LLC, a Nevada limited liability company

 

 

 

By:

/s/ William Wortman

 

By:

/s/ William Paulos

Name: William Wortman

 

Name: William Paulos

Its: Manager

 

Its: Manager

 

 

 

 

 

 

COMPANY

 

 

PA MEADOWS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ William Wortman

 

 

Name: William Wortman

 

 

Its: Manager

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

The transaction will be implemented in the following steps in the order set
forth below:

 

1.              Two (2) days prior to the purchase in step 3, CCR Racing
Management (“CRM”) distributes the land and building related to Harmar Township
(and any other real estate assets) to a newly created limited liability company
subsidiary of Washington & Trotting Association Inc. (“WTA”). This step is
intended to be treated for tax purposes as a distribution from a partnership
governed by Section 731 of the Internal Revenue Code of 1986, as amended
(“Code”).

 

2.              One (1) day prior to the purchase in step 3, WTA contributes the
operating assets (including the gaming license) and its interest in CRM to a new
corporation (“Newco”). CCR Pennsylvania Racing contributes any operating assets
to CCR Pennsylvania Food Service. This step is intended to be treated for tax
purposes as a taxable transfer of WTA’s operating assets and the CRM interest to
Newco and a taxable transfer of CCR Pennsylvania Racing’s operating assets to
CCR Pennsylvania Food Service in two separate transactions that do not qualify
as contributions under Section 351(a) of the Code.

 

3.              GLP, LP purchases 100% of the interests in PA Meadows LLC. This
step is intended to be treated for tax purposes as an acquisition of PA Meadows
LLC’s assets (i.e. the stock of Mount Laurel Inc., WTA and CCR Pennsylvania
Racing). Immediately after the Closing, WTA and CCR Pennsylvania Racing are
intended to become qualified REIT subsidiaries of a REIT affiliate of the Buyer,
and Mount Laurel Inc., Newco and CCR Pennsylvania Food Service will each elect,
together with the REIT affiliate of Buyer, to be a taxable REIT subsidiary of
the REIT affiliate of the Buyer. Pursuant to the foregoing, Mount Laurel Inc.,
Newco and CCR Pennsylvania Food Service shall not (i) manage or operate any
“lodging facilities” or “health care facilities” (within the meaning of
Section 856(l)(4) of the Code) as of the Closing, and (ii) provide to any person
rights to any brand name under which a “lodging facility” or “health care
facility” (within the meaning of Section 856(l)(4) of the Code) is operated as
of the Closing.

 

4.              PA Meadows sells the stock of Mount Laurel, WTA sells the
interests in Newco, and CCR Pennsylvania Racing sells the stock of CCR
Pennsylvania Food Service to the third party operator.

 

Sellers shall cause all debt of PA Meadows LLC and its subsidiaries owed to
affiliates of PA Meadows LLC (including its direct or indirect owners and their
controlled entities) to be repaid prior to Closing in a manner that avoids
cancellation of indebtedness income or gain to Mount Laurel Inc., WTA and CCR
Pennsylvania Racing or their subsidiaries.

 

After consultation with Sellers, Buyer will reasonably determine the purchase
price allocation to Mount Laurel in connection with the transaction.

 

Buyer is not relying on any representations from Sellers regarding the tax
reporting of the foregoing steps.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Consulting Agreement

 

(see attached)

 

--------------------------------------------------------------------------------


 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
May 13, 2014 (the “Effective Date”), by and among GLP Capital, L.P., a
Pennsylvania limited partnership (“Buyer”), Cannery Casino Resorts, LLC, a
Nevada limited liability company (“Consultant”), PA MezzCo, LLC, a Delaware
limited liability company (“Holdco”) and PA Meadows, LLC, a Delaware limited
liability company (the “Company”).  Buyer, the Company, the Consultant and
Holdco shall individually be referred to herein as a “party” and collectively as
the “parties”.

 

WHEREAS, on the date hereof, the parties, and Gaming and Leisure
Properties, Inc., a Pennsylvania corporation (“Parent”), are entering into that
certain Membership Interest Purchase Agreement (the “Purchase Agreement”),
pursuant to which, among other things, the parties have agreed to enter into
this Agreement, subject to the terms and conditions of the Purchase Agreement;
and

 

WHEREAS, Buyer wishes to have Consultant provide services to Buyer as a
consultant, and Consultant wishes to perform such services, upon the terms and
subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

ARTICLE I.
DEFINED TERMS

 

Section 1.01                             Any capitalized term used but not
defined herein shall have the respective meaning ascribed thereto in the
Purchase Agreement.  For purposes of this Agreement, the term:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person.

 

“Business Day” means each day, other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity.

 

ARTICLE II.
CONSULTING SERVICE; TERM

 

Section 2.01                             Consulting Arrangement and Term.  Buyer
hereby engages Consultant, and Consultant hereby agrees to serve Buyer, as a
consultant, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the earliest of
(a) February 13, 2017, (b) the Closing, and (c) the date this Agreement is
terminated under

 

1

--------------------------------------------------------------------------------


 

Sections 2.03(b) or (c) below (the “Term”).  Upon expiration of the Term, this
Agreement shall terminate and be of no further force or effect.

 

Section 2.02                             Nature of Consulting Services.  During
the Term, Consultant shall provide Buyer with general advisory services relating
to the infrastructure and operations of the Casino in connection with Buyer’s
strategic planning processes and the proposed transactions Buyer is
contemplating with Third Party Operators and others as mutually agreed to by
Consultant and Buyer (the “Consulting Services”), which shall primarily include
planning and analysis relating to past, current, and prospective operating
results, operating procedures, information systems, and strategic
transformation.

 

Section 2.03                             Consulting Fees.  In consideration of
Consultant’s Consulting Services, Buyer shall pay the consulting fees set forth
below:

 

(a)                                 Buyer shall pay to the Consultant a
non-refundable consulting fee of Ten Million Dollars ($10,000,000) on the
Effective Date.

 

(b)                                 If the Closing has not occurred within
twelve (12) months of the Effective Date (the “First Period”), each of the
Company and Buyer shall, if able, within five (5) Business Days of the
expiration of the First Period, provide a written representation to the other
that such party is not aware of any fact, circumstance or other reason relating
to it that would prevent the conditions to Closing set forth in Article IX of
the Purchase Agreement from being satisfied or the Closing from occurring within
five (5) months of the end of the First Period, other than as a result of the
possible inability to obtain the Gaming Approvals (the “First Required
Representation”).  If each of the Company and Buyer makes such First Required
Representation, then, within five (5) Business Days after the expiration of the
First Period, Buyer shall pay to Consultant in cash a non-refundable consulting
fee of Five Million Dollars ($5,000,000) (the “First Extension Fee”) by wire
transfer of immediately available funds to an account designated by Consultant. 
If either party fails to provide the First Required Representation in accordance
with this Section 2.03(b), then, within five (5) Business Days after the
expiration of the First Period, this Agreement shall terminate and Buyer shall
have no obligation to pay the First Extension Fee to Consultant, unless and
until the Closing occurs at which time Buyer shall pay such First Extension Fee
to Consultant, provided that Buyer shall be obligated to make such payment only
if Consultant timely made the First Required Representation.

 

(c)                                  If the Closing has not occurred within
twenty-four (24) months of the Effective Date (the “Second Period”), each of the
Company and Buyer shall, if able, within five (5) Business Days of the
expiration of the Second Period, provide a written representation to the other
that such party is not aware of any fact, circumstance or other reason relating
to it that would prevent the conditions to Closing set forth in Article IX of
the Purchase Agreement from being satisfied or the Closing from occurring within
three (3) months of the end of the Second Period, other than as a result of the
possible inability to obtain the Gaming Approvals (the “Second Required
Representation”).  If each of the Company and Buyer makes such Second Required
Representation, then, within five (5) Business Days after the expiration of the
Second Period, Buyer shall pay to Consultant in cash a non-refundable consulting
fee of Five Million Dollars ($5,000,000) (the “Second Extension Fee”) by wire
transfer of immediately available funds to an account designated by Consultant. 
If either party fails to provide the Second

 

2

--------------------------------------------------------------------------------


 

Required Representation in accordance with this Section 2.03(c), then, within
five (5) Business Days after the expiration of the Second Period, this Agreement
shall terminate and Buyer shall have no obligation to pay the Second Extension
Fee to Consultant, unless and until the Closing occurs at which time Buyer shall
pay such Second Extension Fee to Consultant, provided that Buyer shall be
obligated to make such payment only if Consultant timely made the Second
Required Representation.

 

Section 2.04                             Independent Contractor.  Nothing in
this Agreement shall in any way be construed to constitute Consultant an agent,
employee or representative of Buyer, but Consultant shall perform the Consulting
Services hereunder as an independent contractor.

 

ARTICLE III.
MISCELLANEOUS

 

Section 3.01                             Interpretation.  When a reference is
made in this Agreement to Articles or Sections, such reference shall be to an
Article or Section of this Agreement unless otherwise indicated.  Unless the
context otherwise requires: (a) a reference to a document includes all
amendments or supplements to, or replacements or novations of, that document;
(b) the use of the term “including” means “including, without limitation”;
(c) the word “or” shall be disjunctive but not exclusive; (d) unless expressly
provided otherwise, the measure of a period of one month or year for purposes of
this Agreement shall be that date of the following month or year corresponding
to the starting date; provided that if no corresponding date exists, the measure
shall be that date of the following month or year corresponding to the next day
following the starting date (for example, one month following February 18 is
March 18, and one month following March 31 is May 1); (e) a reference to an
entity includes any successor entity, whether by way of merger, amalgamation,
consolidation or other business combination; (f) reference to a word defined
hereunder shall apply equally to both the singular and plural forms of the terms
defined; (g) a reference to”$” or “dollars” mean the lawful currency of the
United States; and (h) Buyer, Consultant and the Company will be referred to
herein individually as a “party” and collectively as “parties.” The name
assigned to this Agreement and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 3.02                             Entire Agreement.  This Agreement and
the Purchase Agreement constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

Section 3.03                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of law or public policy, all other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible

 

3

--------------------------------------------------------------------------------


 

Section 3.04                             Assignment.  Without the prior written
consent of the other party, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned to any other Person.  Any
assignment in violation of the preceding sentence shall be void, and no
assignment shall relieve the assigning party of any of its obligations
hereunder.

 

Section 3.05                             Governing Law; Consent to Jurisdiction;
Waiver of Trial by Jury; Limitation on Damages.

 

(a)                                 This Agreement and the transactions
contemplated hereby, and all disputes between the parties under or related to
this Agreement or the facts and circumstances leading to its execution, whether
in contract, tort or otherwise, shall be governed by and construed in accordance
with the Laws of the State of New York applicable to contracts executed in and
to be performed entirely within the State of New York, without regard to the
conflicts of laws principles thereof that would require the application of the
laws of any other jurisdiction.

 

(b)                                 Each of the parties hereto (i) consents to
submit itself to the personal jurisdiction of the Federal and state courts in
the Borough of Manhattan, the City of New York in the event any dispute arises
out of this Agreement or any of the transactions contemplated by this Agreement;
provided, however, that such submission to jurisdiction is solely for the
purpose referred to in this paragraph and shall not be deemed to be a general
submission to the jurisdiction of such courts or any other courts other than for
such purpose, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
such state or Federal court.  Each of the parties hereto irrevocably consents to
the service of any summons and complaint and any other process in any other
action relating to the transactions contemplated by this Agreement, on behalf of
itself or its property, by the personal delivery of copies of such process to
such party.  Nothing in this Section 3.05(b) shall affect the right of any party
hereto to serve legal process in any other manner permitted by law.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.05(c).

 

4

--------------------------------------------------------------------------------


 

(d)                                 The parties hereby acknowledge and agree
that if a party fails to perform its agreements and covenants hereunder, such
failure could cause irreparable injury to the non-breaching party, for which
damages, even if available, may not be an adequate remedy.  Accordingly, except
as otherwise limited by this Agreement, in the event of such a failure, the
non-breaching party shall be permitted to seek an issuance of injunctive relief
or a specific performance remedy (in each case, without the requirement to post
any bond or other security), from any court of competent jurisdiction.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, except in the case of fraud, no party hereto shall be liable
under this Agreement for (i) any punitive damages, (ii) any lost profits,
diminution in value, consequential damages, special damages, incidental damages,
indirect damages, exemplary damages or other unforeseen damages or (iii) any
damages under any multiples or similar valuation methodology (whether based on
“multiple of profits,” “multiple of earnings,” “multiple of cash flows” or
similar items), in each case, whether based on contract, tort, strict liability,
other law or otherwise and whether or not arising from any other party’s sole,
joint or concurrent negligence, strict liability or other fault.

 

Section 3.06                             Notices.  All notices, requests,
claims, demands and other communications required or permitted to be given
hereunder will be in writing and will be given or made by delivery in person, by
courier service, by facsimile (with a copy sent by another means specified
herein), or by registered or certified mail (postage prepaid, return receipt
requested).  Except as provided otherwise herein, notices delivered by hand or
by courier service shall be deemed given upon receipt; notices delivered by
facsimile shall be deemed given twenty-four (24) hours after the sender’s
receipt of confirmation of successful transmission; and notices delivered by
registered or certified mail shall be deemed given seven (7) days after being
deposited in the mail system.  All notices shall be addressed to the parties at
the following addresses (or at such other address for a party as will be
specified by like notice):

 

if to Buyer, to:

 

Gaming and Leisure Properties, Inc.
825 Berkshire Blvd, Suite 400
Wyomissing PA, 19610

Attention: William J. Clifford

Facsimile:  (610) 401-2901

 

with a copy, which shall not constitute notice, to:

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Yoel Kranz

Facsimile: (212) 355-3333

 

5

--------------------------------------------------------------------------------


 

if to Consultant or Holdco, to:

 

Cannery Casino Resorts, LLC

9107 W. Russell Road

Las Vegas, Nevada 89148

Attention: Tom Lettero

Facsimile: (702) 856-5101

 

with a copy, which shall not constitute notice, to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Steven B. Stokdyk

Facsimile: (213) 891-8763

 

Section 3.07                             Amendment. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of Buyer,
Consultant, Holdco and the Company.

 

Section 3.01                             Non-Recourse.  This Agreement may only
be enforced against, and any claim, action, suit or other legal proceeding based
upon, arising out of, or related to this Agreement, or the negotiation,
execution or performance of this Agreement, may only be brought against the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party.  No
past, present or future director, officer, employee, incorporator, manager,
member, partner, stockholder, Affiliate, agent, attorney or other representative
of any party hereto or of any Affiliate of any party hereto, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any party hereto under this Agreement or for any claim or action
based on, in respect of or by reason of the transactions contemplated hereby.

 

Section 3.02                             Waiver.  Any party may waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party hereto to any such waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.

 

Section 3.01                             Counterparts.  This Agreement may be
executed by facsimile or electronic mail transmission and/or in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

(Signature Page Follows)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

BUYER
GLP CAPITAL, L.P.,
a Pennsylvania limited partnership

PARENT
GAMING AND LEISURE PROPERTIES, INC.,
a Pennsylvania corporation

 

 

 

 

By:

/s/ Peter M. Carlino

 

By:

/s/ Peter M. Carlino

Name: Peter M. Carlino

 

Name: Peter M. Carlino

 

Its: Chairman and CEO of Gaming and Leisure Properties, Inc.

Its: Chairman and CEO

 

 

 

 

HOLDCO
PA MEZZCO, LLC,
a Delaware limited liability company

 

CONSULTANT
CANNERY CASINO RESORTS, LLC,
a Nevada limited liability company

 

 

By:

/s/ William Wortman

 

By:

/s/ William Paulos

Name: William Wortman

 

Name: William Paulos

 

Its: Manager

Its: Manager

 

 

COMPANY
PA MEADOWS, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ William Wortman

 

 

Name: William Wortman

 

Its: Manager

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Assignment of Membership Interests

 

(see attached)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT OF MEMBERSHIP INTERESTS

 

FOR VALUE RECEIVED, PA MezzCo, LLC, a Delaware limited liability company, hereby
sells, assigns and transfers unto GLP Capital, L.P., a Pennsylvania limited
partnership (“Buyer”), all of the membership interests in PA Meadows, LLC, a
Delaware limited liability company (the “Company”), and does hereby irrevocably
constitute and appoint Buyer as attorney-in-fact to transfer the said membership
interests on the books of the Company with full power of substitution in the
premises.

 

 

Dated: [                ]

 

 

 

 

PA MEZZCO, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Example of Net Working Capital Calculation

 

(see attached)

 

--------------------------------------------------------------------------------


 

PA MEADOWS, LLC AND SUBSIDIARIES

CONSOLIDATED BALANCE SHEET

MARCH 31, 2014

 

 

 

 

 

(UNAUDITED)

 

 

 

 

 

PRE

 

AJE

 

POST

 

ASSETS

 

 

 

 

 

 

 

Current assets

 

 

 

 

 

 

 

Cash and equivalents

 

$

25,179,146

 

$

(12,390,861

)

$

12,788,285

 

Restricted cash

 

3,244,142

 

 

 

3,244,142

 

Accounts receivable, net of allowance

 

2,017,442

 

 

 

2,017,442

 

Inventories

 

1,835,136

 

 

 

1,835,136

 

Prepaid income tax

 

5,308,110

 

 

 

5,308,110

 

Other prepaid expenses

 

3,155,532

 

 

 

3,155,532

 

Deferred income

 

 

 

(11,885

)

(11,885

)

Deferred income tax

 

467,000

 

(467,000

)

 

 

 

 

$

41,206,508

 

 

 

$

28,336,762

 

 

 

 

 

 

 

 

 

LIABLITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current liabilities

 

 

 

 

 

 

 

Accounts payable, other

 

$

4,254,042

 

 

 

$

4,254,042

 

Accrued CIP

 

340,285

 

 

 

340,285

 

Accrued payroll and related

 

4,256,302

 

 

 

4,256,302

 

Progressive jackpots and slot club

 

3,929,038

 

 

 

3,929,038

 

Accrued taxes and licenses

 

4,327,700

 

 

 

4,327,700

 

Other

 

1,440,691

 

 

 

1,440,691

 

 

 

$

18,548,057

 

 

 

$

18,548,057

 

 

 

 

 

 

 

 

 

Working Capital

 

$

22,658,452

 

 

 

$

9,788,706

 

 

--------------------------------------------------------------------------------


 

TRIAL BALANCE PA MEADOWS AND SUBSIDARIES AS OF MARCH 31, 2014

 

ACCOUNT 

 

ACCOUNT

 

Trial Balance

 

Trial Balance

 

Trial Balance

 

Trial Balance

 

Trial Balance

 

PA Meadows

 

 

 

 

 

 

 

DESCRIPTION 

 

NUMBER

 

WTA

 

MLR

 

CCR PA RACING

 

CCR RACING MGMT

 

PA MEADOWS LLC

 

Consolidated

 

Total

 

Excluded

 

Comment

 

Cage Bankroll

 

10100

 

11,800,277

 

—

 

—

 

—

 

—

 

 

 

 

 

11,800,277

 

 

 

Revenue Clearing

 

10140

 

1,902,797

 

—

 

—

 

—

 

—

 

1,902,797

 

 

 

 

 

 

 

Money Room Cash

 

10160

 

493,129

 

—

 

—

 

97,455

 

—

 

 

 

 

 

590,584

 

 

 

Clearing Acct-Casino

 

10190

 

2,478,174

 

—

 

—

 

—

 

—

 

2,478,174

 

 

 

 

 

 

 

Clearing Acct-Non Casino

 

10191

 

11,768

 

—

 

—

 

—

 

—

 

11,768

 

 

 

 

 

 

 

Clearing Acct-Comp

 

10193

 

(0

)

—

 

—

 

—

 

—

 

(0

)

 

 

 

 

 

 

CIB-General Operating

 

10500

 

8,023,519

 

—

 

—

 

2,609,419

 

—

 

10,632,938

 

 

 

 

 

 

 

CIB-General Operating WFB

 

10502

 

—

 

—

 

1,043,741

 

—

 

—

 

1,043,741

 

 

 

 

 

 

 

CIB-Accounts Payable

 

10510

 

(1,728

)

—

 

—

 

—

 

49,000

 

47,272

 

 

 

 

 

 

 

CIB-Accounts Payable WFB

 

10513

 

(2,697,036

)

—

 

—

 

—

 

—

 

(2,697,036

)

 

 

 

 

 

 

CIB-Payroll (Checks)

 

10520

 

(687

)

—

 

—

 

(8

)

—

 

(695

)

 

 

 

 

 

 

CIB-Payroll WFB

 

10524

 

(36,368

)

—

 

—

 

(2,608

)

—

 

(38,976

)

 

 

 

 

 

 

CIB-Cage Jackpot

 

10530

 

5,656

 

—

 

—

 

—

 

—

 

5,656

 

 

 

 

 

 

 

Bank-Petty Cash

 

10561

 

—

 

—

 

—

 

500

 

—

 

500

 

 

 

 

 

 

 

Bank-Dep Acct

 

10562

 

(652,154

)

—

 

—

 

54,302

 

—

 

(597,852

)

 

 

 

 

 

 

Bank-Horsemen’s Purse

 

10564

 

1,044,075

 

—

 

—

 

—

 

—

 

1,044,075

 

 

 

 

 

 

 

Bank Acct Restricted

 

10565

 

492,000

 

—

 

—

 

—

 

—

 

492,000

 

 

 

 

 

 

 

Bank Acct Restricted-MAW

 

10566

 

208,067

 

—

 

—

 

—

 

—

 

208,067

 

 

 

 

 

 

 

Bank-Stall Rent Restricted

 

10568

 

135,375

 

—

 

—

 

—

 

—

 

 

 

 

 

135,375

 

 

 

A/R-Casino Markers

 

11100

 

839,000

 

—

 

—

 

—

 

—

 

839,000

 

 

 

 

 

 

 

A/R-Casino Return Items

 

11150

 

117,500

 

—

 

—

 

—

 

—

 

117,500

 

 

 

 

 

 

 

A/R-Foreign Chips

 

11155

 

57

 

—

 

—

 

—

 

—

 

57

 

 

 

 

 

 

 

A/R-Banquets

 

11260

 

3,621

 

—

 

—

 

—

 

—

 

3,621

 

 

 

 

 

 

 

A/R-Credit Card-VS/MC/JCB

 

11300

 

22,646

 

—

 

—

 

—

 

—

 

22,646

 

 

 

 

 

 

 

A/R-Credit Card-Amex

 

11310

 

1,698

 

—

 

—

 

—

 

—

 

1,698

 

 

 

 

 

 

 

A/R-Credit Card-Discover

 

11320

 

1,333

 

—

 

—

 

—

 

—

 

1,333

 

 

 

 

 

 

 

A/R-Other

 

11400

 

582,321

 

—

 

—

 

25,360

 

—

 

607,681

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

A/R-Bistecca

 

11400-012

 

21,903

 

—

 

—

 

—

 

—

 

21,903

 

 

 

 

 

 

 

A/R-Shortages

 

11430

 

479,883

 

—

 

—

 

—

 

—

 

479,883

 

 

 

 

 

 

 

Allowance for Doubtful-Casino

 

11800

 

(83,900

)

—

 

—

 

—

 

—

 

(83,900

)

 

 

 

 

 

 

Allowance for Doubtful Accts

 

11810

 

6,020

 

—

 

—

 

—

 

—

 

6,020

 

 

 

 

 

 

 

Due from Cannery Casino Resort

 

11900-001

 

310,329,966

 

—

 

—

 

—

 

—

 

 

 

 

 

310,329,966

 

 

 

Due from Nevada Palace LLC

 

11900-004

 

17,091

 

—

 

—

 

—

 

—

 

 

 

 

 

17,091

 

 

 

Due from InterCompany

 

11900-006

 

—

 

—

 

—

 

—

 

105,550,744

 

 

 

 

 

105,550,744

 

 

 

Due from MLR Racing

 

11900-007

 

—

 

—

 

—

 

—

 

33,626

 

 

 

 

 

33,626

 

 

 

Due from CCR PA Racing

 

11900-008

 

3,677,812

 

—

 

—

 

—

 

—

 

 

 

 

 

3,677,812

 

 

 

Due from CCR Racing Mgmt

 

11900-009

 

632,744

 

—

 

—

 

—

 

—

 

 

 

 

 

632,744

 

 

 

Prepaid-Insurance

 

12300

 

1,087,598

 

—

 

—

 

25,454

 

—

 

1,113,052

 

 

 

 

 

 

 

Prepaid-Other

 

12500

 

1,109,675

 

—

 

—

 

61,152

 

—

 

1,170,827

 

 

 

 

 

 

 

Prepaid-Real Property Tax

 

12502

 

852,520

 

—

 

5,837

 

13,296

 

—

 

871,652

 

 

 

 

 

 

 

Prepaid-Federal Income Tax

 

12550

 

4,639,078

 

8,349

 

—

 

—

 

—

 

4,647,427

 

 

 

 

 

 

 

Prepaid-PA State Income Tax

 

12551

 

660,683

 

—

 

—

 

—

 

—

 

660,683

 

 

 

 

 

 

 

Deferred tax assets-current

 

12710

 

—

 

9,000

 

(3,000

)

—

 

—

 

 

 

 

 

6,000

 

 

 

Deferred Tax Liability-current

 

25920

 

461,000

 

—

 

—

 

—

 

—

 

 

 

 

 

461,000

 

Reclassed to asset current tax liability

 

Deposits

 

12900

 

14,500

 

—

 

—

 

19,616

 

—

 

 

 

 

 

34,116

 

 

 

Food Inv-Smallwares

 

13800

 

514,480

 

—

 

—

 

15,359

 

—

 

529,839

 

 

 

 

 

 

 

Food Inv-Warehouse

 

13900

 

280,485

 

—

 

—

 

13,774

 

—

 

294,259

 

 

 

 

 

 

 

Inventory - Food - Bread

 

13900-046

 

—

 

—

 

—

 

(196

)

—

 

(196

)

 

 

 

 

 

 

Inventory - Food - Pastry

 

13900-047

 

—

 

—

 

—

 

196

 

—

 

196

 

 

 

 

 

 

 

Food Inv-Beverage

 

14900

 

196,392

 

—

 

—

 

10,393

 

—

 

206,785

 

 

 

 

 

 

 

Other Inv-Retail

 

15000

 

40,838

 

—

 

—

 

—

 

—

 

40,838

 

 

 

 

 

 

 

Inventory - Other

 

15000-006

 

—

 

—

 

—

 

1,844

 

—

 

1,844

 

 

 

 

 

 

 

Other Inv-Retail-Tobacco

 

15001

 

17,531

 

—

 

—

 

—

 

—

 

17,531

 

 

 

 

 

 

 

Other Inv-Uniforms

 

15100

 

648,372

 

—

 

—

 

—

 

—

 

648,372

 

 

 

 

 

 

 

Other Inv-Promtional

 

15200

 

16,569

 

—

 

—

 

—

 

—

 

16,569

 

 

 

 

 

 

 

Other Inventory

 

15600

 

21,511

 

—

 

—

 

—

 

—

 

21,511

 

 

 

 

 

 

 

Other Inventory-Stall Bedding

 

15600-007

 

691

 

—

 

—

 

—

 

—

 

691

 

 

 

 

 

 

 

Other Inv-F&B Supplies

 

15800

 

56,897

 

—

 

—

 

—

 

—

 

56,897

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CIP/FA Purchases

 

16900

 

2,712,776

 

—

 

—

 

—

 

—

 

 

 

 

 

2,712,776

 

 

 

CIP/FA Purchases-ACT 71

 

16900-071

 

271,007

 

—

 

—

 

—

 

—

 

 

 

 

 

271,007

 

 

 

Restricted-Gaming Taxes

 

19406

 

1,500,000

 

—

 

—

 

—

 

—

 

1,500,000

 

 

 

 

 

 

 

Deferred Income

 

24400

 

(11,885

)

—

 

—

 

—

 

—

 

(11,885

)

 

 

 

 

Part of current assets per NWC definition with respect the Membership Interest
Purchase Agreement dated 5/13/14

 

Current Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,336,762

 

 

 

 

 

Accounts Payable Trade

 

20000

 

(3,278,620

)

—

 

—

 

—

 

(243

)

(3,278,862

)

 

 

 

 

 

 

Accounts Payable Accrued

 

20050

 

(1,042,065

)

—

 

(12,158

)

—

 

—

 

(1,054,223

)

 

 

 

 

 

 

A/P-PariM Outs-Uncash Tix

 

20120-001

 

(330,019

)

—

 

—

 

—

 

—

 

(330,019

)

 

 

 

 

 

 

A/P-PariM Outs-Uncash Vchrs

 

20120-002

 

(143,410

)

—

 

—

 

—

 

—

 

(143,410

)

 

 

 

 

 

 

A/P-PariM Tax

 

20150

 

(164,355

)

—

 

—

 

—

 

—

 

(164,355

)

 

 

 

 

 

 

A/P-Purses-PA Sired Fund

 

20160-057

 

32,750,259

 

—

 

—

 

—

 

—

 

32,750,259

 

 

 

 

 

 

 

A/P-Purses-Overnight Fund

 

20160-058

 

(44,228,639

)

—

 

—

 

—

 

—

 

(44,228,639

)

 

 

 

 

 

 

A/P-Purses-Stake Fund

 

20160-059

 

6,571,204

 

—

 

—

 

—

 

—

 

6,571,204

 

 

 

 

 

 

 

A/P-Purses-Early Closer Fund

 

20160-060

 

4,168,700

 

—

 

—

 

—

 

—

 

4,168,700

 

 

 

 

 

 

 

A/P-Purses-Insurance Fund

 

20160-061

 

(651

)

—

 

—

 

—

 

—

 

(651

)

 

 

 

 

 

 

A/P-Xpress Bets

 

20175

 

4,709,597

 

—

 

—

 

—

 

—

 

4,709,597

 

 

 

 

 

 

 

Stlmnts Clear

 

11560

 

(3,435,047

)

—

 

—

 

—

 

—

 

(3,435,047

)

 

 

 

 

Reclassed to A/P

 

Due to CCR

 

20500-001

 

—

 

—

 

—

 

(6,906

)

(304,988,539

)

 

 

 

 

(304,995,445

)

 

 

Due to Cannery Casino

 

20500-003

 

(88,874

)

—

 

—

 

—

 

—

 

 

 

 

 

(88,874

)

 

 

Due to PA Meadows

 

20500-005

 

(105,550,744

)

(33,626

)

—

 

—

 

—

 

 

 

 

 

(105,584,371

)

 

 

Due to Washington Trotting

 

20500-006

 

—

 

—

 

(3,677,812

)

(632,744

)

—

 

 

 

 

 

(4,310,556

)

 

 

Accrued Payroll

 

21000

 

(361,612

)

—

 

—

 

(17,121

)

—

 

(378,733

)

 

 

 

 

 

 

Accrued Wages

 

21001

 

(933,505

)

—

 

—

 

(24,460

)

—

 

(957,965

)

 

 

 

 

 

 

Accrued Overtime

 

21002

 

(27,142

)

—

 

—

 

(224

)

—

 

(27,366

)

 

 

 

 

 

 

Accrued Incentive Pay

 

21030

 

(33,358

)

—

 

—

 

—

 

—

 

(33,358

)

 

 

 

 

 

 

Accrued FICA

 

21110

 

(131,826

)

—

 

—

 

(3,336

)

—

 

(135,162

)

 

 

 

 

 

 

Accrued FUTA

 

21120

 

(46,186

)

—

 

—

 

(1,449

)

—

 

(47,635

)

 

 

 

 

 

 

Accrued SUTA

 

21130

 

(462,458

)

—

 

—

 

(22,019

)

—

 

(484,477

)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Federal Withholding

 

21140

 

(124

)

—

 

—

 

—

 

—

 

(124

)

 

 

 

 

 

 

State Income Tax-PA

 

21150-001

 

(97

)

—

 

—

 

—

 

—

 

(97

)

 

 

 

 

 

 

State Income Tax-OH

 

21150-002

 

(3,320

)

—

 

—

 

(61

)

—

 

(3,381

)

 

 

 

 

 

 

State Income Tax-WV

 

21150-003

 

(8,216

)

—

 

—

 

—

 

—

 

(8,216

)

 

 

 

 

 

 

N. Strabane County Tax

 

21160

 

(32,599

)

—

 

—

 

(1,008

)

—

 

(33,607

)

 

 

 

 

 

 

Accr Deds-Wager Withhld-HR

 

21170-152

 

(7,885

)

—

 

—

 

—

 

—

 

(7,885

)

 

 

 

 

 

 

Gratuities Payable-F&B

 

21210

 

(7,836

)

—

 

—

 

—

 

—

 

(7,836

)

 

 

 

 

 

 

Gratuities Payable-Other

 

21290

 

(371,713

)

—

 

—

 

—

 

—

 

(371,713

)

 

 

 

 

 

 

Accrued Vacation

 

21320

 

(1,579,267

)

—

 

—

 

(83,036

)

—

 

(1,662,303

)

 

 

 

 

 

 

Accrued Worker’s Comp

 

21330

 

—

 

—

 

—

 

(4

)

—

 

(4

)

 

 

 

 

 

 

P/R Ded-401K Plan

 

21350

 

(68,839

)

—

 

—

 

(1,033

)

—

 

(69,872

)

 

 

 

 

 

 

P/R Ded-401K Plan Employer

 

21351

 

(27,183

)

—

 

—

 

(247

)

—

 

(27,430

)

 

 

 

 

 

 

P/R Ded-Union Dues

 

21356

 

5

 

—

 

—

 

—

 

—

 

5

 

 

 

 

 

 

 

P/R Ded-Garnishments

 

21360

 

(621

)

—

 

—

 

12

 

—

 

(610

)

 

 

 

 

 

 

P/R Ded-Other

 

21395

 

1,466

 

—

 

—

 

—

 

—

 

1,466

 

 

 

 

 

 

 

In-House Slot Progressive Resv

 

22010

 

(2,295,762

)

—

 

—

 

—

 

—

 

(2,295,762

)

 

 

 

 

 

 

Table Games Progressive Resv

 

22050

 

(8,387

)

—

 

—

 

—

 

—

 

(8,387

)

 

 

 

 

 

 

Outstanding Tickets (In/Out)

 

22100

 

117,084

 

—

 

—

 

—

 

—

 

117,084

 

 

 

 

 

 

 

Accrued Slot Club Points

 

22200

 

(1,700,317

)

—

 

—

 

—

 

—

 

(1,700,317

)

 

 

 

 

 

 

Accrued Racing Player Rewards

 

22210

 

(41,656

)

—

 

—

 

—

 

—

 

(41,656

)

 

 

 

 

 

 

Accrued Leased Machines

 

22300

 

(383,280

)

—

 

—

 

—

 

—

 

(383,280

)

 

 

 

 

 

 

Tournaments

 

22500

 

(210,176

)

—

 

—

 

—

 

—

 

(210,176

)

 

 

 

 

 

 

Outstanding Chips

 

22701

 

(16,715,000

)

—

 

—

 

—

 

—

 

(16,715,000

)

 

 

 

 

 

 

Chips & Tokens in Cage

 

22704

 

9,223,460

 

—

 

—

 

—

 

—

 

9,223,460

 

 

 

 

 

 

 

Table Games Inventory

 

22705

 

7,197,602

 

—

 

—

 

—

 

—

 

7,197,602

 

 

 

 

 

 

 

Accrued Gaming Taxes

 

23000

 

(140,881

)

—

 

—

 

—

 

—

 

(140,881

)

 

 

 

 

 

 

Accrued LSA Fees

 

23002

 

(1,413,945

)

—

 

—

 

—

 

—

 

(1,413,945

)

 

 

 

 

 

 

Accrued PA State Share Tax

 

23003

 

(1,097,805

)

—

 

—

 

—

 

—

 

(1,097,805

)

 

 

 

 

 

 

Accrued Racing Tax

 

23004

 

(313,885

)

—

 

—

 

—

 

—

 

(313,885

)

 

 

 

 

 

 

Accrued Economic Development

 

23005

 

(148,936

)

—

 

—

 

—

 

—

 

(148,936

)

 

 

 

 

 

 

Accrued County Tax

 

23006

 

(66,661

)

—

 

—

 

—

 

—

 

(66,661

)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Accrued Municipal Tax 

 

23007

 

(66,661)

 

—

 

—

 

—

 

—

 

(66,661)

 

 

 

 

 

 

 

IRS Withholdings

 

23200

 

(21,212

)

—

 

—

 

—

 

—

 

(21,212

)

 

 

 

 

 

 

Accrued Sales Tax

 

23300

 

(33,004

)

—

 

—

 

(4,943

)

—

 

(37,947

)

 

 

 

 

 

 

Accrued Federal Income Tax

 

23600

 

—

 

—

 

(677,291

)

—

 

—

 

(677,291

)

 

 

 

 

 

 

Accrued State Income Tax

 

23610

 

—

 

—

 

(363,688

)

—

 

—

 

(363,688

)

 

 

 

 

 

 

Gift Certificate

 

24150

 

(1,864

)

—

 

—

 

—

 

—

 

(1,864

)

 

 

 

 

 

 

Front Money

 

24300

 

(500

)

—

 

—

 

—

 

—

 

(500

)

 

 

 

 

 

 

Defer Inc-Carryover/Presales

 

24400-055

 

(2,833

)

—

 

—

 

—

 

—

 

(2,833

)

 

 

 

 

 

 

Unclaimed Property

 

24500

 

(177,206

)

—

 

—

 

—

 

—

 

(177,206

)

 

 

 

 

 

 

Accrued Interest

 

25800

 

(22,014

)

—

 

—

 

—

 

—

 

(22,014

)

 

 

 

 

 

 

Accrued Int.-PGCB Loan Repay

 

25813

 

(48,459

)

—

 

—

 

—

 

—

 

(48,459

)

 

 

 

 

 

 

Accrued Int.- DB 2nd Lien

 

25815

 

0

 

—

 

—

 

—

 

—

 

0

 

 

 

 

 

 

 

Other Accrued

 

25900

 

(175,310

)

—

 

—

 

(1,776

)

—

 

(177,086

)

 

 

 

 

 

 

Other Accrued-Tote Intrfce Fee

 

25900-065

 

(546

)

—

 

—

 

—

 

—

 

(546

)

 

 

 

 

 

 

Other Accrued-Decoder Fees

 

25900-068

 

(6,839

)

—

 

—

 

(11,586

)

—

 

(18,426

)

 

 

 

 

 

 

Found Money\Tickets

 

25902

 

(20,518

)

—

 

—

 

—

 

—

 

(20,518

)

 

 

 

 

 

 

Other Accrued-MEC O/S Checks

 

25908

 

(62,632

)

—

 

—

 

—

 

—

 

(62,632

)

 

 

 

 

 

 

Current Protion of LTD

 

26000

 

(3,310,339

)

—

 

—

 

—

 

—

 

 

 

 

 

(3,310,339

)

 

 

Contract Payable

 

26505

 

(151,546

)

—

 

—

 

—

 

—

 

(151,546

)

 

 

 

 

 

 

Current Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(18,540,722

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Working Captial

 

9,796,041

 

(7,335

)

 

 

 

--------------------------------------------------------------------------------


 

Accrued CIP Items in April

 

CIP

 

006.000.0000.16900

 

300105

 

04/25/14

 

280542

 

Ball Chain

 

873.00

 

2014004 Shimmer screen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

90566

 

05/02/14

 

279119

 

Horizon

 

42,600.23

 

2014004 Video Panels, Driver Multiviewer, install

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

90569

 

05/02/14

 

282016

 

Horizon

 

31,727.66

 

2014004 Lighting system for Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

90568

 

05/02/14

 

282018

 

Horizon

 

13,962.43

 

2014004 Speakers, Subwoofers, rack, processor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

93416557

 

04/25/14

 

no po

 

Igt

 

7,181.96

 

travel & expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

93357466

 

02/20/14

 

no po

 

Igt

 

9,010.00

 

Consulting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

93404565

 

04/17/14

 

no po

 

Igt

 

14,000.00

 

Engineers on site for lab

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

PER D/B

 

04/30/14

 

282779

 

LM Construction

 

389.00

 

2014001 bal. for 08 Terrace Carvery accrual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

PER D/B

 

04/30/14

 

282778

 

LM Construction

 

1,929.75

 

2014003 bal. for 08 FC accrual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

no inv

 

04/30/14

 

no po

 

Massaro Industries

 

4,750.00

 

2013064 Toilet Room Patch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

no inv

 

05/02/14

 

281873

 

P2 Contracting

 

1,433.50

 

2014005 additional fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

A011598

 

04/16/14

 

281503

 

Quadra-Tech

 

27,023.00

 

2014002, 2014004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

M043014

 

04/30/14

 

285787

 

Staab & Sons

 

10,678.43

 

2014002 Roach Coach Plumbing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

58336271

 

04/24/14

 

284632

 

Uline

 

1,584.01

 

2014032 Picnic Tables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIP

 

006.000.0000.16900

 

no inv

 

04/30/14

 

281131

 

Wellington Power

 

18,333.00

 

2014014 Data Runs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

WO# 042314

 

04/23/14

 

Amended?

 

Wellington Power Corp

 

776.15

 

Capex #2014004 Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

WO #042814

 

04/28/14

 

Amended?

 

Wellington Power Corp

 

505.68

 

Capex #2014004 Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

WO #042514

 

04/25/14

 

Amended?

 

Wellington Power Corp

 

1,690.88

 

Capex #2014004 Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

P3402REV

 

04/17/14

 

283653

 

TDN

 

1,716.21

 

Capex #2014023 Conversion Slots

 

 

--------------------------------------------------------------------------------


 

Construction in Progress

 

006-000-0000-16900

 

P3403

 

04/17/14

 

283755

 

TDN

 

3,996.70

 

Capex #2014023 Conversion Slots

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

7779-A

 

04/21/14

 

280675

 

Republic Furniture

 

1,412.98

 

Capex #2014004 Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

2344087

 

04/17/14

 

283753

 

Happ Controls

 

951.88

 

Capex #2014023 Conversion Slots

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

11454001

 

04/25/14

 

281616

 

Lighthouse Electric

 

89,000.00

 

Capex #2014005-Triple Crown Banquet Space

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

1915336251

 

04/30/14

 

285248

 

Hite Co.

 

788.06

 

Capex #2014002 Headliners

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

36475

 

04/29/14

 

283520

 

Crystal Sound Systems

 

726.10

 

Capex #2014012 Surveillance Maint.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

60059

 

04/30/14

 

No PO

 

Yates Silverman

 

1,173.00

 

Travel Exp on 3/31 - 4/1 (Carvery?)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

60044

 

04/14/14

 

No PO

 

Yates Silverman

 

5,290.48

 

Carvery capex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

60045

 

04/14/14

 

No PO

 

Yates Silverman

 

10,886.28

 

Food Court capex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

60046

 

04/14/14

 

No PO

 

Yates Silverman

 

5,414.51

 

Capex #2014004 Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

60047

 

04/14/14

 

No PO

 

Yates Silverman

 

8,083.03

 

Triple Crown capex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

60048

 

04/14/14

 

No PO

 

Yates Silverman

 

11,450.84

 

Silks Capex

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

58293462

 

04/22/14

 

284632

 

Uline

 

1,317.35

 

Capex #2014032 Festival area

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

MA

 

04/29/14

 

285151

 

Crystal Sound Systems

 

159.00

 

Capex #2014012 Surveillance Maint.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction in Progress

 

006-000-0000-16900

 

MA

 

04/30/14

 

280794

 

Massaro Corp

 

2,135.00

 

Capex #2014004 Vibe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

332,950.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7,335.00

 

Contract retainage and contract cip items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

340,285.10

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Third Party Operator Confidentiality Agreement

 

(see attached)

 

--------------------------------------------------------------------------------


 

GAMING AND LEISURE PROPERTIES, INC.

 

CONFIDENTIALITY AGREEMENT

 

[              ], 2014

 

[Third Party Operator Name]

 

[Address]

 

RE: Confidentiality Agreement

 

You have expressed an interest in reviewing certain information relating to
Cannery Casino Resorts, LLC (including its subsidiaries, “CCR”) and assets of
CCR in connection with the acquisition (the “Transaction”) of The Meadows
Racetrack & Casino from CCR by Gaming and Leisure Properties, Inc. (the
“Company,” “we” or “us”) and your proposed operation of such facility for the
Company (the “Proposed Operation”).

 

As a condition to furnishing you with such information, we require that you
agree, as set forth below, to treat confidentially such information and any
other information relating to CCR or the Company (collectively, the “Evaluation
Material”) which CCR or we, or any of our respective representatives or agents,
furnishes to you or your affiliates or representatives (including attorneys,
accountants, financial advisors, agents, directors, managers, officers and
employees) (collectively, your “Representatives”).  The term “Evaluation
Material” will also include all analyses, compilations, studies or other
documents prepared by CCR, us, or any of CCR’s or our respective representatives
or agents, or by you or your Representatives containing or based in whole or in
part on any information furnished by us, or any of CCR’s or our respective
representatives or agents.  The term “Evaluation Material” does not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by you or your Representatives, (ii) was in your
possession on a non-confidential basis prior to its disclosure to you by CCR or
us, or any of our representatives or agents, or (iii) becomes available to you
from a source other than CCR or us, or any of CCR’s or our respective
representatives or agents, provided, however, that such source is not known by
you to be bound by a confidentiality obligation, directly or indirectly, to us.

 

You may disclose Evaluation Material to your Representatives who have a need to
know such Evaluation Material in connection with the Proposed Operation and who
are informed of the confidential nature of the Evaluation Material; provided
that you may not disclose Evaluation Material to any Representative who is an
external advisor, including, without limitation, attorneys, investment bankers,
consultants or accountants, without the prior written consent of the Company. 
You agree that the Evaluation Material will be kept strictly confidential by you
and your Representatives, and shall not, except as hereinafter provided, without
our prior written consent, be disclosed by you or your Representatives. You
agree that the Evaluation Material will be used by you and your Representatives
for the sole purpose of evaluating your ability to fulfill your obligations
related to the Proposed Operation and that you will not use any Evaluation
Material in any way detrimental or adverse to CCR or the Company.  You shall be
responsible for any breach of this agreement by your Representatives, and you
agree, at your sole

 

--------------------------------------------------------------------------------


 

expense, to take all commercially reasonable measures to restrain your
Representatives from prohibited or unauthorized disclosure of Evaluation
Material and to prevent any unauthorized person from obtaining access to the
Evaluation Material, and that we may do likewise.  Notwithstanding this or any
other provision of this agreement, nothing in this agreement shall prevent you
or any of your affiliates from considering or participating in any other
transaction or from operation of any gaming activities, regardless of whether
such transaction or operation would be in competition with the Proposed
Operation; provided, however, that you shall not use or disclose any Evaluation
Material in connection therewith other than in accordance with the terms hereof.

 

Without our prior written consent, neither you nor your Representatives who are
given access to the Evaluation Material shall (i) disclose to any person (other
than a person authorized hereunder) the fact that the Evaluation Material has
been made available to you, that discussions or negotiations between you and us
are taking place or any of the terms, conditions or other facts with respect to
the discussions or negotiations, including, without limitation, the terms and
conditions of any indication of interest or offer you submit or the status
thereof or (ii) except as provided in the following sentence, contact directly
or indirectly the Company or its employees, representatives, agents, suppliers,
vendors, creditors or regulators.  Any communications and inquiries regarding
the Proposed Operation shall be made only to those persons to whom we have
specifically authorized you to direct such communications and inquiries.

 

In the event that you or any of your Representatives are requested or required
by applicable law (including, without limitation, by deposition,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand, regulatory process or other similar
process) to disclose any of the Evaluation Material or the fact that the
Evaluation Material has been made available to you, that discussions or
negotiations between you and us are taking or have taken place or any of the
terms, conditions or other facts with respect to the discussions or
negotiations, you shall (i) provide CCR and us with prompt written notice
(unless prohibited by law or regulatory process) of any such request or
requirement so that CCR or we may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this agreement and (ii)
reasonably cooperate with CCR and us in seeking such protective order or other
appropriate remedy.  In the event that such a protective order or other remedy
is not obtained, or that compliance with the terms of this agreement is waived,
you agree that you will furnish only that portion of the Evaluation Material and
other information which is legally required, provided that you exercise your
reasonable efforts to preserve the confidentiality of the Evaluation Material
and other information, including, without limitation, by cooperating with CCR
and us to obtain reliable assurances that confidential treatment will be
accorded the Evaluation Material and other information being disclosed.

 

In addition, for the period eighteen (18) months from the date of this
agreement, you and each of your affiliates agree not to solicit for employment
any of the employees of CCR or the Company, or their respective affiliates
(other than through general media solicitations not specifically targeted at
such individuals).  The foregoing sentence shall not be deemed to create
liability for the hiring of an individual responding to such a general media
solicitation or for unsolicited contact by any such employee with you.

 

2

--------------------------------------------------------------------------------


 

You hereby acknowledge that we are subject to certain confidentiality
restrictions and that a material inducement to our provision of Evaluation
Material to you is your execution of and compliance with the terms hereof.  In
addition, you hereby acknowledge that you are aware (and, if applicable, that
your Representatives who are apprised of this matter have been advised) that the
United States securities laws prohibit any person who has material non-public
information about a company from purchasing or selling securities of such
company.

 

All Evaluation Material, as between you, us and CCR, shall be and remain
property of the Company or CCR, as applicable.  Nothing in this agreement shall
be construed as granting any rights in or to Evaluation Material to you or your
Representatives, except the right of review and use in accordance with the terms
of this agreement.  You will promptly, upon our request, deliver to us or
destroy the Evaluation Material supplied by, or any of our representatives or
agents, and all copies thereof, except that you shall be entitled to retain one
confidential copy of the Evaluation Material to the extent necessary to comply
with applicable law or document retention policy.  Such copy shall be kept only
for so long as is required under applicable law and shall thereafter be
destroyed.  Notwithstanding any expiration of this agreement in accordance with
its terms, the confidentiality and other provisions of this agreement shall
apply to such copy until it is destroyed.  If requested, you agree to provide
CCR and us with a certificate stating your compliance with this paragraph.

 

Neither we nor CCR makes any representation or warranty as to the accuracy or
completeness of the Evaluation Material.  You agree that neither we nor CCR or
any of our respective representatives or agents shall have any liability under
this agreement to you or your Representatives resulting from the use of the
Evaluation Material by you or your Representatives.  Neither this agreement nor
the participation by you or your Representatives shall impose upon the Company
or upon CCR any obligation with respect to any Proposed Operation or the
preservation, operation or condition of, or otherwise with respect to, the
equity interests or other assets of CCR or the Company.  Any such obligations
will arise only from the execution and delivery of a definitive, formal written
agreement negotiated and executed by all relevant parties, and then only to the
extent set forth therein.

 

If you submit any information to us concerning your qualification to fulfill
your obligations in connection with the Proposed Operation, you understand that
you may be required to represent that such information is true and accurate in
all material respects as of the date submitted.  So long as you continue to
participate in the Proposed Operation process, you will inform us reasonably
promptly of any material change in the information provided

 

You will not act through a partnership, joint venture, consortium or other
association or organization, or otherwise act in concert with any other person
(other than the bona fide personnel of you or your Representatives), with
respect to this process or a Proposed Operation without first disclosing to us
the identities of and background information about the other partners, joint
venturers, consortium or other association or organization members, or such
persons acting in concert, and such other information with respect to the
partnership, joint venture, consortium, other association or organization or
group as we request.  You acknowledge that this agreement prohibits
conversations without our permission about potential group arrangements (other
than such conversations strictly among the bona fide personnel of you or your
Representatives).

 

3

--------------------------------------------------------------------------------


 

You will be responsible for all costs and expenses incurred by you in connection
with the Proposed Operation process.  Except as otherwise may be included in a
definitive agreement between the parties, under no circumstances, including our
termination of the Proposed Operation process at any time, will CCR, the
Company, or any of their respective representatives or agents be responsible for
any costs or expenses of you or your Representatives incurred in connection with
the Proposed Operation process.

 

We mutually agree that neither this agreement nor any conduct by either of us,
or any of our representatives or agents shall be deemed to constitute a binding
agreement or understanding to enter into or complete any Proposed Operation. 
Without limiting the generality of the foregoing, each of us covenants not to
sue or institute any legal proceedings seeking to establish that any such
contractual relationship exists, unless and until a definitive, formal written
agreement is negotiated and executed by all relevant parties.  You acknowledge
and agree that we have the right, in our sole and complete discretion, to reject
any and all proposals made by you or any of your Representatives with regard to
a Proposed Operation and to terminate discussions and negotiations with you and
your Representatives at any time, that the protocols and procedures that may be
employed by us in the conduct of the Proposed Operation process are within our
sole and complete discretion, that they are subject to change at any time, that
compliance with such protocols and procedures is a condition to your
participation in the Proposed Operation process, that noncompliance with such
protocols and procedures will be a ground for your disqualification from further
participation in the Proposed Operation process, that determinations of
compliance or noncompliance will be within our sole judgment, and except as may
be otherwise set forth in a definitive, formal written agreement regarding a
Proposed Operation, your sole remedy for any objection to such protocols and
procedures, our application of them or any judgment by us regarding them will be
your withdrawal without further recourse from participation in the Proposed
Operation process.

 

It is further understood and agreed that no failure or delay by us in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.
Also, it is agreed and acknowledged that money damages alone may not be a
sufficient remedy for a breach of this agreement by you or your Representatives,
and that in addition to all other relief available to us, we shall be entitled
to seek equitable relief, including injunction and specific performance, in the
event of any breach of the provisions of this agreement, and shall not have to
post any bond or other security in connection therewith.

 

This agreement and the obligations under this agreement are for the benefit of
the Company and you acknowledge and agree that this agreement may be enforced
directly by us, provided, however, that Cannery Casino Resorts, LLC is an
intended third party beneficiary to this agreement and shall be entitled to
enforce the obligations of [Third Party Operator] hereunder as if it were a
party hereto, except to the extent such obligations solely relate to Evaluation
Material of the Company. This agreement may be assigned by us to any person that
acquires all or a portion of the assets or securities of the Company. This
agreement is not assignable by you.  If any provision of this agreement is held
by a court of competent jurisdiction to be unenforceable, the remaining
provisions shall remain in full force and effect so long as the economic and
legal substance of this agreement are not affected in a manner materially
adverse to you, CCR or us.

 

4

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign and return one copy of
this agreement, which will constitute our agreement with respect to the subject
matter hereof.  This agreement (i) shall be governed by the laws of the State of
New York and (ii) may be executed in several counterparts, all of which together
shall constitute one and the same agreement, and by facsimile signatures.  This
agreement constitutes the entire understanding between you and us with respect
to the subject matter hereof.  This agreement may be amended only by an
agreement in writing executed by you and us.  You hereby submit to personal
jurisdiction before any federal or state court of proper subject matter
jurisdiction in the Borough of Manhattan, the City of New York, and you waive
any and all objections to the jurisdiction and proper venue of such courts.  In
the event of litigation relating to this agreement, if a court of competent
jurisdiction determines in a final, non-appealable order that a party hereto has
breached this agreement, then such party shall be liable and pay to the
non-breaching party the reasonable legal fees such non-breaching party has
incurred in connection with such litigation, including any appeal therefrom. 
This agreement shall continue in force and effect for a period of eighteen (18)
months commencing as of the date first written above except as otherwise
provided herein.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

Gaming and Leisure Properties, Inc.

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

 

 

 

Acknowledged and agreed as of the

 

date first above written by:

 

 

 

[Third Party Operator]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------